Exhibit 10

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is dated as of July 15, 2014 among Bemis Company, Inc., a Missouri
corporation (the “Company”), the subsidiaries of the Company party hereto (the
“Borrowing Subsidiaries”), JPMorgan Chase Bank, N.A., as administrative agent
under the hereinafter defined Credit Agreement (the “Administrative Agent”), and
CoBank, ACB (“CoBank”).

 

R E C I T A L S:

 

A.                                    The Company, the Borrowing Subsidiaries,
the Administrative Agent and the Lenders are parties to a Third Amended and
Restated Long-Term Credit Agreement dated as of August 12, 2013 (the “Credit
Agreement”).

 

B.                                    Pursuant to Section 2.5.3 of the Credit
Agreement, the Company has given notice to the Administrative Agent of its
intent to request a $200,000,000 Incremental Term Loan and has offered to CoBank
the opportunity to make such Incremental Term Loan. CoBank is willing to make
such Incremental Term Loan on the terms and conditions set forth herein.

 

C.                                    This Amendment is an “Incremental Term
Loan Amendment” being entered into by the Company, the Borrowing Subsidiaries,
CoBank and the Administrative Agent pursuant to Section 2.5.3 of the Credit
Agreement and, pursuant to the terms of the Credit Agreement, does not require
the consent of any other Person.

 

The Company, the Borrowing Subsidiaries, the Administrative Agent and CoBank
wish to amend the Credit Agreement on the terms and conditions set forth below.

 

Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:

 

1.                                      Definitions. Unless otherwise specified
herein, all capitalized terms used herein shall have the meanings specified in
the Credit Agreement.

 

2.                                      Amendments to Credit Agreement. Upon the
Effective Time (as defined below), the Credit Agreement (excluding the existing
Exhibits and the Schedules thereto other than as described in clauses (b) and
(c) below) is hereby amended (a) to delete the bold, stricken text (indicated
textually in the same manner as the following example: strieken-text) and to add
the bold, double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth on the pages of the
Credit Agreement attached hereto as Annex 1, (b) to add a new Term Loan Pricing
Schedule in the form attached hereto as Annex 2 immediately following the
Pricing Schedule in the Credit Agreement and (c) to add a new Schedule 12.1 in
the form attached hereto as Annex 3 immediately following Schedule 6.15 in the
Credit Agreement.

 

--------------------------------------------------------------------------------


 

3.                                      Incremental Term Loan.

 

(a)                                 Subject to the terms and conditions hereof
and of the Credit Agreement as amended hereby, CoBank hereby agrees to make an
Incremental Term Loan in the amount of $200,000,000 (the “CoBank Term Loan”) at
the Effective Time. The foregoing commitment of CoBank to make the CoBank Term
Loan shall terminate upon the earlier of the making of the CoBank Term Loan and
its termination pursuant to Section 5 hereof. The CoBank Term Loan shall
initially be a Eurocurrency Loan with an Interest Period of one month. Subject
to the conditions set forth in Section 5 below, CoBank shall make the proceeds
of the CoBank Term Loan available to the Administrative Agent on the date upon
which the Effective Time occurs in accordance with Section 2.10(a) of the Credit
Agreement (as amended hereby) and the Administrative Agent shall promptly make
such proceeds received from CoBank available to the Company at the address
specified in the disbursement directions delivered by the Company pursuant to
Section 5(k) below. The provisions of Section 2.21 of the Credit Agreement (as
amended hereby) shall be applicable to the CoBank Term Loan; provided that, for
the avoidance of doubt, the Administrative Agent may, but shall not be obligated
to, make funds available pursuant thereto.

 

(b)                                 Upon the Effective Time, the
lender(s) making the CoBank Term Loan shall be deemed “Lenders” under the Credit
Agreement with all the attendant rights and obligations thereof as and to the
extent provided in the Credit Agreement as amended hereby. Prior to the
Effective Time CoBank and its Related Parties shall be entitled to
indemnification with respect to this Amendment and the transactions contemplated
hereby in accordance with the terms of Section 9.6(b) of the Credit Agreement as
if a Lender.

 

(c)                                  CoBank may not assign all or any portion of
its commitment in respect of the CoBank Term Loan without the prior written
consent of the Company, such consent not to be unreasonably withheld or delayed.

 

(d)                                 As of the Effective Time, the Company hereby
accepts the Incremental Facility.

 

4.                                      Representations and Warranties. The
Company represents and warrants that:

 

(a)                                 The execution, delivery and performance by
each Borrower of this Amendment are within such Borrower’s corporate or other
entity power, have been duly authorized by all necessary corporate or other
entity action and will not contravene, or constitute a default under, any
provision of applicable law or regulation or of the certificate or articles of
incorporation (or similar formation document) or by-laws (or similar governing
document) of such Borrower or of any judgment, order, decree, agreement or
instrument binding on such Borrower or result in the creation of any Lien upon
any of its property or assets (other than any Lien created pursuant to the Loan
Documents).

 

2

--------------------------------------------------------------------------------


 

(b)                                 Each of the representations and warranties
contained in the Credit Agreement (treating this Amendment as a Loan Document
for purposes thereof) is true and correct in all material respects except (i) in
the case of any representation or warranty qualified by materiality or Material
Adverse Effect, in which case such representation or warranty is true and
correct in all respects and (ii) to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty was true and correct on and as of such earlier date.

 

(c)                                  This Amendment constitutes the valid and
binding obligation of each Borrower, enforceable against such Borrower in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or similar laws of general
applicability relating to or limiting creditors’ rights generally or by general
equity principles

 

(d)                                 No Default or Unmatured Default has occurred
and is continuing.

 

5.                                      Effective Time. This Amendment, other
than Sections 2 and 3 hereof, shall become effective upon the execution and
delivery hereof by the Company, the Borrowing Subsidiaries, the Administrative
Agent and CoBank. Sections 2 and 3 of this Amendment, including CoBank’s
obligation to make the CoBank Term Loan, shall become effective at such time
(the “Effective Time”) as all of the following conditions have been or
concurrently will be satisfied:

 

(a)                                 delivery to the Administrative Agent of a
Promissory Note payable to CoBank in the amount of the CoBank Term Loan executed
by the Company;

 

(b)                                 delivery to the Administrative Agent of
copies of the articles or certificate of incorporation (or similar formation
documents) of the Company, together with all amendments, and a certificate of
good standing, each certified by the appropriate governmental officer in its
jurisdiction of formation;

 

(c)                                  delivery to the Administrative Agent of
copies, certified by the Secretary or an Assistant Secretary of the Company, of
its by-laws and of the resolutions of its board of directors and of necessary
resolutions or actions of any other body authorizing the Company’s execution of
this Amendment;

 

(d)                                 delivery to the Administrative Agent of an
incumbency certificate, executed by the Secretary or an Assistant Secretary of
the Company, which shall identify by name and title and bear the signatures of
the Authorized Officers executing one or more of the Loan Documents delivered in
connection with this Amendment, upon which certificate the Administrative Agent
and the Term Lenders shall be entitled to rely until informed of any change in
writing by the Company;

 

(e)                                  delivery to the Administrative Agent of a
certificate, signed by the chief financial officer, controller or chief
accounting officer of the Company and dated as of the Effective Time,
(i) certifying the accuracy of the representations and warranties made in
Sections 4(b) and 4(d) of this Amendment as of the Effective Time both
immediately

 

3

--------------------------------------------------------------------------------


 

before and immediately after giving effect to the CoBank Term Loan and
(ii) confirming that the condition set forth in Section 5(h) of this Amendment
has been satisfied;

 

(f)                                   the delivery to the Administrative Agent
of such legal opinions, corporate certificates, evidence of corporate standing
and authorization and other documents and certificates as the Administrative
Agent shall reasonably request;

 

(g)                                  the Company shall have paid to CoBank and
J.P. Morgan Securities LLC the separately agreed fees relating hereto, which
fees shall be deemed fully earned and non-refundable at the Effective Time;

 

(h)                                 since December 31, 2013 there shall not have
occurred any event or circumstance which has had a material adverse effect on
(a) the financial position or business of the Company and its Subsidiaries taken
as a whole or (b) the facts and information regarding such entities as
represented to CoBank by the Company in connection with this Amendment;

 

(i)                                     delivery to CoBank at least five
(5) Business Days (or such lesser number of days to which CoBank agrees) prior
to the Effective Time of all documentation and other information requested by
CoBank and required by regulatory authorities under applicable “Know Your
Customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act;

 

(j)                                    delivery to CoBank and the Administrative
Agent of a Borrowing Notice not later than 10:00 a.m. Local Time at least three
Business Days (or such lesser number of days to which CoBank and the
Administrative Agent may agree)(1) before the Effective Time;

 

(k)                                 delivery to the Administrative Agent at
least three Business Days (or such lesser number of days to which the
Administrative Agent may agree) before the Effective Time of directions in form
and substance satisfactory to the Administrative Agent for the disbursement of
the proceeds of the CoBank Term Loan; and

 

(l)                                     there shall have been no amendment or
waiver to the Credit Agreement without the consent of CoBank.

 

In the event the Effective Time has not occurred on or before August 15, 2014,
Sections 2 and 3 of this Amendment shall not become operative and shall be of no
further force or effect. For the avoidance of doubt, in such event the
undertaking of CoBank to make the CoBank Term Loan shall terminate.

 

6.                                      Miscellaneous.

 

(a)                                 Except as specifically amended hereby, the
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and

 

--------------------------------------------------------------------------------

(1) This concept is added here and in (k) just for last minute flexibility. The
expectation is that the notices and disbursement directions will be delivered
three Business Days in advance.

 

4

--------------------------------------------------------------------------------


 

confirmed in all respects. Without limiting the foregoing, the Company expressly
reaffirms its obligations as guarantor set forth in Article XV of the Credit
Agreement.

 

(b)                                 The execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
the Administrative Agent or any Lender under the Credit Agreement or any other
Loan Document, or constitute a waiver of any provision of the Credit Agreement
or any other Loan Document. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.

 

(c)                                  Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purposes.

 

(d)                                 This Amendment may be executed in any number
of counterparts, each of which when so executed shall be deemed an original but
all such counterparts shall constitute one and the same instrument. Delivery of
an executed signature page of this Amendment by facsimile transmission or other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

7.                                      Costs and Expenses. The Company agrees
to reimburse CoBank promptly after demand for all reasonable and documented
out-of-pocket expenses incurred by the CoBank in connection with the
preparation, negotiation, execution and delivery of this Amendment, including
but not limited to the reasonable and documented fees, charges and disbursements
of Winston & Strawn, LLP with respect thereto.

 

8.                                      Governing Law. THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK,
EXCLUDING CONFLICT OF LAW PRINCIPLES PROVIDING FOR THE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS

 

[signature pages follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.

 

 

 

 

BEMIS COMPANY, INC.

 

 

 

 

 

 

 

 

By

/s/ Jerry S. Krempa

 

 

Name:

Jerry S. Krempa

 

 

Title:

Vice President, Controller and Interim Principle Financial Officer

 

 

 

 

 

 

 

 

BEMIS SWANSEA LIMITED

 

 

 

 

 

 

 

 

By

/s/ Jerry S. Krempa

 

 

Name:

Jerry S. Krempa

 

 

Title:

Director

 

 

 

 

 

 

 

 

MACTAC EUROPE S.A.

 

 

 

 

 

 

 

 

By

/s/ Guido Alvino

 

 

Name:

Guido Alvino

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

BEMIS COORDINATION CENTER S.A.

 

 

 

 

 

 

 

 

By

/s/ Guido Alvino

 

 

Name:

Guido Alvino

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

PERFECSEAL LIMITED

 

 

 

 

 

 

 

 

By

/s/ Jerry S. Krempa

 

 

Name:

Jerry S. Krempa

 

 

Title:

Director

 

 

[Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

 

 

COBANK, ACB

 

 

 

 

 

 

 

 

By

/s/ Natalya Rivkin

 

 

Name:

Natalya Rivkin

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

J.P. MORGAN CHASE BANK, N.A.

 

 

as Administration Agent

 

 

 

 

 

 

 

 

By

/s/ Brian L. Grossman

 

 

Name:

Brian L. Grossman

 

 

Title:

Executive Director

 

 

[Signature Page to Amendment No. 1]

 

--------------------------------------------------------------------------------


 

Annex 1

 

Amended Credit Agreement

 

See attached.

 

8

--------------------------------------------------------------------------------

 


 

THIRD AMENDED AND RESTATED LONG-TERM CREDIT AGREEMENT

 

DATED AS OF AUGUST 12, 2013

 

AMONG

 

BEMIS COMPANY, INC.,

 

VARIOUS SUBSIDIARIES THEREOF,

 

THE LENDERS PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A.,

AS ADMINISTRATIVE AGENT,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS SYNDICATION AGENT,

 

AND

 

BANK OF AMERICA, N.A.,

BNP PARIBAS

AND

U.S. BANK NATIONAL ASSOCIATION,

AS CO-DOCUMENTATION AGENTS

 

 

J.P. MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC,

BNP PARIBAS SECURITIES CORP.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

AND

U.S. BANK NATIONAL ASSOCIATION,

AS LEAD ARRANGERS AND JOINT BOOK RUNNERS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND INTERPRETATION

1

 

 

 

1.1.

Definitions

1

 

 

 

1.2.

Interpretation

1819

 

 

 

ARTICLE II THE CREDITS

1920

 

 

 

2.1.

Commitment

1920

 

 

 

2.2.

Determination of Dollar Amounts

1920

 

 

 

2.3.

Ratable Loans

2021

 

 

 

2.4.

Types of Advances

2021

 

 

 

2.5.

Fees; Changes in Aggregate Commitment

2021

 

 

 

2.6.

Minimum Amount of Each Advance

2223

 

 

 

2.7.

Payments and Prepayments

2223

 

 

 

2.8.

Method of Selecting Types and Interest Periods for New Advances

2325

 

 

 

2.9.

Conversion and Continuation of Outstanding Advances

2325

 

 

 

2.10.

Method of Borrowing

2426

 

 

 

2.11.

Changes in Interest Rate, etc.

2527

 

 

 

2.12.

Rates Applicable After Default

2527

 

 

 

2.13.

Method of Payment

2627

 

 

 

2.14.

Evidence of Indebtedness

2728

 

 

 

2.15.

Telephonic Notices

2729

 

 

 

2.16.

Interest Payment Dates; Interest and Fee Basis

2829

 

 

 

2.17.

Notification of Advances, Interest Rates, Prepayments and Revolving Commitment
Reductions

2830

 

 

 

2.18.

Letters of Credit

2830

 

 

 

2.19.

Swingline Loans

3334

 

 

 

2.20.

Lending Installations

3436

 

 

 

2.21.

Non-Receipt of Funds by the Administrative Agent

3436

 

 

 

2.22.

Market Disruption

3536

 

 

 

2.23.

Judgment Currency

3537

 

 

 

2.24.

Borrowing Subsidiaries; Company as agent for Borrowing Subsidiaries

3637

 

 

 

2.25.

Effect of Participation Funding Notice

3739

 

i

--------------------------------------------------------------------------------


 

2.26.

Funding of Participations in Dollars

3840

 

 

 

2.27.

Defaulting Lenders

3840

 

 

 

ARTICLE III YIELD PROTECTION; TAXES

4042

 

 

 

3.1.

Yield Protection

4042

 

 

 

3.2.

Availability of Types of Advances

4243

 

 

 

3.3.

Funding Indemnification

4243

 

 

 

3.4.

Taxes

4244

 

 

 

3.5.

Lender Statements; Survival of Indemnity

4648

 

 

 

3.6.

Replacement of Lenders

4748

 

 

 

ARTICLE IV CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

4749

 

 

 

4.1.

Effectiveness

4749

 

 

 

4.2.

Each Credit Extension

4950

 

 

 

4.3.

Initial Loans to a Borrowing Subsidiary

5051

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

5051

 

 

 

5.1.

Corporate Existence and Power

5152

 

 

 

5.2.

Corporate Authorization

5152

 

 

 

5.3.

Binding Effect

5152

 

 

 

5.4.

Financial Statements

5152

 

 

 

5.5.

Litigation

5253

 

 

 

5.6.

Taxes

5253

 

 

 

5.7.

Governmental and other Approvals

5253

 

 

 

5.8.

Compliance with ERISA

5253

 

 

 

5.9.

Environmental Matters

5253

 

 

 

5.10.

Investment Company Act

53

 

 

 

5.11.

Regulation U

5354

 

 

 

5.12.

Accuracy of Disclosure

5354

 

 

 

5.13.

No Burdensome Restrictions

5354

 

 

 

5.14.

OFAC and Anti-Corruption Laws

5354

 

 

 

ARTICLE VI COVENANTS

5455

 

 

 

6.1.

Financial Statements

5455

 

 

 

6.2.

Maintenance of Existence

5657

 

ii

--------------------------------------------------------------------------------


 

6.3.

Books and Records; Maintenance of Properties; Inspections

5657

 

 

 

6.4.

Compliance with Laws

57

 

 

 

6.5.

Notice of Proceedings; Notice of Default

57

 

 

 

6.6.

Use of Proceeds

5758

 

 

 

6.7.

Payment of Taxes

5758

 

 

 

6.8.

Insurance

5758

 

 

 

6.9.

Maximum Consolidated Debt to Total Capital Ratio

58

 

 

 

6.10.

Minimum Consolidated Net Worth

 58

 

 

 

6.11.

Liens

58

 

 

 

6.12.

Consolidations, Mergers and Sales of Assets

6061

 

 

 

6.13.

Transactions with Affiliates

61

 

 

 

6.14.

Business

6162

 

 

 

6.15.

Subsidiary Indebtedness

6162

 

 

 

6.16.

OFAC and Anti-Corruption Laws

6263

 

 

 

ARTICLE VII DEFAULTS

63

 

 

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

65

 

 

 

8.1.

Acceleration

65

 

 

 

8.2.

Amendments

66

 

 

 

8.3.

Preservation of Rights

67

 

 

 

ARTICLE IX GENERAL PROVISIONS

6768

 

 

 

9.1.

Survival of Representations

6768

 

 

 

9.2.

Governmental Regulation

68

 

 

 

9.3.

Headings

68

 

 

 

9.4.

Entire Agreement

68

 

 

 

9.5.

Several Obligations; Benefits of this Agreement

68

 

 

 

9.6.

Expenses; Indemnification

68

 

 

 

9.7.

Accounting

69

 

 

 

9.8.

Severability of Provisions

70

 

 

 

9.9.

Nonliability of Lenders

70

 

 

 

9.10.

Confidentiality

70

 

 

 

9.11.

Nonreliance

71

 

 

 

9.12.

Disclosure

71

 

iii

--------------------------------------------------------------------------------


 

9.13.

USA PATRIOT ACT NOTIFICATION

71

 

 

 

ARTICLE X THE ADMINISTRATIVE AGENT

71

 

 

 

10.1.

Appointment; Nature of Relationship

71

 

 

 

10.2.

Powers

72

 

 

 

10.3.

General Immunity

72

 

 

 

10.4.

No Responsibility for Loans, Recitals, etc.

72

 

 

 

10.5.

Action on Instructions of Lenders

73

 

 

 

10.6.

Employment of Agents and Counsel

73

 

 

 

10.7.

Reliance on Documents; Counsel

73

 

 

 

10.8.

Agent’s Reimbursement and Indemnification

7473

 

 

 

10.9.

Notice of Default

74

 

 

 

10.10.

Rights as a Lender

74

 

 

 

10.11.

Lender Credit Decision

7574

 

 

 

10.12.

Successor Agent

75

 

 

 

10.13.

Agent and Arranger Fees

7675

 

 

 

10.14.

Delegation to Affiliates

76

 

 

 

10.15.

Other Agents

76

 

 

 

ARTICLE XI SETOFF; RATABLE PAYMENTS

76

 

 

 

11.1.

Setoff

76

 

 

 

11.2.

Sharing of Payments

7776

 

 

 

ARTICLE XII ASSIGNMENTS; PARTICIPATIONS; ETC.

77

 

 

 

12.1.

Successors and Assigns

77

 

 

 

12.2.

Dissemination of Information

81

 

 

 

12.3.

Tax Treatment

81

 

 

 

ARTICLE XIII NOTICES

82

 

 

 

13.1.

Notices; Effectiveness; Electronic Communication

82

 

 

 

ARTICLE XIV COUNTERPARTS; EFFECT OF RESTATEMENT; ELECTRONIC EXECUTION

83

 

 

 

14.1.

Counterparts

83

 

 

 

14.2.

Effect of Restatement

83

 

 

 

14.3.

Electronic Execution of Assignments

84

 

iv

--------------------------------------------------------------------------------


 

ARTICLE XV GUARANTY BY THE COMPANY

84

 

 

 

15.1.

Guaranty

84

 

 

 

15.2.

Guaranty Unconditional

84

 

 

 

15.3.

Discharge only upon Payment in Full; Reinstatement in Certain Circumstances

85

 

 

 

15.4.

Waiver by the Company

85

 

 

 

15.5.

Subrogation

8685

 

 

 

15.6.

Stay of Acceleration

86

 

 

 

ARTICLE XVI CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

86

 

 

 

16.1.

CHOICE OF LAW

86

 

 

 

16.2.

CONSENT TO JURISDICTION

86

 

 

 

16.3.

WAIVER OF JURY TRIAL

8786

 

 

 

16.4.

Existing Credit Agreement

8786

 

 

 

EXHIBITS AND SCHEDULES

 

 

 

 

EXHIBIT A

COMPLIANCE CERTIFICATE

 

 

 

 

EXHIBIT B

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 

 

 

EXHIBIT C

AMENDED AND RESTATED BORROWING SUBSIDIARY AGREEMENT

 

 

 

 

EXHIBIT D-1

BORROWING SUBSIDIARY AGREEMENT

 

 

 

 

EXHIBIT D-2

BORROWING SUBSIDIARY TERMINATION

 

 

 

 

EXHIBIT E

U.S. TAX CERTIFICATE

 

 

 

 

PRICING SCHEDULE

 

 

 

 

 

TERM LOAN PRICING SCHEDULE

 

 

 

 

SCHEDULE 1

EUROCURRENCY PAYMENT OFFICE

 

 

 

 

SCHEDULE 1.1

COMMITMENT SCHEDULE

 

 

 

 

SCHEDULE 6.15

EXISTING SUBSIDIARY DEBT

 

 

 

 

SCHEDULE 12.1

INITIAL VOTING PARTICIPANTS

 

 

v

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED LONG-TERM CREDIT AGREEMENT

 

This Third Amended and Restated Long-Term Credit Agreement dated as of
August 12, 2013 is among Bemis Company, Inc., a Missouri corporation (together
with its successors and assigns, the “Company”), the subsidiaries of the Company
which from time to time become parties hereto pursuant to Section 2.24 and have
not terminated their status as such pursuant to the terms hereof (each a
“Borrowing Subsidiary” and collectively the “Borrowing Subsidiaries”), the
Lenders, Wells Fargo Bank, National Association (“Wells Fargo Bank”), as
Syndication Agent, Bank of America, N.A., BNP Paribas and U.S. Bank National
Association, as Co-Documentation Agents, and JPMorgan Chase Bank, N.A.
(“JPMCB”), as Administrative Agent.

 

The Company, the Borrowing Subsidiaries, certain lenders and JPMCB are parties
to that certain Second Amended and Restated Long-Term Credit Agreement dated as
of July 21, 2011 (as amended prior to the date hereof, the “Existing
Agreement”); and

 

The parties hereto have agreed to amend and restate the Existing Agreement
pursuant to this Agreement;

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

 

1.1.         Definitions. As used in this Agreement:

 

“Administrative Agent” means JPMCB, together with its Affiliates, in its
capacity as contractual representative of the Lenders pursuant to Article X, and
not in its individual capacity as a Lender, and any successor Administrative
Agent appointed pursuant to Article X; it being understood that matters
concerning Loans denominated in British Pounds Sterling, Euro and certain other
Agreed Currencies may be administered by JPMEL.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means a Domestic Advance or a Multicurrency Advance, as the context
requires.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.

 

“Aggregate Outstanding Revolving Credit Exposure” means, at anytime, the
aggregate of the Outstanding Revolving Credit Exposure of all Lenders.

 

“Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all the Lenders, as changed from time to time pursuant to the
terms hereof.

 

1

--------------------------------------------------------------------------------


 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all Lenders.

 

“Agreed Currencies” means (a) Dollars, (b) so long as such currencies remain
Eligible Currencies, British Pounds Sterling and Euro and (c) any other Eligible
Currency that a Borrower requests the Administrative Agent to include as an
Agreed Currency hereunder and which is acceptable to all Lenders (or, in the
case of Loans to any Borrowing Subsidiary, all Lenders that have agreed to make
Loans to such Borrowing Subsidiary).

 

“Agreement” means this Third Amended and Restated Long-Term Credit Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Eurocurrency Rate with
respect to Eurocurrency Advances denominated in Dollars for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1% (the “Adjusted Eurocurrency Rate”); provided
that, for the avoidance of doubt, the Adjusted Eurocurrency Rate for any day
shall be based on the rate appearing on the Reuters LIBOR01 page (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day (or if such day is not a Business Day, the immediately
preceding Business Day). Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurocurrency
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted Eurocurrency
Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its affiliated companies concerning
or relating to bribery or corruption.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule or the Term Loan
Pricing Schedule, as applicable.

 

“Approved Fund” is defined in Section 12.1(b).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.1(b)), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Authorized Officer” means any of the chief executive officer, the chief
financial officer, any vice president, the controller, the secretary or the
treasurer of the Company, or any other officer of the Company from time to time
designated by any of the foregoing officers of the Company or by the board of
directors of the Company, in each case acting singly.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of

 

2

--------------------------------------------------------------------------------


 

the Administrative Agent, has taken any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any such proceeding or
appointment, provided that a Bankruptcy Event shall not result solely by virtue
of any ownership interest, or the acquisition of any ownership interest, in such
Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

“Borrower” means any of the Company and the Borrowing Subsidiaries.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by the Lender to the Company and the Administrative Agent.

 

“Borrowing Notice” is defined in Section 2.8.

 

“Borrowing Subsidiary” is defined in the preamble, it being understood that a
Subsidiary shall cease to be a “Borrowing Subsidiary” upon its termination as
such under Section 2.24(b) (subject to subsequent designation as a “Borrowing
Subsidiary” under Section 2.24(a)).

 

“Borrowing Subsidiary Agreement” means an agreement substantially in the form of
Exhibit D-1.

 

“BSub Revolving Commitment” means, for any Lender with respect to any Borrowing
Subsidiary, the obligation of such Lender to make Revolving Loans to such
Borrowing Subsidiary. The amount of the BSub Revolving Commitment of any Lender
to any Borrowing Subsidiary shall be equal to such Lender’s Pro Rata Share of
the Aggregate Revolving Commitment (or such lesser amount as may be permitted by
this Agreement or the applicable Borrowing Subsidiary Agreement); provided that
if, pursuant to the applicable Borrowing Subsidiary Agreement, one or more
Lenders will not make Revolving Loans to such Borrowing Subsidiary, then the
BSub Revolving Commitment of any Lender with respect to such Borrowing
Subsidiary shall be the amount set forth on Attachment 1 to such Borrowing
Subsidiary Agreement. Each BSub Revolving Commitment of any Lender is a sublimit
of the Revolving Commitment of such Lender and not a separate commitment.

 

“BSub Lender” means, with respect to any Borrowing Subsidiary, each Lender
(excluding any Lender that, pursuant to Section 2.24 and the applicable
Borrowing Subsidiary Agreement, will not make Revolving Loans to such Borrowing
Subsidiary) and the successors and assigns of such Lender in such capacity. Any
Lender may designate an Affiliate of such Lender to perform all obligations, and
have all rights, of such Lender hereunder in respect of some or all of any BSub
Revolving Commitment, in which case references herein to a “BSub Lender” shall,
where appropriate, mean such designated Affiliate. Any such designation shall be
made either (a) by causing such Affiliate to execute a signature page of the
applicable Borrowing Subsidiary

 

3

--------------------------------------------------------------------------------


 

Agreement or (b) by written notice to the Company and the Administrative Agent
(including any notice changing the designation of such Lender’s Affiliate that
will act as a BSub Lender).

 

“BSub Percentage” means, for any Lender with respect to any Borrowing Subsidiary
on any date of determination, the percentage which the amount of such Lender’s
BSub Revolving Commitment with respect to such Borrowing Subsidiary is of the
aggregate amount of all BSub Revolving Commitments with respect to such
Borrowing Subsidiary (or, if the Revolving Commitments have terminated, which
(a) the aggregate outstanding principal amount of such Lender’s Revolving Loans
to such Borrowing Subsidiary is of (b) the aggregate outstanding principal
amount of all Revolving Loans to such Borrowing Subsidiary).

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in Chicago and New York City for the conduct of substantially
all of their commercial lending activities and interbank wire transfers can be
made on the Fedwire system and (a) if such day relates to any interest rate
setting as to a Eurocurrency Loan denominated in Euro, any funding,
disbursement, settlement or payment in Euro, or any other dealings in Euro to be
carried out pursuant to this Agreement, a day on which banks in London are open
for general banking business, including dealings in foreign currency and
exchange, and on which TARGET2 is open for the settlement of payments in Euro;
and (b) if such day relates to an interest rate setting as to a Eurocurrency
Loan denominated in Dollars or any other Agreed Currency (other than Euro), any
funding, disbursement, settlement or payment in any such currency, or any other
dealings in any such currency to be carried out pursuant to this Agreement, a
day on which dealings in such currency are carried on in the London interbank
market.

 

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP in effect on the Third Restatement Date.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP as in effect on
the Third Restatement Date.

 

“Change in Control” means the occurrence of any of the following events: (a) any
“person” or “group” (within the meaning of Section 13 or 14 of the Securities
Exchange Act of 1934 (the “Exchange Act”)) becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of 30% or more of the fully
diluted Voting Securities of the Company or (b) individuals who at the beginning
of any period of two consecutive calendar years constituted the board of
directors of the Company (together with any new directors whose election by the
board of directors of the Company or whose nomination for election by the
Company’s shareholders was approved by the members of the board of directors of
the Company then still in office who either were members of the board of
directors of the Company at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the members of the board of directors of the Company.

 

“Change in Law” means the occurrence, after the Third Restatement Date (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law,

 

4

--------------------------------------------------------------------------------


 

rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority, or (c) the making or issuance
of any request, rules, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“CoBank” means CoBank, ACB, a federally chartered instrumentality of the United
States.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
and to participate in Letters of Credit and Swingline Loans in an aggregate
amount not exceeding the amount set forth opposite its name on Schedule 1.1
hereto, as it may be modified as a result of any assignment that has become
effective pursuant to Section 12.1 or as otherwise modified from time to time
pursuant to the terms hereof.

 

“Company” is defined in the preamble.

 

“Computation Date” is defined in Section 2.2.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Debt” means, at any time, the consolidated Debt of the Company and
its Consolidated Subsidiaries and all SPCs at such time.

 

“Consolidated Net Worth” means, at any time, the consolidated shareholders’
equity and noncontrolling interests of the Company and its Consolidated
Subsidiaries at such time; provided, however, that other than for purposes of
Section 6.15, Consolidated Net Worth shall be calculated without giving effect
to increases or decreases therein after March 31, 2011 which result from changes
in the Company’s cumulative consolidated currency translation adjustment after
March 31, 2011.

 

“Consolidated Subsidiary” means any Subsidiary or other entity the accounts of
which would be consolidated with those of the Company in its consolidated
financial statements prepared in accordance with GAAP.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

5

--------------------------------------------------------------------------------


 

“Conversion/Continuation Notice” is defined in Section 2.9.

 

“Credit Extension” means the making of an Advance or the issuance or
Modification increasing the amount or extending the expiry date of a Letter of
Credit.

 

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
(i) trade accounts payable and accrued expenses arising in the ordinary course
of business and (ii) accrued pension costs and other employee benefit and
compensation obligations arising in the ordinary course of business, (d) all
Capitalized Lease Obligations of such Person, (e) all obligations of such Person
to reimburse or indemnify the issuer of a letter of credit or bank guarantee
(excluding trade letters of credit and similar instruments) for drawings or
payments thereunder, (f) all Debt as described in clauses (a), (b), (c), (d),
(e), (g) and (h) hereof of others secured by a Lien on any asset of such Person,
whether or not such Debt is assumed by such Person, (g) all Receivables
Transaction Attributed Indebtedness and (h) all Debt (as described in clauses
(a) - (g)) of others Guaranteed by such Person. If any of the foregoing Debt is
limited to recourse against a particular asset or assets of such Person, the
amount of the corresponding Debt shall be equal to the lesser of the amount of
such Debt and the fair market value of such asset or assets at the date for
determination of the amount of such Debt. The amount of any Debt with respect to
any Guarantee by a Person under clause (h) above shall be deemed to be an amount
equal to the lesser of (x) the stated or determinable amount (inclusive of
principal, interest, fees and other charges) of the primary obligation, or
portion thereof, in respect of which such Guarantee is made (or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guaranteeing Person in good faith) or (y) the maximum
amount for which such guaranteeing Person may be liable pursuant to the terms of
the agreement, document or instrument embodying such Guarantee. The amount of
Debt of the Company and its Subsidiaries hereunder shall be calculated without
duplication of Guarantee obligations of the Company or any Subsidiary in respect
thereof. “Debt” shall not include (1) indebtedness owing to the Company by any
Subsidiary or indebtedness owing to any wholly-owned Subsidiary by the Company
or another Subsidiary, (2) any obligations of the Company or its Subsidiaries in
respect of customer advances received and held in the ordinary course of
business, (3) performance bonds or performance guaranties (or bank guaranties or
letters of credit in lieu thereof) entered into in the ordinary course of
business or (4) defeased indebtedness.

 

“Default” means an event described in Article VII.

 

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that (a) has failed, within two Business Days of the date required to be funded
or paid, to (i) fund any portion of its Loans, (ii) fund any portion of its
participations in Letters of Credit or Swingline Loans or (iii) pay over to any
Specified Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent and
the Company in writing that such failure is the result of such Lender’s good
faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Specified Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
all or any of its funding obligations under this Agreement (unless such writing
or public statement indicates that

 

6

--------------------------------------------------------------------------------


 

such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Company or a Specified
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Company’s and such Specified Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

 

“Designated Person” means any Person listed on a Sanctions List.

 

“Disregarded Entity” means an entity that, pursuant to Treas. Reg. §
301.7701-2(c)(2), is disregarded for U.S. federal income Tax purposes as an
entity separate from its owner.

 

“Dollar Amount” of any currency at any date shall mean (a) the amount of such
currency if such currency is Dollars or (b) the equivalent in Dollars of such
amount if such currency is any currency other than Dollars, calculated on the
basis of the arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such currency at 11:00 a.m., Local Time, on or as of
the most recent Computation Date provided for in Section 2.2.

 

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

 

“Domestic Advance” means a borrowing in Dollars by the applicable Borrower
hereunder (a) made by the Lenders on the same Borrowing Date or (b) converted or
continued by the Lenders on the same date of conversion or continuation,
consisting, in either case, of the aggregate amount of the several Loans of the
same Type and, in the case of Eurocurrency Loans, having the same Interest
Period.

 

“Domestic Loan” means a Loan denominated in Dollars.

 

“Effective Date” is defined in Section 4.1.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar® and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent and the Issuer and any of its respective Related Parties or
any other Person, providing for access to data protected by passcodes or other
security system.

 

“Eligible Currency” means any currency other than Dollars (a) that is readily
available, (b) that is freely traded, (c) in which deposits are customarily
offered to banks in the London interbank market, (d) which is convertible into
Dollars in the international interbank market and (e) as to which a Dollar
Amount may be readily calculated. If, after the designation of any currency as
an Agreed Currency, (x) currency control or other exchange regulations are
imposed in the country in which such currency is issued with the result that
different types of such currency are introduced, (y) such currency is, in the
reasonable determination of the Administrative Agent, no longer

 

7

--------------------------------------------------------------------------------


 

readily available or freely traded or (z) in the reasonable determination of the
Administrative Agent, an Equivalent Amount of such currency is not readily
calculable, the Administrative Agent shall promptly notify the Lenders and the
Company, and such currency shall no longer be an Agreed Currency until such time
as all of the Lenders agree to reinstate such currency as an Agreed Currency and
promptly, but in any event within five Business Days of receipt of such notice
from the Administrative Agent, each applicable Borrowing Subsidiary shall repay
all of its Loans in such affected currency or convert such Loans into Loans in
Dollars or another Agreed Currency, subject to the other terms set forth in
Article II (except that the notice period and minimum borrowing amount shall not
apply).

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions, in each case of or by
any Governmental Authority, relating to (a) the protection of the environment,
(b) the effect of the environment on human health, (c) emissions, discharges or
releases of pollutants, contaminants, Hazardous Substances or wastes into
surface water, ground water or land, or (d) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, Hazardous Substances or wastes or the clean-up or
other remediation thereof.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetical mean of the buy and sell spot rates
of exchange of the Administrative Agent for such other currency at 11:00 a.m.,
Local Time, on the date on or as of which such amount is to be determined.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Euro” means the lawful currency of the member states of the European Union.

 

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurocurrency Rate (excluding, for
the avoidance of doubt, an Advance that bears interest pursuant to clause (c) of
the definition of “Alternate Base Rate”).

 

“Eurocurrency Loan” means a Loan which, except as otherwise provided in Section
2.12, bears interest at the applicable Eurocurrency Rate (excluding, for the
avoidance of doubt, a Loan that bears interest pursuant to clause (c) of the
definition of “Alternate Base Rate”).

 

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies, the office, branch, Affiliate or correspondent bank of
the Administrative Agent specified as the “Eurocurrency Payment Office” for such
currency in Schedule 1 or such other office, branch, Affiliate or correspondent
bank of the Administrative Agent as it may from time to time specify to the
Company and each Lender as its Eurocurrency Payment Office for such currency.

 

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period (or, as applicable, for the purpose of determining the
Alternate Base Rate for any

 

8

--------------------------------------------------------------------------------


 

day by reference to a one month Interest Period), the sum of (a) the quotient of
(i) the Eurocurrency Reference Rate applicable to such Interest Period, divided
by (ii) one minus the Reserve Requirement (expressed as a decimal) applicable to
such Interest Period, if any, plus (b) the Applicable Margin.

 

“Eurocurrency Reference Rate” means, with respect to any Eurocurrency Advance
for any Agreed Currency for any applicable Interest Period, the London interbank
offered rate administered by the British Bankers Association ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such Agreed Currency for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time,
on the Quotation Date for such Interest Period; provided, that, if a LIBOR
Screen Rate shall not be available at the applicable time for a period equal in
length to such Interest Period, then the Eurocurrency Reference Rate shall be
the Interpolated Rate at such time unless the Administrative Agent shall
conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error).

 

“Excluded Taxes” means, with respect to any payment made by any Borrower under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient: (a) income or franchise Taxes imposed on (or measured by) net income
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located,
(b) any branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which the applicable Lender’s
applicable lending office is located, (c) in the case of a Non-U.S. Lender
(other than an assignee pursuant to a request by the Borrower under
Section 3.6), any U.S. Federal withholding Taxes resulting from any law in
effect on the date such Non-U.S. Lender becomes a party to this Agreement (or
designates a new lending office) or is attributable to such Non-U.S. Lender’s
failure to comply with Section 3.4(f), except to the extent that such Non-U.S.
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Taxes pursuant to Section 3.4(a) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

 

“Existing Agreement” is defined in the preamble.

 

“Existing Borrowing Subsidiaries” means Bemis Swansea Limited, a corporation
organized under the laws of the United Kingdom, MACtac Europe S.A., a
corporation organized under the laws of Belgium, Bemis Coordination Center S.A.,
a corporation organized under the laws of Belgium and Perfecseal Limited, a
corporation organized under the laws of the United Kingdom.

 

“Facility Fee Rate” means, at any time, the percentage rate per annum at which
facility fees are accruing pursuant to Section 2.5.1 at such time as set forth
in the Pricing Schedule.

 

9

--------------------------------------------------------------------------------


 

“Facility Termination Date” means the earlier of (a) August 12, 2018 and (b) the
date on which the Commitments are reduced to zero pursuant to Section 2.5.2 or
terminated pursuant to Section 8.1.Farm Credit Lender” means a
federally-chartered Farm Credit System lending institution organized under the
Farm Credit Act of 1971, as the same may be amended or supplemented from time to
time.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Local
Time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

 

“First Amendment” means Amendment No. 1 hereto dated as of July 15, 2014.

 

“First Amendment Effective Date” means the date upon which the “Effective Time”
occurs under and as defined in the First Amendment.

 

“Floating Rate” means, for any day, a rate per annum equal to the sum of (a) the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes plus (b) the Applicable Margin.

 

“Floating Rate Advance” means an Advance in Dollars that, except as otherwise
provided in Section 2.12 or, with respect to any Swingline Loan, as otherwise
agreed between the Borrower and the Swingline Lender, bears interest at the
Floating Rate.

 

“Floating Rate Loan” means a Loan in Dollars that, except as otherwise provided
in Section 2.12, bears interest at the Floating Rate.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

10

--------------------------------------------------------------------------------


 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person or in
any manner providing for the payment of any Debt of any other Person or
otherwise protecting the holder of such Debt against loss (whether by agreement
to keep-well, to purchase assets, goods, securities or services, to take-or-pay,
or to maintain financial statement conditions or otherwise); provided that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.  The term “Guarantee” used as a verb has a
corresponding meaning.

 

“Hazardous Substance” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“HMRC” means Her Majesty’s Revenue and Customs.

 

“Incremental Term Loan” is defined in Section 2.5.3.

 

“Incremental Term Loan Amendment” is defined in Section 2.5.3.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Borrower under any Loan Document and
(b) Other Taxes (exclusive of Excluded Taxes).

 

“Information” is defined in Section 9.10.

 

“Interest Period” means, with respect to a Eurocurrency Advance, a period
commencing on a Business Day selected by the applicable Borrower and ending on
the numerically corresponding date one, two, three or six months thereafter (or
such other period as may be agreed to by the applicable Borrower, the
Administrative Agent and each applicable Lender); provided that (a) if there is
no such numerically corresponding day in such next, second, third or sixth
succeeding month (or other period), such Interest Period shall end on the last
Business Day of such next, second, third or sixth succeeding month (or other
period); (b) if an Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, unless such next succeeding Business Day falls in a new calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day; and (c) no Borrower may select an Interest Period ending after the
scheduled Revolving Facility Termination Date with respect to Revolving Loans or
after the scheduled Term Maturity Date with respect to Term Loans.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between:  (a) the applicable LIBOR
Screen Rate (for the longest period for which the applicable LIBOR Screen Rate
is available for the applicable currency) that is shorter than the applicable
proposed Interest Period and (b) the applicable LIBOR Screen Rate for the
shortest period (for which such LIBOR Screen Rate is available for the
applicable currency) that exceeds the applicable proposed Interest Period, in
each case, at such time.

 

“IRS” means the United States Internal Revenue Service.

 

11

--------------------------------------------------------------------------------


 

“Issuer” means each of JPMCB and Wells Fargo Bank, in either case in its
capacity as an issuer of Letters of Credit hereunder.

 

“JPMCB” is defined in the preamble.

 

“JPMEL” means J. P. Morgan Europe Ltd.

 

“JPMorgan” means J.P. Morgan Securities LLC.

 

“LC Collateral Account” is defined in Section 2.18(k).

 

“LC Disbursement” means a payment made by an Issuer pursuant to a Letter of
Credit.

 

“LC Exposure” means, at any time, the Dollar Amount of the sum, without
duplication, of (a) the aggregate undrawn amount of all outstanding Letters of
Credit at such time plus (b) the aggregate unpaid amount of all Reimbursement
Obligations at such time. The LC Exposure of any Lender at any time shall be its
Pro Rata Share of the total LC Exposure at such time.

 

“Lead Arrangers” means JPMorgan, WFS, BNP Paribas Securities Corp, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and U.S. Bank National Association
and their respective successors, in their capacities as Lead Arrangers and Joint
Book Runners.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and permitted assigns and additional
lending institutions as provided in Section 2.5.3 (including the Lender(s) which
make the Term Loan) and their respective successors and permitted assigns. 
Unless the context otherwise requires, the term “Lenders” includes the Swingline
Lender. For the avoidance of doubt, “Lender” shall not (except with respect to
indemnification or other obligations of the Borrowers which survive termination
hereof) include any Person that ceases to be a Lender in accordance with this
Agreement.

 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or Affiliate of such Lender or the
Administrative Agent with respect to each Agreed Currency listed on the
signature pages hereof or in an Administrative Questionnaire or otherwise
selected by such Lender or the Administrative Agent pursuant to Section 2.20.

 

“Letter of Credit” is defined in Section 2.18(a).

 

“Letter of Credit Application” is defined in Section 2.18(c).

 

“Letter of Credit Fee” is defined in Section 2.18(d).

 

“Letter of Credit Fee Rate” means, at any time, the percentage rate per annum
applicable to Letter of Credit Fees at such time as set forth in the Pricing
Schedule.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or

 

12

--------------------------------------------------------------------------------


 

lessor under any conditional sale, Capitalized Lease or other title retention
agreement, but not including the interest of a lessor under an operating lease).

 

“Loan” means, with respect to a Lender, any loan made by such Lender pursuant to
Article II (or any conversion or continuation thereof).

 

“Loan Documents” means this Agreement and after the execution and delivery
thereof pursuant to the terms of this Agreement, each Promissory Note, each
Letter of Credit, each Letter of Credit Application, each Borrowing Subsidiary
Agreement (including any amended and restated Borrowing Subsidiary Agreement),
each amendment hereof entered into in accordance with Section 8.2  hereof and
each other document so designated by the Borrower and the Administrative Agent.

 

“Local Time” means (a) with respect to Multicurrency Revolving Loans, London
time, and (b) for all other purposes, Chicago time.

 

“Material Adverse Effect” means a material adverse effect on (a) the financial
position or business of the Company and its Subsidiaries taken as a whole or
(b) the validity or enforceability of any of the Loan Documents against any
Borrower or the rights or remedies of the Administrative Agent, the Lenders or
the Issuers thereunder against any Borrower.

 

“Material Subsidiary” means at any time a Subsidiary which as of such time meets
the definition of a “significant subsidiary” contained as of the Third
Restatement Date in Regulation S-X of the Securities and Exchange Commission.

 

“Materiality Threshold” means, as of any time of determination, $100,000,000 (or
the Dollar Amount thereof in currencies other than Dollars).

 

“Modification” and “Modify” are defined in Section 2.18(a).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multicurrency Advance” means a borrowing by a Borrower hereunder (a) made by
the applicable Lenders to the same Borrower on the same Borrowing Date or
(b) converted or continued by the applicable Lenders on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Eurocurrency Loans in the same Agreed Currency (other than
Dollars) and for the same Interest Period.

 

“Multicurrency Revolving Loan” means a Eurocurrency Loan denominated in an
Agreed Currency other than Dollars.

 

“Non-Defaulting Lender” means, at any time, each Revolving Lender that is not a
Defaulting Lender at such time.

 

“Non-U.S. Lender” means (a) a Lender that is neither a Disregarded Entity nor a
U.S. Person, and (b) a Lender that is a Disregarded Entity and that is treated
for U.S. federal income Tax purposes as having as its sole member a Person that
is not a U.S. Person.

 

13

--------------------------------------------------------------------------------


 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations and accrued and unpaid interest
thereon, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of any Borrower to the Lenders or to any
Lender, any Issuer, the Administrative Agent or any indemnified party arising
under the Loan Documents.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

 

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 3.6).

 

“Outstanding Revolving Credit Exposure” means, as to any Lender at any time, the
Dollar Amount of the sum of (a) its Pro Rata Share of all Revolving Loans
outstanding at such time plus (b) its LC Exposure at such time plus (c) its
Swingline Exposure at such time.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” is defined in Section 12.1(c).

 

“Participant Register” is defined in Section 12.1(c).

 

“Participation Funding Notice” means a written notice from a Lender to the
Administrative Agent advising the Administrative Agent that a Default exists and
directing the Administrative Agent to notify all Lenders to fund their
participations in extensions of credit made by BSub Lenders as provided in
Section 2.25.

 

“Payment Date” means (a) with respect to any Loan other than a Swingline Loan,
the last Business Day of each calendar quarter and (b) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Securitization” means any receivables financing program or programs
providing for the direct or indirect sale of accounts receivable and related
general intangibles, chattel paper and other rights by the Company or its
Subsidiaries to an SPC for cash and/or other customary consideration for fair
value in transactions intending to be sales, which SPC shall

 

14

--------------------------------------------------------------------------------


 

finance the purchase of such assets by the sale, transfer, conveyance, lien or
pledge of such assets to one or more limited purpose financing companies,
special purpose entities and/or other financial institutions, in each case
pursuant to documentation which is consistent with then current market
conditions and practices, provided that the Receivables Transaction Attributable
Indebtedness associated with all such programs shall at no time aggregate in
excess of $250,000,000.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of the Controlled Group may have any
liability.

 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located in New York,
New York; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 

“Promissory Note” is defined in Section 2.14(d).

 

“Pro Rata Share” means, with respect to any Lender on any date of determination,
the percentage which the sum of the amount of such Lender’s Revolving Commitment
is of the Aggregate Revolving Commitment (or, if the Revolving Commitments have
terminated, which (a) the Outstanding Revolving Credit Exposure of such Lender
is of (b) the Aggregate Outstanding Revolving Credit Exposure) as of such date;
provided that for purposes of Section 2.27, when a Defaulting Lender shall
exist, “Pro Rata Share” shall mean the percentage of the Aggregate Revolving
Commitment (disregarding any Defaulting Lender’s Revolving Commitment)
represented by such Lender’s Revolving Commitment (or, if the Revolving
Commitments have terminated, the percentage of the Aggregate Outstanding
Revolving Credit Exposure represented by the Outstanding Revolving Credit
Exposure of such Lender, in each case disregarding any Defaulting Lender’s
Outstanding Revolving Credit Exposure).   For purposes of determining liability
for any indemnity obligation under Section 2.18(j) or 10.8, each Lender’s Pro
Rata Share shall be determined as of the date the applicable Issuer or the
Administrative Agent notifies the Lenders of such indemnity obligation (or, if
such notice is given after termination of this Agreement, as of the date of such
termination).  Notwithstanding the foregoing, solely for purposes of the
definition of Required Lenders and Section 10.8, “Pro Rata Share” means, with
respect to any Lender on any date of determination, the percentage which the sum
of the amount of such Lender’s Revolving Commitment plus the aggregate
outstanding principal amount of its Term Loans is of the sum of (i) the
Aggregate Revolving Commitment plus (ii) the aggregate outstanding principal
amount of all Term Loans (or, if the Revolving Commitments have terminated,
which (a) the Outstanding Revolving Credit Exposure of such Lender plus the
aggregate outstanding principal amount of its Term Loans is of (b) the sum of
(i) the Aggregate Outstanding Revolving Credit Exposure plus (ii) the aggregate
outstanding principal amount of all Term Loans) as of such date.

 

15

--------------------------------------------------------------------------------


 

“Quotation Day” means, with respect to any Eurocurrency Advance and any Interest
Period, (i) if the currency is British Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is Euro, two TARGET Days before the first
day of such Interest Period, (iii) for any other currency, two Business Days
prior to the commencement of such Interest Period (unless market practice that
is generally treated as the rate fixing day by market practice in the applicable
interbank market, as determined by the Administrative Agent).

 

“Receivables Transaction Attributed Indebtedness”  means the amount of
obligations outstanding under any Permitted Securitization that on any date of
determination would be characterized as principal if such Permitted
Securitization were structured as a secured lending transaction rather than as a
true sale or true contribution.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuer.

 

“Register” is defined in Section 12.1(b)(iv).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrowers then outstanding under Section 2.18 to reimburse the Issuers
for amounts paid by the Issuers in respect of any one or more drawings under
Letters of Credit.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the respective directors, officers, employees, agents, advisors and
attorneys of such Person and such Person’s Affiliates.

 

“Required Lenders” means Lenders having aggregate Pro Rata Shares in excess of
50%.

 

“Required Revolving Lenders” means Revolving Lenders having aggregate Pro Rata
Shares in excess of 50%.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

“Revolving Commitment” means, for each Lender, the obligation of such Lender to
make Revolving Loans and to participate in Letters of Credit and Swingline Loans
in an aggregate amount not exceeding the amount set forth opposite its name on
Schedule 1.1 hereto, as it may be modified as a result of any assignment that
has become effective pursuant to Section 12.1 or as otherwise modified from time
to time pursuant to the terms hereof.

 

16

--------------------------------------------------------------------------------


 

“Revolving Facility Termination Date” means the earlier of (a) August 12, 2018
and (b) the date on which the Revolving Commitments are reduced to zero pursuant
to Section 2.5.2 or terminated pursuant to Section 8.1.

 

“Revolving Lender” means, at any time, a Lender with a Revolving Commitment
and/or any Revolving Loans outstanding at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.1.1.

 

“Sanctioned Country” means a country or territory which is at any time subject
to Sanctions.

 

“Sanctions” means:

 

(a)           economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the US government and administered
by OFAC;

 

(b)           economic or financial sanctions imposed, administered or enforced
from time to time by the US State Department, the US Department of Commerce or
the US Department of the Treasury; and

 

(c)           economic or financial sanctions imposed, administered or enforced
from time to time by the United Nations Security Council, the European Union,
Her Majesty’s Treasury or any other relevant sanctions authority.

 

“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the US government and
administered by OFAC, the US State Department, the US Department of Commerce or
the US Department of the Treasury or the United Nations Security Council or any
similar list maintained by any other U.S. government entity, in each case as the
same may be amended, supplemented or substituted from time to time.

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

 

“SPC” means a special purpose, bankruptcy-remote Person formed for the sole and
exclusive purpose of engaging in activities in connection with the purchase,
contribution, transfer, sale and financing of accounts receivable and related
general intangibles, chattel paper and other related rights in connection with
and pursuant to a Permitted Securitization and reasonably related corporate or
other entity maintenance and similar activities.

 

“Specified Party” means the Administrative Agent, the Issuers, the Swingline
Lender and each other Lender.

 

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary

 

17

--------------------------------------------------------------------------------


 

voting power of which shall at the time be so owned or controlled.  Unless
otherwise expressly provided, all references herein to a “Subsidiary” shall mean
a Subsidiary of the Company.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Pro Rata Share of the total Swingline Exposure at such
time.

 

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.19.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
(including any interest, penalties or additions to tax).

 

“Term Lender” means, at any time, a Lender with any Term Loans outstanding at
such time.

 

“Term Loan” means an Incremental Term Loan made pursuant to Section 3(a) of the
First Amendment.

 

“Term Loan Pricing Schedule” means the Schedule attached hereto identified as
such.

 

“Term Maturity Date” means the eighth (8th) anniversary of the First Amendment
Effective Date.

 

“Third Restatement Date” means August 12, 2013.

 

“Total Capital” means, at any time, the sum of (a) Consolidated Debt plus
(b) deferred taxes plus (c) Consolidated Net Worth at such time.

 

“Transferee” is defined in Section 12.2.

 

“Type” means, with respect to any Domestic Advance, its nature as a Floating
Rate Advance or a Eurocurrency Advance and with respect to any Domestic Loan,
its nature as a Floating Rate Loan or a Eurocurrency Loan.

 

18

--------------------------------------------------------------------------------


 

“UK Borrower” means a Borrower that is either resident in the United Kingdom for
United Kingdom tax purposes or that otherwise makes payments under this
Agreement that have a United Kingdom source.

 

“Unfunded Vested Liabilities” means, with respect to any Plan, the amount, if
any, by which the present value of all vested benefits under such Plan exceeds
the fair market value of all Plan assets allowable to such benefits, as
determined as of the most recent valuation date of such Plan for which a
valuation is available at the time of determination, such valuations being
properly and timely sought, but only to the extent that excess represents a
potential liability of the Borrower or any member of the Controlled Group to the
PBGC or to such Plan under Title IV of ERISA.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“U.S.” or “US” means the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Certificate” is defined in Section 3.4(f)(ii)(D)(2).

 

“Voting Participant” is defined in Section 12.1(c).

 

“Voting Participant Notice” is defined in Section 12.1(c).

 

“Voting Securities” means any securities having ordinary power to vote for the
election of directors.

 

“Wells Fargo Bank” is defined in the preamble.

 

“WFS” means Wells Fargo Securities, LLC.

 

“Withholding Agent” means any Borrower and the Administrative Agent.

 

1.2.         Interpretation.

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of such terms.

 

(b)           Article, Section, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

 

(c)           The term “including” is not limiting and means “including without
limitation.”

 

(d)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

19

--------------------------------------------------------------------------------


 

(e)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of this Agreement; (ii) references to any statute or regulation are to
be construed as including all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such statute or regulation;
and (iii) references in any Loan Document to any Person shall be construed to
include such Person’s successors and assigns, subject to any restriction upon
assignment contained in any Loan Document.

 

ARTICLE II
THE CREDITS

 

2.1.         Commitment.

 

2.1.1.   2.1. CommitmentRevolving Commitments.  From the Third Restatement Date
to the Revolving Facility Termination Date, (a) each Lender severally agrees, on
the terms and conditions set forth in this Agreement, to make Revolving Loans to
the Company from time to time, (b) each BSub Lender with respect to a Borrowing
Subsidiary severally agrees, on the terms and conditions set forth in this
Agreement, to make Multicurrency Revolving Loans to such Borrowing Subsidiary
(and each other Lender severally agrees that it will purchase a participation in
each such Revolving Loan if required pursuant to Section 2.25) and (c) each
Issuer agrees to issue Letters of Credit denominated in Agreed Currencies for
the account of any Borrower from time to time (and each Revolving Lender
severally agrees to participate in each such Letter of Credit as more fully set
forth in Section 2.18); provided that (i) the Aggregate Outstanding Revolving
Credit Exposure shall not at any time exceed the Aggregate Revolving Commitment,
(ii) the Outstanding Revolving Credit Exposure of any Lender shall not at any
time exceed such Lender’s Revolving Commitment and (iii) the aggregate Dollar
Amount of all outstanding Multicurrency Revolving Loans, LC Exposure not
denominated in Dollars and Swingline Exposure not denominated in Dollars shall
not at any time exceed $100,000,000.  Subject to the terms of this Agreement,
the Borrowers may borrow, repay and reborrow at any time prior to the Revolving
Facility Termination Date. The Revolving Commitments shall expire on the
Revolving Facility Termination Date.

 

2.1.2.  Term Loans.   The parties acknowledge that on the First Amendment
Effective Date, the Term Lenders made an Incremental Term Loan to the Company in
Dollars in the amount of $200,000,000 which constitutes a “Term Loan” hereunder.
No amount of the Term Loan which is repaid or prepaid by the Company may be
reborrowed hereunder.

 

2.2.         Determination of Dollar Amounts.  The Administrative Agent will
determine the Dollar Amount of all outstanding Advances and LC Exposure on and
as of (i) the date of each Credit Extension, (ii) the last Business Day of each
quarter and (iii) any other Business Day elected by the Administrative Agent in
its discretion or upon instruction by the Required Lenders (each, a “Computation
Date”).

 

20

--------------------------------------------------------------------------------


 

2.3.         Ratable Loans.   Each Advance shall consist of Loans made (a) in
the case of Revolving Loans to the Company, by the Lenders ratably in accordance
with their respective Pro Rata Shares or, (b) in the case of Revolving Loans to
any Borrowing Subsidiary, by the BSub Lenders for such Borrowing Subsidiary in
accordance with their respective BSub Percentages for such Borrowing Subsidiary
or (c) in the case of the Term Loan, by the Lenders ratably in accordance with
their pro rata portion of the Term Loan.

 

2.4.         Types of Advances.   Domestic Advances may be Floating Rate
Advances or Eurocurrency Advances, or a combination thereof, as selected by the
applicable Borrower in accordance with Sections 2.8 and 2.9.  Multicurrency
Advances shall be Eurocurrency Advances. Each Swingline Loan shall be a Domestic
Advance and, unless otherwise agreed between the Borrower and the Swingline
Lender, a Floating Rate Advance.

 

2.5.         Fees; Changes in Aggregate Revolving Commitment.

 

2.5.1.      Facility Fee.  The Company agrees to pay to the Administrative Agent
for the account of each Lender (subject to Section 2.27(a)) a facility fee which
shall accrue at a per annum rate equal to the Facility Fee Rate on the daily
amount of such Lender’s Revolving Commitment (whether used or unused) from the
Third Restatement Date to the Revolving Facility Termination Date (and, if any
Revolving Loans remain outstanding after the close of business in
Chicago, Illinois on the Revolving Facility Termination Date, thereafter shall
accrue on the daily amount of the outstanding principal amount of all Revolving
Loans owed to each Lender). The facility fee shall be payable on each Payment
Date, on the Revolving Facility Termination Date and, if applicable, thereafter
on demand.

 

2.5.2.      Reduction or Termination of Aggregate CommitmentRevolving
Commitments.   The Company may permanently reduce the Aggregate Revolving
Commitment in whole (thereby terminating all Revolving Commitments of the
Lenders), or from time to time in part ratably among the Lenders in integral
multiples of $10,000,000, upon at least three Business Days’ written notice to
the Administrative Agent, which notice shall specify the amount of any such
reduction and may be conditioned upon the consummation of replacement financing;
provided that the amount of the Aggregate Revolving Commitment may not be
reduced below the Aggregate Outstanding Revolving Credit Exposure.

 

2.5.3.      Increase of Aggregate Commitment. The Company at its option may,
from time to time, seek to (i) request one or more term loans (each an
“Incremental Term Loan” and, collectively, the “Incremental Term Loans”) and/or
(ii)  increase the Aggregate Revolving Commitment (each such increase, an
“Incremental Revolving Commitment” and, together with the Incremental Term
Loans, the “Incremental Facilities”) by up to an aggregate amount of
$500,000,000 upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, which notice shall specify the amount of any such
Incremental Facility (which shall not be less than $25,000,000) and shall
certify that no Default or Unmatured Default has occurred and is continuing.  
After delivery of such notice, the Company, in consultation with the
Administrative Agent, may offer the Incremental Facility (which may be declined
by any Lender in its sole discretion) on either a ratable basis to the Lenders
or on a non pro-rata basis to one or more Lenders and/or to

 

21

--------------------------------------------------------------------------------


 

other lenders or entities reasonably acceptable to the Administrative Agent, the
Issuers (in the case of an Incremental Revolving Commitment) and the Company. 
No Incremental Facility shall become effective until the existing or new Lenders
extending such Incremental Facility and the Company shall have delivered to the
Administrative Agent a document in form and substance reasonably satisfactory to
the Administrative Agent and the Company pursuant to which (i) any such existing
Lender providing or increasing a commitment in respect of such Incremental
Facility agrees to the amount of its portion of the Incremental Facility,
(ii) any such new lender providing a commitment in respect of such Incremental
Facility agrees to its portion of the Incremental Facility and agrees to assume
and accept the obligations and rights of a revolving Lender and/or term lender
hereunder, as applicable, (iii) the Company accepts such Incremental Facility,
(iv) the effective date of any Incremental Facility is specified by the Company
and the lenders providing or increasing their respective commitments in respect
of such Incremental Facility and (v) the Company certifies that on such date the
conditions for a new Loan set forth in Section 4.2 are satisfied. The terms of
any Incremental Term Loan shall, taken as a whole, be substantially identical
to, or less favorable to the lenders making such Incremental Term Loan than, the
terms applicable to Loans hereunder, except that (A) the Company and the
Administrative Agent may amend this Agreement and the other Loan Documents to
implement such mechanical and conforming changes as the Company and the
Administrative Agent deem appropriate, (B) the maturity date of any Incremental
Term Loan shall be no earlier than the Revolving Facility Termination Date,
(C) the interest rate margins and other economic terms, amortization schedule,
prepayment terms, borrower and currency applicable to any Incremental Term Loan
shall be determined by the Company and the lenders thereunder and (D) the
foregoing limitation upon the terms of any Incremental Term Loan shall not apply
to covenants or other provisions applicable only to periods after the Revolving
Facility Termination Date.  Each Incremental Term Loan shall be made pursuant to
an amendment, restatement or amendment and restatement (an “Incremental Term
Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by each Borrower, each lender under such Incremental Term
Loan and the Administrative Agent, in each case without the need to obtain the
consent of any other Person.  Each Incremental Term Loan Amendment may effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Company, to effect the provisions of this Section.   The Lenders hereby
irrevocably authorize the Administrative Agent to enter into such Incremental
Term Loan Amendments.  Upon the effectiveness of any Incremental Revolving
Commitment pursuant hereto, (i) each revolving Lender (new or existing) shall be
deemed to have accepted an assignment at par from the existing revolving
Lenders, and the existing revolving Lenders shall be deemed to have made an
assignment at par to each new or existing revolving Lender accepting a new or
increased Revolving Commitment, of an interest in each then outstanding Loan (in
each case, on the terms and conditions set forth in the Assignment and
Assumption) and (ii) the Swingline Exposure and LC Exposure of the existing and
new revolving Lenders shall be automatically adjusted such that, after giving
effect to such assignments and adjustments, all Outstanding Revolving Credit
Exposure hereunder is held ratably by the revolving Lenders in proportion to
their respective Revolving Commitments.  Assignments pursuant to the preceding
sentence shall be made in exchange for, and substantially

 

22

--------------------------------------------------------------------------------


 

contemporaneously with the payment to the assigning Lenders of, the principal
amount assigned plus accrued and unpaid interest and facility and Letter of
Credit fees relating to such principal amount. Payments received by assigning
revolving Lenders pursuant to this Section in respect of the principal amount of
any Eurocurrency Loan shall, for purposes of Section 3.3, be deemed prepayments
of such Loan.  Any Incremental Facility pursuant to this Section shall be
subject to receipt by the Administrative Agent from the Company of such
supplemental opinions, resolutions, certificates and other documents as the
Administrative Agent may reasonably request.  No consent of any Lender (other
than the Lenders agreeing to new or increased commitments) shall be required for
any Incremental Facility provided or Loan made pursuant to this Section 2.5.3.  
The Company acknowledges that $200,000,000 of the permitted Incremental
Facilities were utilized on the First Amendment Effective Date so that only
$300,000,000 of the additional Incremental Facilities may be requested
thereafter.

 

2.6.         Minimum Amount of Each Advance.  Each Eurocurrency Advance shall be
in the Dollar Amount of $5,000,000 or a higher integral multiple of 1,000,000
units of the applicable Agreed Currency.  Each Floating Rate Advance (other than
a Swingline Loan) shall be in the amount of $5,000,000 or a higher integral
multiple of $1,000,000 and each Swingline Loan shall be in the amount of
$500,000 or a higher integral multiple of $100,000; provided that any Floating
Rate Advance of Revolving Loans may be in the amount of the unused Aggregate
Revolving Commitment.

 

2.7.         Payments and Prepayments.

 

2.7.1.      Payment at Maturity.  Each Borrower shall pay (i) to the
Administrative Agent for the account of each Lender all of its outstanding
Advances comprised of Revolving Loans and all its other then due and unpaid
Obligations on therelating to Revolving Loans and/or Revolving Commitments on
the Revolving Facility Termination Date and (ii, (ii) to the Administrative
Agent for the account of each applicable Lender the unpaid amount of its Term
Loan and all its other then due and unpaid Obligations relating toTerm Loans on
the Term Maturity Date and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Facility
Termination Date and the 15th Business Day after such Swingline Loan is made;
provided that on each date that a Domestic Advance comprised of Revolving Loans
is made to the Company, the Company shall repay all of its Swingline Loans then
outstanding.

 

2.7.2.      Optional Payments.  Any Borrower may from time to time prepay,
without penalty or premium, all outstanding Floating Rate Advances comprised of
Revolving Loans to such Borrower or, in an aggregate amount of $5,000,000 or
higher integral multiples of $1,000,000 (and in the case of Swingline Loans in
an aggregate amount of $500,000 or higher integral multiples of $100,000), any
portion of the outstanding Floating Rate Advances comprised of Revolving Loans
to such Borrower (i) upon two Business Days’ prior notice to the Administrative
Agent and (ii) in the case of prepayment of a Swingline Loan, upon notice to the
Swingline Lender not later than 2:00 p.m., Local Time on the date of
prepayment.   The Company may from time to time prepay, without penalty or
premium, all outstanding Floating Rate Advances comprised of Term Loans or, in
an aggregate amount of $5,000,000 or higher integral multiples of $1,000,000,
any portion of

 

23

--------------------------------------------------------------------------------


 

the outstanding Floating Rate Advances comprised of Term Loans upon two Business
Days’ prior notice to the Administrative Agent.  Any Borrower may from time to
time prepay, subject to the payment of any funding indemnification amounts
required by Section 3.3 but without penalty or premium, all outstanding
Eurocurrency Advances comprised of Revolving Loans to such Borrower or, in the
aggregate amount of $5,000,000 or a higher integral multiple of 1,000,000 units
of the Agreed Currency, any portion of the outstanding Eurocurrency Advances to
such Borrower comprised of Revolving Loans to such Borrower upon three Business
Days’ prior notice to the Administrative Agent. The Company may from time to
time prepay, subject to the payment of any funding indemnification amounts
required by Section 3.3 but without penalty or premium, all outstanding
Eurocurrency Advances comprised of Term Loansor, in the aggregate amount of
$5,000,000 or a higher integral multiple of $1,000,000, any portion of the
outstanding Eurocurrency Advances comprised of Term Loans upon three Business
Days’ prior notice to the Administrative Agent.  Any notice by a Borrower in
respect of a prepayment under this Section may be conditioned upon the
consummation of replacement financing.

 

2.7.3.      Mandatory Prepayments due to Currency Fluctuations.     If the
Administrative Agent notifies the Company that on any Computation Date
(a) solely because of currency fluctuations, the Aggregate Outstanding Revolving
Credit Exposure exceeds 105% of the Aggregate Revolving Commitment, (b) solely
because of currency fluctuations, the Dollar Amount of all outstanding
Multicurrency Revolving Loans exceeds 105% of the amount specified in clause
(iii) of the proviso to the first sentence of Section 2.1 or (c) solely because
of currency fluctuations, the LC Exposure exceeds 105% of the amount specified
in subsection 2.18(a)(ii), then, within two (2) Business Days after receipt of
such notice, the Borrowers shall repay Advances comprised of Revolving Loans
(or, in the case of clause (c) and, if no Advances comprised of Revolving Loans
are outstanding, clause (a), deposit funds in an LC Collateral Account) in an
amount sufficient to eliminate such excess.

 

2.7.4.      Mandatory Prepayments due to any Other Reasons.  If the
Administrative Agent notifies the Company that at any time for any reason (other
than currency fluctuations), the Aggregate Outstanding Revolving Credit Exposure
exceeds the Aggregate Revolving Commitment, then, within two (2) Business Days
after receipt of such notice, the Borrowers shall repay Advances comprised of
Revolving Loans (or, if no Advances comprised of Revolving Loans are
outstanding, deposit funds in an LC Collateral Account) in an amount sufficient
to eliminate such excess.

 

2.8.         Method of Selecting Types and Interest Periods for New Advances.
The applicable Borrower shall select the Type of Advance and, in the case of a
Eurocurrency Advance, the Interest Period and Agreed Currency applicable thereto
from time to time.   The applicable Borrower shall give the Administrative Agent
irrevocable notice (a “BorrowingNotice”) not later than 10:00 a.m. Local Time at
least one Business Day before the Borrowing Date of each Floating Rate Advance
(other than a Swingline Loan), three Business Days before the Borrowing Date for
each Eurocurrency Advance denominated in Dollars and four Business Days before
the Borrowing Date for each Eurocurrency Advance denominated in an Agreed
Currency other than Dollars, specifying:

 

24

--------------------------------------------------------------------------------


 

(i)            the Borrowing Date, which shall be a Business Day, of such
Advance;

 

(ii)           the aggregate amount of such Advance;

 

(iii)          the Type of Advance selected; and

 

(iv)          in the case of a Eurocurrency Advance, the Interest Period and
Agreed Currency applicable thereto.

 

For the avoidance of doubt, this Section 2.8 shall not apply to the Term Loan,
which shall be governed by Section 3(a) of the First Amendment, subject to
continuation and conversion from time to time in accordance with Section 2.9.

 

2.9.         Conversion and Continuation of Outstanding Advances.    Each
Floating Rate Advance shall continue as a Floating Rate Advance unless and until
converted into a Eurocurrency Advance pursuant to this Section 2.9 or repaid in
accordance with Section 2.7; provided that Swingline Loans may not be converted
into a Eurocurrency Advance.   Each Eurocurrency Advance shall continue as a
Eurocurrency Advance until the end of the then applicable Interest Period
therefor, at which time:

 

(i)            in the case of a Eurocurrency Advance denominated in Dollars,
such Advance shall be automatically converted into a Floating Rate Advance
unless (x) repaid in accordance with Section 2.7 or (y) the applicable Borrower
shall have given the Administrative Agent a Conversion/Continuation Notice (as
defined below) requesting that, at the end of such Interest Period, such
Eurocurrency Advance either continue as a Eurocurrency Advance for a new
Interest Period or be converted into a Floating Rate Advance; and

 

(ii)           in the case of a Eurocurrency Advance denominated in an Agreed
Currency other than Dollars, if the Administrative Agent has not received a
Conversion/Continuation Notice (as defined below) prior to 11:00 a.m. Local
Time, three Business Days prior to the last day of any Interest Period, such
Advance shall automatically continue as a Eurocurrency Advance in the same
Agreed Currency with an Interest Period of one month unless (x) repaid in
accordance with Section 2.7 or (y) the applicable Borrower shall have given the
Administrative Agent a timely Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurocurrency Advance
continue as a Eurocurrency Advance for a new Interest Period.

 

Subject to the terms of Section 2.6, any Borrower may elect from time to time to
convert all or any part of an Advance to such Borrower denominated in Dollars to
the other Type of Advance denominated in Dollars or to continue any Eurocurrency
Advance to such Borrower for a new Interest Period in the same Agreed Currency;
provided that any conversion or continuation of any Eurocurrency Advance shall
be made on, and only on, the last day of an Interest Period applicable thereto. 
The applicable Borrower shall give the Administrative Agent irrevocable notice
(a “Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a Eurocurrency Advance not later than 10:00 a.m. (Local Time) at
least one Business Day, in the case of a conversion into a Floating Rate
Advance, three Business Days, in the case of a

 

25

--------------------------------------------------------------------------------


 

conversion into or continuation of a Eurocurrency Advance denominated in
Dollars, or four Business Days, in the case of a conversion into or continuation
of a Eurocurrency Advance denominated in an Agreed Currency other than Dollars,
prior to the date of the requested conversion or continuation, specifying:

 

(i)            the requested date, which shall be a Business Day, of such
conversion or continuation; and

 

(ii)           the Agreed Currency, amount and Type of Advance into which such
Advance is to be converted or continued and, in the case of a conversion into or
continuation of a Eurocurrency Advance, the duration of the Interest Period
applicable thereto.

 

2.10.       Method of Borrowing.

 

(a)           On each Borrowing Date for a Domestic Advance to the Company, each
Lender shall make available its Domestic Loan in accordance with its Pro Rata
Share or pro rata portion of the Term Loan, as applicable, not later than noon,
Local Time, in Federal or other funds immediately available to the
Administrative Agent, in Chicago, Illinois at its address specified in or
pursuant to Article XIII; provided that Swingline Loans shall be made as
provided in Section 2.19.

 

(b)           On each Borrowing Date for a Multicurrency Advance to the Company,
each Lender shall make available its Multicurrency Revolving Loan in accordance
with its Pro Rata Share not later than noon, Local Time, at the Eurocurrency
Payment Office of the Administrative Agent for such currency, in such funds as
may then be customary for the settlement of international transactions in such
currency in the city of such Eurocurrency Payment Office for such currency.

 

(c)           On each Borrowing Date for a Domestic Advance to a Borrowing
Subsidiary, each applicable Lender shall make available its Domestic Loan in
accordance with its BSub Percentage for such Borrowing Subsidiary not later than
noon, Local Time, in Federal or other funds immediately available to the
Administrative Agent, in Chicago, Illinois at its address specified in or
pursuant to Article XIII. On each Borrowing Date for a Multicurrency Advance to
a Borrowing Subsidiary, each applicable Lender shall make available its
Multicurrency Revolving Loan in accordance with its BSub Percentage for such
Borrowing Subsidiary not later than noon, Local Time, at the Eurocurrency
Payment Office of the Administrative Agent for such currency, in such funds as
may then be customary for the settlement of international transactions in such
currency in the city of such Eurocurrency Payment Office for such currency.

 

(d)           Unless the Administrative Agent has received written notice that
any applicable condition specified in Article IV has not been satisfied with
respect to a requested Advance, the Administrative Agent will make the funds
received from the Lenders available to the applicable Borrower at the
Administrative Agent’s aforesaid address.

 

2.11.       Changes in Interest Rate, etc.  Each Floating Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from the
date such Advance is made or is converted from a Eurocurrency Advance into a
Floating Rate Advance to the date such Advance

 

26

--------------------------------------------------------------------------------


 

becomes due or is converted into a Eurocurrency Advance, at the Floating Rate
for such day. Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate.  Each Eurocurrency Advance shall bear
interest on the outstanding principal amount thereof from the first day of each
Interest Period applicable thereto to the last day of such Interest Period at
the Eurocurrency Rate determined by the Administrative Agent as applicable to
such Eurocurrency Advance based upon the applicable Borrower’s selections under
Sections 2.8 nd 2.9  and otherwise in accordance with the terms hereof.

 

2.12.       Rates Applicable After Default.    Notwithstanding anything to the
contrary contained in Section 2.8, 2.9 or 2.11, during the continuance of a
Default or Unmatured Default the Required Lenders may, at their option, by
notice to the Company (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 8.2 requiring unanimous consent
of the Lenders to reductions in interest rates), declare that (a) no Advance
denominated in Dollars may be made as, converted into or continued as a
Eurocurrency Advance and/or (b) each Eurocurrency Advance shall bear interest
for the remainder of the applicable Interest Period at the rate otherwise
applicable to such Interest Period plus 2% per annum and/or (c) each Floating
Rate Advance shall bear interest at a rate per annum equal to the Floating Rate
in effect from time to time plus 2% per annum and/or (d) the Letter of Credit
Fee Rate shall be increased by 2% per annum; provided that, during the
continuance of a Default under Section (f) or (g) of Article VII, the interest
rates set forth in clauses (b) and (c) above and the increase in the Letter of
Credit Fee Rate set forth in clause (d) above shall be applicable to all
applicable Credit Extensions without any election or action on the part of the
Administrative Agent or any Lender.

 

2.13.       Method of Payment.   (a)   Subject to clause (z)  of the definition
of Eligible Currency, each Advance shall be repaid and each payment of interest
thereon shall be paid in the currency in which such Advance was made. Except as
set forth in the next sentence, all payments of the Obligations hereunder shall
be made, without setoff, deduction, or counterclaim, in immediately available
funds to the Administrative Agent at the Administrative Agent’s address
specified pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Company, by noon (Local Time) (or, in the case of Swingline Loans, 2:00 p.m.
Local Time) on the date when due and. All payments made hereunder shall be
applied ratably by the Administrative Agent among the Lenders in accordance with
their Pro Rata Sharesrespective pro rata shares of the aggregate amounts then
due and payable hereunder (treating any voluntary prepayments as being due and
payable at the time made).  All payments to be made by a Borrower hereunder in
any currency other than Dollars shall be made in such currency on the date due
in such funds as may then be customary for the settlement of international
transactions in such currency for the account of the Administrative Agent at its
Eurocurrency Payment Office for such currency, and shall be applied ratably by
the Administrative Agent among the Lenders in accordance with their respective
Pro Rata Shares (or, in the case of any applicable Borrowing Subsidiary, their
respective BSub Percentages) or their respective pro rata portions of the Term
Loan, as applicable.   Each payment delivered to the Administrative Agent for
the account of any Lender shall be delivered promptly by the Administrative
Agent to such Lender in the same type of funds received by the Administrative
Agent.   During the continuance of a Default under clause (b) of Article VII,
each Borrower authorizes the Administrative Agent to charge any account of such
Borrower maintained with JPMCB or any of its Affiliates for each payment of
principal, interest and fees as it becomes due

 

27

--------------------------------------------------------------------------------


 

hereunder.  The Administrative Agent will promptly notify the applicable
Borrower of any such charge.

 

(b)           Notwithstanding the foregoing provisions of this Section, if,
after the making of any Multicurrency Advance, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Advance was made (the “Original
Currency”) no longer exists or the applicable Borrower is not able to make
payment to the Administrative Agent for the account of the applicable Lenders in
such Original Currency, then all payments to be made by such Borrower hereunder
in such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that such Borrower take all risks of the
imposition of any such currency control or exchange regulations.

 

2.14.       Evidence of Indebtedness.

 

(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(b)           The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made to each Borrower hereunder, the Agreed
Currency and Type thereof and, if applicable, the Interest Period with respect
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder, (iii) the
original stated amount of each Letter of Credit issued for the account of, and
the amount of the LC Exposure with respect to, each Borrower at any time and
(iv) the amount of any sum received by the Administrative Agent hereunder from
each Borrower and each Lender’s share thereof.

 

(c)           The entries maintained in the accounts maintained pursuant to
clauses (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Obligations in accordance with their terms.

 

(d)           Any Lender may request that Loans made by it be evidenced by a
promissory note (each a “Promissory Note”).  In such event, the Borrowers shall
prepare, execute and deliver to such Lender a Promissory Note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) in a form approved by the Administrative Agent and the Company (such
approval not to be unreasonably withheld).  Thereafter, the Loans evidenced by
such Promissory Notes and interest thereon shall at all times (including after
assignment pursuant to Section 12.1) be represented by one or more Promissory
Notes in such form payable to the payee named therein or its registered assigns.

 

2.15.       Telephonic Notices.    Each Borrower hereby authorizes the Lenders
and the Administrative Agent to extend, convert or continue Advances in Dollars,
effect selections of Agreed Currencies and Types of Advances and to transfer
funds based on telephonic notices made

 

28

--------------------------------------------------------------------------------


 

by any person or persons the Administrative Agent or any Lender in good faith
believes to be acting on behalf of such Borrower, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices for
Advances in Dollars and Conversion/Continuation Notices to be given
telephonically.  Each Borrower agrees to deliver promptly to the Administrative
Agent, upon request of the Administrative Agent or any Lender, a written
confirmation (signed by an Authorized Officer) of each telephonic notice.  If
the written confirmation differs in any material respect from the action taken
by the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error.  Notwithstanding the
foregoing, all notices to JPMEL hereunder shall be in writing.

 

2.16.       Interest Payment Dates; Interest and Fee Basis.  Interest accrued on
each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the Third Restatement Date, on any date
on which such Floating Rate Advance is prepaid, whether due to acceleration or
otherwise, and at maturity. Interest accrued on that portion of the outstanding
principal amount of any Floating Rate Advance converted into a Eurocurrency
Advance on a day other than a Payment Date shall be payable on the date of
conversion.  Interest accrued on each Eurocurrency Advance shall be payable on
the last day of each Interest Period therefor, on any date on which such
Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and at
maturity.  Interest accrued on each Eurocurrency Advance having an Interest
Period longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period.  Interest, facility fees and
Letter of Credit Fees shall be calculated for actual days elapsed on the basis
of a 360-day year, except for interest on Loans denominated in British Pounds
Sterling and Floating Rate Loans which shall be calculated for actual days
elapsed on the basis of a 365-day or 366-day year, as applicable.  Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to noon (Local Time)
(or, in the case of Swingline Loans, 2:00 p.m. Local Time) at the place of
payment.  If any payment of principal of or interest on an Advance shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.

 

2.17.       Notification of Advances, Interest Rates, Prepayments and Revolving
Commitment Reductions.  Promptly after receipt thereof, the Administrative Agent
will notify each Revolving Lender of the contents of each Aggregate Revolving
Commitment reduction notice, Borrowing Notice, Conversion/Continuation Notice,
and repayment notice relating to one or more Advances comprised of Revolving
Loans, and repayment notice with respect to Revolving Loans received by it
hereunder.  Promptly after receipt thereof, the Administrative Agent will notify
each Term Lender of the contents of each Conversion/Continuation Notice relating
to one or more Advances comprised of Term Loans and repayment notice with
respect to Term Loans received by it hereunder. The Administrative Agent will
notify each Lender and the Company of the interest rate applicable to each
Eurocurrency Advance promptly upon determination of such interest rate and will
give each Lender and the Company prompt notice of each change in the Alternate
Base Rate.

 

2.18.         Letters of Credit.

 

(a)             Issuance.  Each Issuer hereby agrees, on the terms and
conditions set forth in this Agreement, to issue standby and documentary letters
of credit denominated in Agreed Currencies

 

29

--------------------------------------------------------------------------------


 

(each a “Letter of Credit”) and to renew, extend, increase, decrease or
otherwise modify Letters of Credit (“Modify,” and each such action a
“Modification”) from time to time from the Third Restatement Date to the
Revolving Facility Termination Date upon the request of a Borrower; provided
that immediately after any Letter of Credit is issued or Modified, (i) the
Aggregate Outstanding Revolving Credit Exposure shall not exceed the Aggregate
Revolving Commitment, (ii)  the LC Exposure shall not exceed $50,000,000, and
(iii)  the aggregate Multicurrency Revolving Loans, Swingline Exposure not
denominated in Dollars and LC Exposure not denominated in Dollars shall not
exceed $100,000,000.  No Letter of Credit shall have an expiry date after the
earlier of (x)  five Business Days prior to the scheduled Revolving Facility
Termination Date (unless such Letter of Credit is collateralized on terms
satisfactory to the applicable Issuer with cash or a standby letter of credit in
form and substance and from a financial institution acceptable to the applicable
Issuer in its sole discretion) and (y) the date that is one year after the date
of issuance thereof (provided that any Letter of Credit with a one-year tenor
may provide for the renewal thereof for additional one-year periods not to
extend beyond the date five (5) Business Days prior to the scheduled Revolving
Facility Termination Date) (or if such Letter of Credit is collateralized on
terms satisfactory to the applicable Issuer with cash or a standby letter of
credit in form and substance (and, if applicable, from a financial institution)
acceptable to the applicable Issuer in its sole discretion, the date one year
after such date) and (iv) except to the extent otherwise agreed by either Issuer
in its sole discretion and solely as to itself, at no time shall an Issuer be
obligated to issue or extend any Letter of Credit if, after giving effect to
such issuance or extension, the aggregate LC Exposure relative to Letters of
Credit issued by such Issuer would exceed $25,000,000 (or if the maximum amount
of LC Exposure permitted hereby shall be reduced to an amount less than
$50,000,000, to 50% of such lesser amount).

 

(b)           Participations.   Upon the issuance or Modification by any Issuer
of a Letter of Credit in accordance with this Section 2.18, the applicable
Issuer shall be deemed, without further action by any Person, to have
unconditionally and irrevocably sold to each Lender, and each Lender shall be
deemed, without further action by any Person, to have unconditionally and
irrevocably purchased from such Issuer, a participation in such Letter of Credit
(and each Modification thereof) and the related LC Exposure in proportion to its
Pro Rata Share.

 

(c)           Notice.    Subject to Section 2.18(a), the applicable Borrower
shall give the applicable Issuer notice prior to 10:00 a.m. (Local Time) at
least three Business Days (or such lesser period of time as such Issuer may
agree in its sole discretion) prior to the proposed date of issuance or
Modification of each Letter of Credit, specifying the beneficiary, the proposed
date of issuance (or Modification), the currency in which such Letter of Credit
is to be denominated (which shall be an Agreed Currency) and the expiry date of
such Letter of Credit, and describing the proposed terms of such Letter of
Credit and the nature of the transactions proposed to be supported thereby. 
Upon receipt of such notice, the applicable Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each
Revolving Lender, of the contents thereof and of the amount of such Lender’s
participation in such proposed Letter of Credit.  The issuance or Modification
by an Issuer of any Letter of Credit shall, in addition to the conditions
precedent set forth in Article IV for the issuance or Modification of any Letter
of Credit (the satisfaction of which such Issuer shall have no duty to
ascertain, it being understood, however, that such Issuer shall not issue any
Letter of Credit if it has received written notice from any Borrower, the
Administrative Agent or any Revolving Lender that any such condition precedent
has not been satisfied), be subject to the conditions precedent that such Letter

 

30

--------------------------------------------------------------------------------


 

of Credit shall be satisfactory to such Issuer and that the applicable Borrower
shall have executed and delivered such application agreement and/or such other
instruments and agreements relating to such Letter of Credit as such Issuer
shall have reasonably requested (each a “Letter of Credit Application”).  In the
event of any conflict between the terms of this Agreement and the terms of any
Letter of Credit Application, the terms of this Agreement shall control.

 

(d)           Letter of Credit Fees. Each Borrower shall pay to the
Administrative Agent, for the account of the Lenders ratably in accordance with
their respective Pro Rata Shares, with respect to each Letter of Credit, a
letter of credit fee (the “Letter of Credit Fee”) at a per annum rate equal to
the Letter of Credit Fee Rate in effect from time to time on the outstanding
daily maximum amount available to be drawn under such Letter of Credit (except
as to documentary Letters of Credit, for which Letter of Credit Fees will be
paid at a rate equal to 50% of the Letter of Credit Fee Rate), such fee to be
payable in arrears on each Payment Date, on the Revolving Facility Termination
Date and, after the Revolving Facility Termination Date (if applicable), on
demand. The Company shall also pay to each Issuer for its own account (x) a
fronting fee in the amount agreed to by such Issuer and the Company from time to
time, with such fee to be payable in arrears on each Payment Date, and
(y) documentary and processing charges in connection with the issuance or
Modification of and draws under Letters of Credit in accordance with such
Issuer’s standard schedule for such charges as in effect from time to time.

 

(e)           Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Letter of Credit of any demand for payment under such Letter
of Credit, the applicable Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the applicable Borrower and each
Revolving Lender of the amount to be paid by such Issuer as a result of such
demand and the proposed payment date. The responsibility of any Issuer to the
applicable Borrower and each Revolving Lender shall be only to determine that
the documents delivered under each Letter of Credit issued by it in connection
with a demand for payment are in conformity in all material respects with such
Letter of Credit. Each Issuer shall endeavor to exercise the same care in its
issuance and administration of Letters of Credit as it does with respect to
letters of credit in which no participations are granted, it being understood
that in the absence of any gross negligence or willful misconduct by such
Issuer, each Lender shall, subject to Section 2.25, be unconditionally and
irrevocably obligated, without regard to the occurrence of any Default or any
condition precedent whatsoever, to reimburse such Issuer on demand for such
Lender’s Pro Rata Share of the amount of each payment made by such Issuer under
each Letter of Credit issued by it to the extent such amount is not reimbursed
by the Borrowers pursuant to Section 2.18(f), plus interest on the foregoing
amount, for each day from the date of the applicable payment by such Issuer to
the date on which such Issuer is reimbursed by such Lender for its Pro Rata
Share thereof, at a rate per annum equal to the Federal Funds Effective Rate or,
beginning on third Business Day after demand for such amount by such Issuer, the
rate applicable to Floating Rate Advances.

 

(f)            Reimbursement by Borrowers.  If any Issuer shall make any LC
Disbursement in respect of a Letter of Credit, the applicable Borrower shall
reimburse the applicable Issuer by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, Local Time, on the date
that such LC Disbursement is made, if such Borrower or the Company shall have
received notice of such LC Disbursement prior to 10:00 a.m., Local Time, on such
date, or, if such notice has not been received by such Borrower or the Company
prior to such time on such date, then not later than 12:00 noon, Local Time, on
the Business Day immediately

 

31

--------------------------------------------------------------------------------


 

following the day that such Borrower or the Company receives such notice. The
obligation of the applicable Borrower to so reimburse the applicable Issuer
shall be irrevocable and unconditional and such reimbursement shall be made
without presentment, demand, protest or other formalities of any kind; provided
that such Borrower shall not be precluded from asserting any claim for direct
(but not consequential) damages suffered by such Borrower to the extent, but
only to the extent, caused by the willful misconduct or gross negligence of such
Issuer in determining whether a request presented under any Letter of Credit
complied with the terms of such Letter of Credit or such Issuer’s failure to pay
under any Letter of Credit after the presentation to it of a request strictly
complying with the terms and conditions of such Letter of Credit.  All such
amounts paid by an Issuer and remaining unpaid by a Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to the sum of 2% plus the rate applicable to Floating Rate Advances.  Each
Issuer will pay to each Lender ratably in accordance with its Pro Rata Share all
amounts received by it from a Borrower for application in payment, in whole or
in part, of the Reimbursement Obligation in respect of any Letter of Credit
issued by such Issuer, but only to the extent such Lender made payment to such
Issuer in respect of such Letter of Credit pursuant to Section 2.18(e).

 

(g)           Obligations Absolute. The Borrowers’ obligations under this
Section 2.18 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which any
Borrower may have or have had against any Issuer, any Revolving Lender or any
beneficiary of a Letter of Credit.  The Borrowers further agree with the Issuers
and the Revolving Lenders that neither any Issuer nor any Revolving Lender shall
be responsible for, and no Borrower’s Reimbursement Obligation in respect of any
Letter of Credit shall be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even if such documents
should in fact prove to be in any or all respects invalid, fraudulent or forged,
or any dispute between or among any Borrower, any of its Affiliates, the
beneficiary of any Letter of Credit or any financing institution or other party
to whom any Letter of Credit may be transferred or any claims or defenses
whatsoever of any Borrower or of any of its Affiliates against the beneficiary
of any Letter of Credit or any such transferee.  No Issuer shall be liable for
any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in connection with any Letter of
Credit issued by it.  Each Borrower agrees that any action taken or omitted by
any Issuer or any Revolving Lender under or in connection with any Letter of
Credit issued for the account of such Borrower and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding upon such Borrower and shall not put any Issuer or any Revolving Lender
under any liability to such Borrower.  Nothing in this Section 2.18(g) is
intended to limit the right of any Borrower to make a claim against any Issuer
for damages as contemplated by the proviso to the second sentence of
Section 2.18(f).

 

(h)           Actions of Issuers. Each Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Letter of Credit, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex or teletype message, statement, order or other
document believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by such Issuer.  Each Issuer shall be fully justified in failing or refusing to
take any action under this Agreement unless it shall first have received such
advice or concurrence of the Required Revolving Lenders as it reasonably deems

 

32

--------------------------------------------------------------------------------


 

appropriate or it shall first be indemnified to its reasonable satisfaction by
the Revolving Lenders against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.
Notwithstanding any other provision of this Section 2.18, each Issuer shall,
with respect to any Revolving Lender, in all cases be fully protected in acting,
or in refraining from acting, under this Agreement in accordance with a request
of the Required Revolving Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Revolving Lenders and
any future holder of a participation in any Letter of Credit issued by such
Issuer.

 

(i)            Indemnification. The Borrowers jointly and severally agree to
indemnify and hold harmless each Lender, each Issuer and the Administrative
Agent, and their respective Related Parties, from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Person may incur
(or which may be claimed against such Person by any other Person) by reason of
or in connection with the issuance, execution and delivery or transfer of or
payment or failure to pay under any Letter of Credit or any actual or proposed
use of any Letter of Credit, including any claims, damages, losses, liabilities,
costs or expenses which any Issuer may incur by reason of or in connection with
the failure of any other Lender to fulfill or comply with its obligations to
such Issuer hereunder (but nothing herein contained shall affect any right any
Borrower may have against any Defaulting Lender) or by reason of or on account
of such Issuer issuing any Letter of Credit which specifies that the term
“Beneficiary” therein includes any successor by operation of law of the named
Beneficiary, but which Letter of Credit does not require that any drawing by any
such successor Beneficiary be accompanied by a copy of a legal document,
satisfactory to such Issuer, evidencing the appointment of such successor
Beneficiary; provided that the foregoing indemnification obligations shall be
subject to the limitations set forth in the second parenthetical of
Section 9.6(b); provided further that the Borrowers may have a claim against an
Issuer, and an Issuer may be liable to a Borrower, to the extent, but only to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by such Borrower caused by (x) the willful misconduct
or gross negligence of any Issuer in determining whether a request presented
under any Letter of Credit issued by such Issuer complied with the terms of such
Letter of Credit or (y) any Issuer’s failure to pay under any Letter of Credit
after the presentation to it of a request strictly complying with the terms and
conditions of such Letter of Credit. Nothing in this Section 2.18(i) is intended
to limit the obligations of the Borrowers under any other provision of this
Agreement.

 

(j)            Lenders’ Indemnification.  Each Lender shall, ratably in
accordance with its Pro Rata Share, indemnify each Issuer and its Related
Parties (to the extent not reimbursed by the Borrowers) against any cost,
expense (including reasonable counsel fees and charges), claim, demand, action,
loss or liability (except such as result from such indemnitees’ gross negligence
or willful misconduct or such Issuer’s failure to pay under any Letter of Credit
issued by it after the presentation to it of a request strictly complying with
the terms and conditions of such Letter of Credit) that such indemnitees may
suffer or incur in connection with this Section 2.18 or any action taken or
omitted by such indemnitees hereunder.

 

(k)           LC Collateral Account.  Each Borrower agrees that it will
establish on the Revolving Facility Termination Date (or on such earlier date as
may be required pursuant to Section 8.1), and thereafter maintain so long as any
Letter of Credit issued for the account of such

 

33

--------------------------------------------------------------------------------


 

Borrower is outstanding or any amount is payable to any Issuer or the Revolving
Lenders in respect of any such Letter of Credit, a special collateral account
pursuant to arrangements satisfactory to the Administrative Agent (each an “LC
Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Article XIII, in the name of such Borrower but under the
sole dominion and control of the Administrative Agent, for the benefit of the
Revolving Lenders, and in which such Borrower shall have no interest other than
as set forth in Section8.1. Each Borrower hereby pledges, assigns and grants to
the Administrative Agent, on behalf of and for the ratable benefit of the
Revolving Lenders and the Issuers, a security interest in all of such Borrower’s
right, title and interest in and to all funds which may from time to time be on
deposit in the applicable LC Collateral Account, to secure the prompt and
complete payment and performance of the Obligations of such Borrower. The
Administrative Agent will invest any funds on deposit from time to time in any
LC Collateral Account in certificates of deposit of JPMCB having a maturity not
exceeding 30 days.  If funds are deposited in an LC Collateral Account pursuant
to Section 2.7.3 or 2.7.4 and the provisions of Section 8.1 are not applicable,
then the Administrative Agent shall release from the LC Collateral Account to
the applicable Borrower, upon the expiration or termination of, or any reduction
in the amount available under, any applicable Letter of Credit, an amount equal
to the excess (if any) of all funds in such LC Collateral Account over the LC
Exposure with respect to such Borrower.

 

(l)            Rights as a Lender.  In its capacity as a Revolving Lender and/or
Term Lender, as applicable, each Issuer shall have the same rights and
obligations as any other Revolving Lender (other than the Swingline Lender in
its capacity as such) and/or Term Lender, as applicable.

 

2.19.       Swingline Loans.

 

(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time until the Revolving Facility Termination Date, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding the Dollar Amount of
$75,000,000 or (ii) the sum of the Aggregate Outstanding Revolving Credit
Exposures exceeding the Aggregate Revolving Commitment; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

 

(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by facsimile), not
later than 2:00 p.m., Local Time, on the day of a proposed Swingline Loan.  Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender by 3:00 p.m., Local
Time, on the requested date of such Swingline Loan.

 

(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., Local Time, on any Business Day
require the Revolving Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans outstanding.  Such

 

34

--------------------------------------------------------------------------------


 

notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Revolving Lender’s Pro Rata Share of such
Swingline Loan or Loans.  Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Revolving
Lender’s Pro Rata Share of such Swingline Loan or Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.10 with respect to
Loans made by such Revolving Lender (and Section 2.10 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Borrower of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender.  Any
amounts received by the Swingline Lender from the Borrower (or other party on
behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

2.20.       Lending Installations. Each Lender will book its Loans at the
appropriate Lending Installation listed on its Administrative Questionnaire or
such other Lending Installation designated by such Lender in accordance with the
final sentence of this Section 2.20. All terms of this Agreement shall apply to
any such Lending Installation and the Loans issued hereunder shall be deemed
held by each Lender for the benefit of any such Lending Installation.  Each
Lender may, by written notice to the Administrative Agent and the Company in
accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.

 

2.21.       Non-Receipt of Funds by the Administrative Agent.  Unless a Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of
(a) in the case of a Lender, the proceeds of a Loan or (b) in the case of a
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made.  The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or such Borrower, as the case

 

35

--------------------------------------------------------------------------------


 

may be, has not in fact made such payment to the Administrative Agent, the
recipient of such payment shall, on demand by the Administrative Agent, repay to
the Administrative Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Administrative Agent until the date the
Administrative Agent recovers such amount at a rate per annum equal to (i) in
the case of payment by a Borrower, the interest rate applicable to the relevant
Loan; or (ii) in the case of payment by a Lender, (x) for the first three
Business Days after demand, (I) if such payment is denominated in Dollars, the
Federal Funds Effective Rate, (II) if such payment is denominated in Euros or
British Pounds Sterling, the applicable Eurocurrency Reference Rate, or (III) if
such payment is denominated in any other currency, the rate determined by the
Administrative Agent to be its costs of funds for such currency (including
overdraft charges levied by any relevant correspondent bank and any other taxes,
levies, imposts, deductions, charges or withholdings imposed upon, or charged
to, the Administrative Agent in connection with obtaining such currency), and
(y) thereafter (in each case), the interest rate applicable to the relevant
Loan.

 

2.22.       Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Advance
in any Agreed Currency other than Dollars, if there shall occur on or prior to
the date of such Advance any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which would in the reasonable opinion of the Administrative Agent or the
Required Lenders make it impracticable for the Eurocurrency Loans comprising
such Advance to be denominated in the Agreed Currency specified by the
applicable Borrower, then the Administrative Agent shall forthwith give notice
thereof to the Borrowers and the Lenders, and such Loans shall not be
denominated in such Agreed Currency but shall, subject to satisfaction of all
applicable conditions in Article IV, be made on such Borrowing Date in Dollars,
in an aggregate principal amount equal to the Dollar Amount of the aggregate
principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be, as Floating Rate Loans,
unless the applicable Borrower notifies the Administrative Agent at least one
Business Day before such date that (i) it elects not to borrow on such date or
(ii) it elects to borrow on such date in a different Agreed Currency, as the
case may be, in which the denomination of such Loans would in the opinion of the
Administrative Agent and the Required Lenders be practicable and in an aggregate
principal amount approximately equal to the Dollar Amount of the aggregate
principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be.

 

2.23.       Judgment Currency.  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due from a Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main Chicago office on the Business Day preceding that on which final,
non-appealable judgment is given.  The obligations of the Borrowers in respect
of any sum due to any Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Administrative Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender or the Administrative Agent (as the
case may be) may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency.  If the

 

36

--------------------------------------------------------------------------------


 

amount of the specified currency so purchased is less than the sum originally
due to such Lender or the Administrative Agent, as the case may be, in the
specified currency, the Borrowers jointly and severally agree, to the fullest
extent that they may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 11.2, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrowers.

 

2.24.       Borrowing Subsidiaries; Company as agent for Borrowing Subsidiaries.

 

(a)           The Company may designate any Subsidiary as a Borrowing
Subsidiary; provided that (i) the Company shall give the Administrative Agent
(which shall promptly notify each Revolving Lender) not less than 10 days’
notice of such proposed designation of a Borrowing Subsidiary, (ii) no
Subsidiary may become a Borrowing Subsidiary without the written consent (not to
be unreasonably withheld) of the Administrative Agent (which consent, if
granted, may limit (which limit may from time to time be modified by the
Administrative Agent at the request of the Company) the portion of the Aggregate
Revolving Commitment that will be made available to, or place other conditions
on Loans to, such Borrowing Subsidiary) and (iii) if any Revolving Lender
determines in good faith and notifies the Administrative Agent that lending to
such proposed Borrowing Subsidiary would be illegal, impossible or impractical
for such Revolving Lender or would result in costs or expenses for which such
Revolving Lender would not be indemnified by the proposed Borrowing Subsidiary
or the Company pursuant hereto, or the Company determines in good faith and
notifies the Administrative Agent that Loans to such proposed Borrowing
Subsidiary by any Revolving Lender would result in payments pursuant to
Section 3.1 or 3.4 that are materially in excess of the payments that would be
made to the other Revolving Lenders pursuant to such Sections, then (x) the
applicable Revolving Lender shall have no obligation to (and at the Company’s
request will not) make Loans to such Borrowing Subsidiary and (y) the applicable
Borrowing Subsidiary Agreement shall specify which Revolving Lenders are to be
BSub Lenders with respect to such Borrowing Subsidiary and the amount of the
applicable BSub Revolving Commitments of such Revolving Lenders (which, absent
agreement to the contrary among the Company, the applicable BSub Lenders and the
Administrative Agent, shall be equal to the percentage that the amount of such
BSub Lenders’ Revolving Commitments is of the aggregate amount of the Revolving
Commitments of all Revolving Lenders that will be BSub Lenders with respect to
such Borrowing Subsidiary).  Subject to the foregoing, upon delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement signed by the Company
and the proposed Borrowing Subsidiary, and the Administrative Agent’s consent
thereto (not to be unreasonably withheld), the applicable Subsidiary shall
become a Borrowing Subsidiary and a party to this Agreement.

 

(b)           Any Borrowing Subsidiary shall cease to be a Borrowing Subsidiary
hereunder if such Borrowing Subsidiary and the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination in the
form of Exhibit D-2; provided that at such time no Loans or Letters of Credit
(other than any Letter of Credit that is collateralized on terms satisfactory to
the applicable Issuer with cash or a standby letter of credit in form and
substance (and, if applicable, from a financial institution) acceptable to the
applicable Issuer in its

 

37

--------------------------------------------------------------------------------


 

sole discretion) made to or issued for the account of, such Borrowing Subsidiary
are then outstanding and all principal and interest on all Loans, and all
outstanding reimbursement obligations with respect to Letters of Credit payable
by such Borrowing Subsidiary have been paid in full.

 

(c)           Each Borrowing Subsidiary hereby irrevocably appoints and
authorizes the Company to take such action and deliver and receive notices
hereunder as agent on its behalf and to exercise such powers under this
Agreement as are delegated to it by the terms hereof, together with all such
powers as are reasonably incidental thereto. In furtherance of and not in
limitation of the foregoing, for administrative convenience of the parties
hereto, the Administrative Agent and the BSub Lenders shall send all notices and
communications to be sent to any Borrowing Subsidiary solely to the Company and
may rely solely upon the Company to receive all such notices and other
communications for and on behalf of each Borrowing Subsidiary.  No Person other
than the Company (and its authorized officers and employees) may act as agent
for any Borrowing Subsidiary hereunder without the written consent of the
Administrative Agent.

 

(d)           Notwithstanding the requirements of Section 2.24(a) above, the
parties agree that upon the Effective Date the Existing Borrowing Subsidiaries
shall be Borrowing Subsidiaries hereunder in accordance with the terms of their
respective Amended and Restated Borrowing Subsidiary Agreements delivered
pursuant to Section 4.1(g).

 

2.25.       Effect of Participation Funding Notice.

 

(a)           Each Revolving Lender that is not a BSub Lender with respect to
any Borrowing Subsidiary agrees that it shall at all times have a participation
in and acknowledges that it is irrevocably and unconditionally obligated, upon
receipt of notice that the Administrative Agent has received a Participation
Funding Notice, to fund (or to cause an Affiliate to fund) its participation in,
(i) its Pro Rata Share of all Revolving Loans to such Borrowing Subsidiary.

 

(b)           The Administrative Agent shall promptly notify each Revolving
Lender of its receipt of a Participation Funding Notice.  Promptly upon receipt
of such Participation Funding Notice, (i) each Revolving Lender that is not a
BSub Lender with respect to any Borrowing Subsidiary shall (or shall cause an
Affiliate to) make available to the Administrative Agent for the account of the
BSub Lenders with respect to such Borrowing Subsidiary an amount in each
applicable currency and in immediately available funds equal to its Pro Rata
Share of all outstanding Revolving Loans to such Borrowing Subsidiary. If any
Revolving Lender so notified fails to make available to the Administrative Agent
for the account of the applicable other Revolving Lenders the full amount of
such Revolving Lender’s participations in all applicable Revolving Loans by
12:00 noon, Local Time, on the Business Day following its receipt of such notice
from the Administrative Agent (or two Business Days following receipt of such
notice if such notice is received after 12:00 noon, Local Time, on any Business
Day), then interest shall accrue on such Revolving Lender’s obligation to fund
such participations, from the date such obligation became due to the date such
Revolving Lender pays such obligations in full, at a rate per annum equal to the
Federal Funds Rate in effect from time to time (or a comparable rate determined
by the Administrative Agent to be appropriate for the applicable currency) plus,
beginning three Business Days after such amount was due, 2%.  The Administrative
Agent shall promptly distribute to each Revolving Lender an amount equal to its
applicable share of the

 

38

--------------------------------------------------------------------------------


 

amount received from any other Revolving Lender to fund its participation in the
Revolving Loans of such Revolving Lender together with its applicable share of
any interest received from such other Revolving Lender pursuant to the previous
sentence, in the same funds as those received by the Administrative Agent.

 

(c)           From and after the date on which the Administrative Agent has
received a Participation Funding Notice, all funds received by the
Administrative Agent in payment of any Revolving Loan and interest thereon shall
be distributed by the Administrative Agent, in the same funds as those received
by the Administrative Agent, to all Revolving Lenders in accordance with their
respective Pro Rata Shares (i.e., giving effect to the funding of participations
pursuant to this Section 2.25), except that any such funds otherwise payable to
any Revolving Lender that has not funded its participations as provided herein
shall be distributed ratably to the other Revolving Lenders until such
participations have been funded.

 

(d)           Each Revolving Lender’s obligation to purchase participation
interests in Revolving Loans pursuant to this Section 2.25 shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including (i) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Lender may have against the Administrative Agent, any other
Revolving Lender, any Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Unmatured Default,
(iii) any adverse change in the condition (financial or otherwise) of any
Borrower or any other Person, (iv) any breach of this Agreement by any Borrower
or any other Revolving Lender, (v) any inability of any Borrower to satisfy the
conditions precedent to borrowing set forth in this Agreement on the date upon
which any participation interest in any Revolving Loan is to be purchased or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

2.26.       Funding of Participations in Dollars. Any Revolving Lender may fund
its purchase of a participation in any Letter of Credit denominated in any
currency other than Dollars, by delivering to the Administrative Agent on the
date such participation is to be funded an amount in Dollars equal to the sum of
(a) the amount necessary for the Administrative Agent to purchase on such date
in accordance with its customary procedures an amount in the applicable currency
sufficient to fund such Revolving Lender’s required participation payment plus
(b) the reasonable and customary costs, fees and expenses of the Administrative
Agent in making such purchase.

 

2.27.       Defaulting Lenders. Notwithstanding any provision of this Agreement
or any other Loan Document to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(a)           fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.5.1;

 

(b)           the Revolving Commitment and, Outstanding Revolving Credit
Exposure and outstanding principal amount of the Term Loans of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 8.2), provided that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender directly
affected thereby;

 

39

--------------------------------------------------------------------------------


 

(c)           if any Swingline Exposure or LC Exposure exists at the time a
Revolving Lender becomes a Defaulting Lender then:

 

(i)            all or any part of such Swingline Exposure and LC Exposure shall
be reallocated among the nonNon-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all
nonNon-Defaulting Lenders’ Outstanding Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all nonNon-Defaulting Lenders’ Revolving Commitments and (y) the respective
Credit Extensions (other than in respect of Term Loans) of each
nonNon-Defaulting Lender do not, after giving effect to such reallocation,
exceed such nonNon-Defaulting Lender’s Revolving Commitment;

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the applicable
Issuer only the Borrower’s obligations corresponding to such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.18(k) for so
long as such LC Exposure is outstanding;

 

(iii)          if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.18(d) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)          if the LC Exposure of the nonNon-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Revolving Lenders
pursuant to Section 2.18(d) shall be adjusted in accordance with such
nonNon-Defaulting Lenders’ Pro Rata Share; and

 

(v)           if all or any portion of such Defaulting Lender’s LC Exposure is
neither cash collateralized nor reallocated pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuer or
any other Lender hereunder, all facility fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Revolving Commitment that was utilized by such LC Exposure)
and letter of credit fees payable under Section 2.18(d) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the applicable Issuer until
such LC Exposure is cash collateralized and/or reallocated; and

 

(d)           so long as such Lender is a Defaulting Lender and a Revolving
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuers shall not be required to issue, extend the expiry of or increase
the amount of any Letter of Credit, unless it is satisfied that the related
exposure and the Defaulting Lender’s then outstanding Swingline Exposure and LC
Exposure will be 100% covered by the Revolving Commitments of the
nonNon-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.27(c), and participating interests in any
such newly issued or increased Letter of

 

40

--------------------------------------------------------------------------------


 

Credit or newly made Swingline Loan shall be allocated among nonNon-Defaulting
Lenders in a manner consistent with Section 2.27(c)(i) (and such Defaulting
Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Parent of any Revolving Lender shall
occur following the Third Restatement Date and for so long as such event shall
continue or (ii) the Swingline Lender or any Issuer has a good faith belief that
any Revolving Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Revolving Lender commits to extend credit,
the Swingline Lender shall not be required to fund any Swingline Loan and the
Issuers shall not be required to issue, amend to extend the expiry of or
increase the amount of any Letter of Credit, unless the Swingline Lender or the
Issuers, as the case may be, shall have entered into arrangements with the
Borrower or such Revolving Lender, satisfactory to the Swingline Lender or the
Issuers, as the case may be, to defease any risk to it in respect of such
Revolving Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and each Issuer each agrees that a Revolving Lender that has become a Defaulting
Lender has adequately remedied all matters that caused such Revolving Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Revolving Lenders shall be readjusted to reflect the inclusion of such Lender’s
Revolving Commitment and on such date such Revolving Lender shall purchase at
par such of the Revolving Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Revolving Loans in accordance with its Pro Rata Share.

 

ARTICLE III
YIELD PROTECTION; TAXES

 

3.1.                            Yield Protection.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted Eurocurrency Rate) or any Issuer;

 

(ii)                                  impose on any Lender or any Issuer or the
London interbank market any other condition affecting this Agreement or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein; or

 

(iii)                               subject any Recipient to any Taxes on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto (other
than (A) Indemnified Taxes and (B) Taxes described in clauses (c) and (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender, such Issuer or such other Recipient of

 

41

--------------------------------------------------------------------------------


 

participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, such Issuer or such
other Recipient hereunder (whether of principal, interest or otherwise), then
the Company will pay (or cause the applicable Borrower to pay) to such Lender,
such Issuer or such other Recipient, as the case may be, such additional amount
or amounts as will compensate such Lender, such Issuer or such other Recipient,
as the case may be, for such additional costs incurred or reduction suffered, so
long as such Lender’s, Issuer’s or other Recipient’s demand for such payment is
substantially consistent with demands made by such Person with similarly
situated customers of such Person under agreements having provisions similar to
this Section 3.1(a) and is accompanied by a certificate complying with
Section 3.1(c).

 

(b)                                 If any Lender or any Issuer determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuer’s
capital or on the capital of such Lender’s or such Issuer’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuer, to a level below that which such Lender or such Issuer or such
Lender’s or such Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuer’s policies
and the policies of such Lender’s or such Issuer’s holding company with respect
to capital adequacy and liquidity), then from time to time the Company will pay
(or cause the applicable Borrower to pay) to such Lender or such Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuer or such Lender’s or such Issuer’s holding company for any such
reduction suffered, so long as such Lender’s or Issuer’s demand is substantially
consistent with demands made by such Person with similarly situated customers of
such Person under agreements having provisions similar to this
Section 3.1(b) and is accompanied by a certificate complying with
Section 3.1(c).

 

(c)                                  A certificate of a Lender or an Issuer
setting forth a reasonably detailed calculation of the amount or amounts
necessary to compensate such Lender or such Issuer or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Company and shall be conclusive absent demonstrable error.  The
Company shall pay (or cause the applicable Borrower to pay) such Lender or such
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuer to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuer’s right to demand such
compensation; provided that the Company shall not be required to compensate a
Lender or an Issuer pursuant to this Section for any increased costs, reductions
or other amounts incurred or made more than 90 days prior to the date that such
Lender or such Issuer, as the case may be, notifies the Company of the Change in
Law giving rise to such increased costs, reductions or other amounts and of such
Lender’s or such Issuer’s claim for compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs, reductions or
other amounts is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

3.2.                            Availability of Types of Advances.  If any
Lender determines that maintenance of its Eurocurrency Loans at a suitable
Lending Installation would violate any applicable law, rule,

 

42

--------------------------------------------------------------------------------


 

regulation, or directive, whether or not having the force of law, or if the
Required Lenders determine that (i) deposits of a type, currency and maturity
appropriate to match fund Eurocurrency Advances are not available or (ii) the
interest rate applicable to Eurocurrency Advances does not accurately reflect
the cost of making or maintaining Eurocurrency Advances, then the Administrative
Agent shall suspend the availability of Eurocurrency Advances and require any
affected Eurocurrency Advances to be repaid or, in the case of Advances to the
Company, converted to Floating Rate Advances, subject to the payment of any
funding indemnification amounts required by Section 3.3.  The Administrative
Agent agrees to provide prompt written notice to the Company at such time as the
circumstances underlying any notice delivered to the Borrower pursuant to the
immediately preceding sentence cease to exist, and, upon such circumstances
ceasing to exist, the suspension of the availability of Eurocurrency Advances
shall terminate.

 

3.3.                            Funding Indemnification.  If any payment of a
Eurocurrency Advance occurs on a date which is not the last day of the
applicable Interest Period, whether because of acceleration, prepayment or
otherwise, or a Eurocurrency Advance is not made on the date specified by the
applicable Borrower for any reason other than default by the Lenders, the
Borrowers will jointly and severally indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including any loss or cost in liquidating or
employing deposits acquired to fund or maintain such Eurocurrency Advance.

 

3.4.                            Taxes.

 

(a)                                 Withholding of Taxes; Gross-Up. Each payment
by or on account of any Borrower under any Loan Document shall be made without
withholding for any Taxes, unless such withholding is required by any law.  If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Taxes are Indemnified Taxes, then the amount
payable by such Borrower shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the applicable Recipient receives the amount it would have
received had no such withholding been made.

 

(b)                                 Payment of Other Taxes by Borrower.  Each
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law (or at the option of the Administrative Agent
timely reimburse the Administrative Agent for the payment of any Other Taxes).

 

(c)                                  Evidence of Payments. As soon as
practicable after any payment of Indemnified Taxes by any Borrower to a
Governmental Authority, such Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

43

--------------------------------------------------------------------------------


 

(d)                                 Indemnification by the Borrower.  The
Borrowers shall jointly and severally indemnify each Recipient for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The indemnity under this
Section 3.4(d) shall be paid within 10 days after the Recipient delivers to any
Borrower a certificate stating the amount of any Indemnified Taxes so paid or
payable by such Recipient and describing in reasonable detail the basis for and
computation of the indemnification claim.  Such certificate shall be conclusive
of the amount so paid or payable absent demonstrable error.  Such Recipient
shall deliver a copy of such certificate to the Administrative Agent.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent for any Taxes (but, in
the case of any Indemnified Taxes, only to the extent that any Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting or expanding the obligation of the Borrowers to do so)
attributable to such Lender (including any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 12.1(c) relating to the
maintenance of a Participant Register) that are paid or payable by the
Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  The indemnity under this Section 3.4(e) shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

 

(f)                                   Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from, or reduction of, any applicable withholding Tax with respect to
any payments under any Loan Document shall deliver to the Company and the
Administrative Agent, at the time or times reasonably requested by the Company
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding.  In
addition, any Lender, if requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to any
backup withholding or information reporting requirements.  In the case of a
Lender receiving payments hereunder from a UK Borrower, such Lender will be
deemed to have complied with the preceding two sentences where it has, on or
before the Third Restatement Date (or in the case of a Lender that becomes a
party to this Agreement after the Third Restatement Date, on or before the date
that Lender becomes a party hereto) provided to the Company or the
Administrative Agent its scheme reference number under the HMRC DT Treaty
Passport Scheme and its jurisdiction of tax residence as an indication that it
wishes such scheme to apply to this Agreement.  Where a Lender provides such
indication, any UK

 

44

--------------------------------------------------------------------------------


 

Borrower to whom that Lender is making available Loans, shall make a Borrower
DTTP Filing in respect of such Lender within 30 days of the Third Restatement
Date (or the date such Lender became a party to this Agreement, if later).  Each
UK Borrower shall, promptly on making any Borrower DTTP Filing, deliver a copy
of such Borrower DTTP Filing to the Administrative Agent for delivery to the
relevant Lender. Each Lender shall notify the Company and Administrative Agent
if it determines in its sole discretion that it is ceases to be entitled to
claim the benefits of an income tax treaty to which the United Kingdom is a
party with respect to payments made by any U.K. Borrower hereunder.
Notwithstanding anything to the contrary in the preceding sentences of this
paragraph, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.4(f)(ii)(A) through (E) below and
Section 3.4(f)(iii) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender. Upon the reasonable request of the
Company or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 3.4(f). If any form
or certification previously delivered pursuant to this Section expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly upon request from the Company or the Administrative Agent
(other than in the case of inaccuracy, in which case, immediately upon such
Lender becoming aware of the inaccuracy) notify the Company and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.

 

(ii)                                  Without limiting the generality of the
foregoing, if any Borrower is a U.S. Person, any Lender with respect to such
Borrower shall, if it is legally eligible to do so, deliver to the Company and
the Administrative Agent (in such number of copies reasonably requested by the
Company and the Administrative Agent) on or prior to the date on which such
Lender becomes a party hereto, duly completed and executed copies of whichever
of the following is applicable:

 

(A)                               in the case of a Lender that is other than a
Non-U.S. Lender, IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

(B)                               in the case of a Non-U.S. Lender claiming the
benefits of an income tax treaty to which the United States is a party (1) with
respect to payments of interest under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(C)                               in the case of a Non-U.S. Lender for whom
payments under this Agreement constitute income that is effectively connected
with the conduct of a

 

45

--------------------------------------------------------------------------------


 

trade or business in the United States by such Lender (or, in the event that
such Lender is a Disregarded Entity, by the owner of such Lender), IRS
Form W-8ECI;

 

(D)                               in the case of a Non-U.S. Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code both (1) IRS Form W-8BEN and (2) a certificate substantially in the form of
Exhibit E (a “U.S. Tax Certificate”) to the effect that such Lender (or, in the
event that such Lender is a Disregarded Entity, the owner of such Lender) is not
(a) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10
percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

 

(E)                                in the case of a Non-U.S. Lender (or, in the
event that the Non-U.S. Lender is a Disregarded Entity, the owner of such
Non-U.S. Lender) that (for U.S. federal income Tax purposes) is not the
beneficial owner of payments made under a Loan Document (including a partnership
or a participating Lender) (1) an IRS Form W-8IMY on behalf of itself and
(2) the relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Lender may provide a U.S. Tax Certificate on
behalf of such partners; or

 

(F)                                 any other form prescribed by law as a basis
for claiming exemption from, or a reduction of, U.S. Federal withholding Tax
together with such supplementary documentation necessary to enable the Company
or the Administrative Agent to determine the amount of Tax (if any) required by
law to be withheld.

 

(iii)                               If a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this
Section 3.4(f)(iii) (but, for the avoidance of doubt, not for the purposes of
the definition of “Excluded Taxes”), “FATCA” shall include any amendments made
to FATCA after the Third Restatement Date, whether or not such amendments are
included in the definition set forth in Article I.

 

46

--------------------------------------------------------------------------------


 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 3.4 (including additional amounts paid pursuant to this Section 3.4), it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid to such indemnified party
pursuant to the previous sentence (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this Section 3.4(g), in no event
will any indemnified party be required to pay any amount to any indemnifying
party pursuant to this Section 3.4(g) if such payment would place such
indemnified party in a less favorable position (on a net after-Tax basis) than
such indemnified party would have been in if the Tax subject to indemnification
had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This Section 3.4(g) shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
which it deems confidential) to the indemnifying party or any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 3.4 shall survive any assignment of rights by, or the replacement
of, a Lender, the termination of the Revolving Commitments, the termination of
this Agreement and the repayment, satisfaction or discharge of all other
obligations under any Loan Document.

 

(i)                                     Issuers.  For purposes of
Section 3.4(e) and (f), the term “Lender” includes any Issuer.

 

3.5.                            Lender Statements; Survival of Indemnity. To the
extent reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Eurocurrency Loans to reduce any liability of
the Borrowers to such Lender under Sections 3.1, 3.3 and 3.4 or to avoid the
unavailability of Eurocurrency Advances under Section 3.2, so long as such
designation is not, in the judgment of such Lender, disadvantageous to such
Lender.  Contemporaneously with any demand for payment thereunder, each Lender
and each Issuer shall deliver a written statement to the Company (with a copy to
the Administrative Agent) as to the amount due, if any, under Section 3.1, 3.3
or 3.4.  Such written statement shall set forth in reasonable detail the
calculations upon which such Lender or such Issuer determined such amount and
shall be final, conclusive and binding on the Borrowers in the absence of
demonstrable error. Determination of amounts payable under such Sections in
connection with a Eurocurrency Loan shall be calculated as though the applicable
Lender funded its Eurocurrency Loan through the purchase of a deposit of the
type, currency and maturity corresponding to the deposit used as a reference in
determining the Eurocurrency Rate applicable to such Loan, whether in fact that
is the case or not.  Unless otherwise provided herein, the amount specified in
the written statement of any Lender or any Issuer shall be payable within ten
(10) days after demand and receipt by the Company of such written statement. 
The obligations of the Borrowers under Sections 3.1, 3.3 and 3.4 shall survive
payment of the Obligations and termination of this Agreement.

 

47

--------------------------------------------------------------------------------


 

3.6.                            Replacement of Lenders.  If (i) any Lender
requests compensation under Section 3.1 or invokes Section 3.2, (ii) the Company
is required to pay any additional amount pursuant to Section 3.3 or 3.4, or
(iii) any Lender shall become a Defaulting Lender or (iv) any Lender shall
refuse to consent to any waiver, amendment or other modification that would
otherwise require such Lender’s consent but to which the Required Lenders have
consented, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 12.1), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.1 or payments required to be made pursuant to Section 3.3 or
3.4, such assignment will result in a reduction in such compensation or
payments.

 

ARTICLE IV
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS

 

4.1.                            Effectiveness.  This Agreement shall become
effective on the date (the “Effective Date”) on which (i) the Company has
furnished to the Administrative Agent each of the following documents and
(ii) each of the following events shall have occurred, as applicable:

 

(a)                                 Copies of the articles or certificate of
incorporation (or similar formation documents) of the Company, together with all
amendments, and a certificate of good standing, each certified by the
appropriate governmental officer in its jurisdiction of formation, as well as
any other information requested by the Administrative Agent or any Lender and
required by Section 326 of the USA Patriot Act or necessary for the
Administrative Agent or any Lender to verify the identity of the Company as
required by Section 326 of the USA Patriot Act.

 

(b)                                 Copies, certified by the Secretary or an
Assistant Secretary of the Company, of its by-laws and of the resolutions of its
board of directors and of necessary resolutions or actions of any other body
authorizing the Company’s execution of the Loan Documents to which the Company
is a party.

 

(c)                                  An incumbency certificate, executed by the
Secretary or an Assistant Secretary of the Company, which shall identify by name
and title and bear the signatures of the Authorized Officers executing one or
more of the Loan Documents delivered in connection with the Effective Date, upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed of any change in writing by the Company.

 

(d)                                 A certificate, signed by the chief financial
officer, controller or chief accounting officer of the Company, stating that on
the Effective Date (i) no Default or Unmatured Default has occurred and is
continuing, and (ii) the representations and warranties contained in Article V
are true and correct.

 

48

--------------------------------------------------------------------------------


 

(e)                                  A written opinion of Foley & Lardner LLP,
counsel to the Company, addressed to the Administrative Agent and the Lenders
and in form and in substance reasonably acceptable to the Administrative Agent.

 

(f)                                   Certified copies of all required consents
and approvals from third parties, including governmental approvals, with respect
to the execution and delivery by the Company of, and the performance by the
Company of its obligations under, each Loan Document to which it is a party.

 

(g)                                  An Amended and Restated Borrowing
Subsidiary Agreement, in substantially the form of Exhibit C, duly executed by
each Existing Borrowing Subsidiary.

 

(h)                                 All principal, interest, fees and other
amounts owing by the Company and any Subsidiary Borrowers under the Existing
Credit Agreement shall have been (or shall substantially contemporaneously be)
repaid in full.

 

(i)                                     All requisite consents of the “Lenders”
under the Existing Credit Agreement to the amendment and restatement of the
Existing Credit Agreement shall have been obtained on terms reasonably
satisfactory to the Administrative Agent.

 

(j)                                    The Lenders, the Administrative Agent and
the Lead Arrangers shall have received all fees required to be paid by the
Company on or before the Effective Date and all reasonable out-of-pocket
expenses required to be paid by the Company on or before the Effective Date for
which invoices have been presented to the Company reasonably in advance of the
Effective Date.

 

(k)                                 The Lenders shall have received
(i) reasonably satisfactory audited consolidated financial statements of the
Company for the two most recently ended fiscal years as to which such financial
statements are available and (ii) reasonably satisfactory unaudited interim
consolidated financial statements of the Company for each quarterly period ended
subsequent to the date of the latest financial statements delivered pursuant to
clause (i) of this paragraph as to which such financial statements are publicly
available as of the Effective Date.

 

(l)                                     The Borrowers shall have duly executed
and delivered to the Administrative Agent Promissory Notes payable to each
Lender which has requested a Promissory Note in the amount of its respective
Revolving Commitment.

 

(m)                             Such other documents as the Administrative Agent
or any Lender or its counsel may have reasonably requested.

 

Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
the Issuers to issue Letters of Credit hereunder shall not become effective
unless each of the foregoing conditions is satisfied (or waived pursuant to
Section 8.2) at or prior to 2:00 p.m., New York City time, on August 30, 2013. 
The Administrative Agent shall promptly notify the Company and the Lenders of
the occurrence of the Effective Date, which notice shall be conclusive and
binding.

 

4.2.                            Each Credit Extension. The Lenders and Issuers
shall not be required to make any Credit Extension unless the conditions set
forth in Section 4.1 have been satisfied and on the applicable Borrowing Date or
issuance date:

 

49

--------------------------------------------------------------------------------


 

(a)                                 There exists no Default or Unmatured Default
at the time of or immediately after giving effect to such Credit Extension.

 

(b)                                 The representations and warranties contained
in Article V (other than the representations and warranties in Sections 5.4 and
5.5) are true and correct as of such Borrowing Date or issuance date in all
material respects except (i) in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in which case such
representation or warranty shall be true and correct in all respects and (ii) to
the extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date.

 

Each delivery of a Borrowing Notice and each request for the issuance of a
Letter of Credit shall constitute a representation and warranty by the
applicable Borrower (and, if the Company is not the Borrower, by the Company)
that the conditions contained in Sections 4.2(a) and (b) have been satisfied on
and as of the date of such Borrowing Notice or request for the issuance or
Modification of a Letter of Credit.

 

4.3.                            Initial Loans to a Borrowing Subsidiary. The
Lenders shall not be required to make Loans to any Borrowing Subsidiary unless
(i) the conditions precedent set forth in Sections 4.1 and 4.2 have been
satisfied and (ii) such Borrowing Subsidiary has furnished to the Administrative
Agent:

 

(a)                                 Copies of the articles or certificate of
incorporation (or similar formation documents) of such Borrowing Subsidiary,
together with all amendments, and (to the extent applicable) a certificate of
good standing, each certified by the appropriate governmental officer in its
jurisdiction of formation, as well as any other information requested by the
Administrative Agent or any Lender and required by Section 326 of the USA
Patriot Act or necessary for the Administrative Agent or any Lender to verify
the identity of such Borrowing Subsidiary as required by Section 326 of the USA
Patriot Act.

 

(b)                                 Copies, certified by the Secretary,
Assistant Secretary or another authorized representative of such Borrowing
Subsidiary, of its by-laws (or similar governing document) and of the
resolutions of its board of directors (or similar governing body) and of
necessary resolutions or actions of any other body authorizing such Borrowing
Subsidiary’s execution of the Loan Documents to which such Borrowing Subsidiary
is a party.

 

(c)                                  An incumbency certificate, executed by the
Secretary, Assistant Secretary or other authorized representative of such
Borrowing Subsidiary, which shall identify by name and title and bear the
signatures of the officers, directors or other representatives of such Borrowing
Subsidiary executing one or more of the Loan Documents to which such Borrowing
Subsidiary is a party, upon which certificate the Administrative Agent and the
Lenders shall be entitled to rely until informed of any change in writing by
such Borrowing Subsidiary.

 

(d)                                 A written opinion of U.S. counsel (and if
requested by the Administrative Agent, applicable foreign counsel) to such
Borrowing Subsidiary, addressed to the Administrative Agent and the Lenders,
which counsel shall be reasonably acceptable to the Administrative Agent and
which opinion shall be in form and substance reasonably acceptable to the
Administrative Agent.

 

50

--------------------------------------------------------------------------------


 

(e)           Certified copies of all required consents and approvals from third
parties, including governmental approvals, with respect to the execution and
delivery by such Borrowing Subsidiary of, and the performance by such Borrowing
Subsidiary of its obligations under, the Loan Documents to which it is a party.

 

(f)            Such other documents as any Lender or its counsel may have
reasonably requested.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Company and, to the extent applicable, the other Borrowers represent and
warrant to the Lenders that:

 

5.1.       Corporate Existence and Power.  Each of the Company and each Material
Subsidiary is duly organized, validly existing, and in good standing (or the
equivalent), under the laws of the jurisdiction of its formation, has all
corporate or other entity power and authority to carry on its business as now
being conducted and to own its properties and is duly licensed or qualified and
in good standing (or the equivalent) in each other jurisdiction in which the
failure to be so qualified or in good standing (or the equivalent) would
reasonably be expected to have a Material Adverse Effect.

 

5.2.       Corporate Authorization.  The execution, delivery and performance by
each Borrower of any Loan Document to which such Borrower is a party are within
such Borrower’s corporate or other entity power, have been duly authorized by
all necessary corporate or other entity action and will not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the certificate or articles of incorporation (or similar formation document) or
by-laws (or similar governing document) of such Borrower or of any judgment,
order, decree, agreement or instrument binding on such Borrower or result in the
creation of any Lien upon any of its property or assets (other than any Lien
created pursuant to the Loan Documents).

 

5.3.       Binding Effect.  This Agreement constitutes, and the other Loan
Documents to which any Borrower is party when duly executed on behalf of such
Borrower and delivered in accordance with this Agreement will constitute, the
valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or similar laws
of general applicability relating to or limiting creditors’ rights generally or
by general equity principles.

 

5.4.         Financial Statements.

 

(a)           The consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at December 31, 2012 and the related consolidated statements of
income and cash flows of the Company and its Consolidated Subsidiaries for the
fiscal year then ended, certified by PriceWaterhouseCoopers, LLP, certified
public accountants, and set forth in the Company’s 2012 Form 10-K, a copy of
which has been delivered to each of the Lenders, fairly present, in all material
respects, in conformity with GAAP, the consolidated financial position of the
Company and its Consolidated Subsidiaries at such date and the consolidated
results of operations for such fiscal year.

 

51

--------------------------------------------------------------------------------


 

(b)           The unaudited consolidated balance sheet of the Company and its
Consolidated Subsidiaries as at March 31, 2013 and June 30, 2013 and the related
consolidated statements of income and cash flows of the Company and its
Consolidated Subsidiaries for the periods then ended, certified by the chief
financial officer or chief accounting officer of the Company and set forth in
the Company’s applicable Forms 10-Q, a copy of which has been delivered to each
of the Lenders, fairly present in all material respects, in conformity with
GAAP, the consolidated financial position of the Company and its Consolidated
Subsidiaries at such dates and the consolidated results of operations for such
fiscal quarters, subject to the absence of footnotes and to normal year end
adjustments.

 

(c)           No material adverse change has occurred in the financial position,
results of operations or business of the Company and its Consolidated
Subsidiaries taken as a whole since December 31, 2012.

 

5.5.         Litigation.  There are no actions, suits or proceedings pending
against or, to the knowledge of the Company, threatened against the Company or
any Subsidiary in any court or before or by any governmental department, agency
or instrumentality, which have a reasonable likelihood of adverse determination,
and such adverse determination could reasonably be expected to have a Material
Adverse Effect.

 

5.6.         Taxes.  The Company and each of its Subsidiaries has filed (or has
obtained extensions of the time by which it is required to file) all United
States federal income tax returns and all other material tax returns required to
be filed by it and has paid all Taxes shown due on the returns so filed as well
as all other Taxes, assessments and governmental charges which have become due,
except (a) such Taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided, (b) Taxes which are not overdue by
more than thirty (30) days and (c) other Taxes that do not at any time exceed
$5,000,000 in the aggregate.

 

5.7.         Governmental and other Approvals.  No approval, consent or
authorization of or filing or registration with any Governmental Authority or
body is necessary for the execution, delivery or performance by any Borrower of
this Agreement or the other Loan Documents to which such Borrower is a party or
for the performance by such Borrower of any of the terms or conditions hereof or
thereof, except for such approvals, consents or authorizations (copies of which
have been delivered to the Lenders) as have been obtained and are in full force
and effect, any filing or registration that may be necessary to perfect any Lien
created pursuant to any Loan Document and any informational filing with the
Securities and Exchange Commission.

 

5.8.         Compliance with ERISA.  Each member of the Controlled Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Code, and has not incurred liabilities
which are due and payable to the PBGC or a Plan under the Code or Title IV of
ERISA, other than failures to fund or comply or the incurrence of liabilities to
the PBGC or any Plan that would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

5.9.         Environmental Matters.  In the ordinary course of its business, the
Company conducts an ongoing review of the effect of Environmental Laws on the
business, operations and properties of the Company and its Subsidiaries, in the
course of which it identifies and evaluates

 

52

--------------------------------------------------------------------------------


 

associated liabilities and costs.  On the basis of such review, the Company has
reasonably concluded that such associated liabilities and costs, including the
costs of compliance with Environmental Laws, are unlikely to have a Material
Adverse Effect.

 

5.10.       Investment Company Act.  Neither the Company nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940.

 

5.11.       Regulation U.  No Borrower is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock.

 

5.12.       Accuracy of Disclosure. All written information (other than
projections, estimates, budgets, forward-looking statements or general market
data) heretofore or contemporaneously herewith furnished by the Company or any
Subsidiary to the Administrative Agent or any Lender about the Company and its
Subsidiaries for purposes of or in connection with this Agreement and the
transactions contemplated hereby is, and all written information (other than
projections, estimates, budgets, forward-looking statements or general market
data) hereafter furnished by or on behalf of the Company or any Subsidiary to
the Administrative Agent or any Lender pursuant hereto or in connection herewith
will be, when taken as a whole, true and accurate in every material respect on
the date as of which such written information is dated or certified, and none of
such written information is or will be incomplete by omitting to state any
material fact necessary to make such information not materially misleading in
light of the circumstances under which made. With respect to any projections,
estimates, budgets, forward-looking statements or general market data heretofore
or contemporaneously herewith furnished by the Company or any Subsidiary to the
Administrative Agent or any Lender for purposes of or in connection with this
Agreement and the transactions contemplated hereby, the Company hereby confirms
that such materials have been or will be prepared in good faith based upon
assumptions believed by senior management of the Company to be reasonable at the
time made.  The Lenders understand that actual results for the period or periods
covered by any such projections and forecasts will likely differ from projected
or forecasted results. Any information provided by the Company or a Subsidiary
with respect to any Person or assets acquired or to be acquired by the Company
or any Subsidiary will, for all periods prior to the consummation of the
acquisition, be limited to the knowledge of the Company or the acquiring
Subsidiary after due inquiry.

 

5.13.       No Burdensome Restrictions.  Neither the Company nor any Subsidiary
is a party to any agreement or instrument or subject to any other obligation or
any charter or corporate restriction or any provision of any applicable law,
rule or regulation which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

5.14.       OFAC and Anti-Corruption Laws.

 

(a)           The Company and, to the best of its knowledge, its controlled
affiliated companies and their respective directors, officers, employees, and
agents are conducting their business in compliance in all material respects with
Anti-Corruption Laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

 

53

--------------------------------------------------------------------------------


 

(b)           None of the Company or, to the best of its knowledge, its
controlled affiliated companies or their respective directors, officers,
employees or agents acting or benefiting in any capacity (other than by virtue
of the general benefits arising out of the Credit Extensions being available to
the Borrowers) in connection with the Credit Extensions:

 

(i)            is a Designated Person;

 

(ii)           is a Person that is owned or controlled by a Designated Person;

 

(iii)          is operating, organized or resident in a Sanctioned Country; or

 

(iv)          is (or, except as disclosed in writing to the Administrative Agent
prior to the date hereof, has, to the Company’s knowledge, within the year
preceding the Effective Date) directly or, to the Company’s knowledge,
indirectly engaged in, any dealings or transactions (1) with any Designated
Person, (2) in any Sanctioned Country to the extent that after giving effect to
such dealings or transactions the Company and its Subsidiaries have more than 5%
of their consolidated assets in Sanctioned Countries or derive more than 5% of
their consolidated operating income from investments in, or transactions with,
Designated Persons or Sanctioned Countries, or (3) otherwise in violation of
Sanctions, to the extent that such violation of Sanctions under this clause
(3) could reasonably be expected to have a Material Adverse Effect.

 

ARTICLE VI
COVENANTS

 

For so long as any Revolving Commitments remain in effect and/or any Obligations
remain outstanding (other than contingent Obligations that are not due and
payable and any Obligations supported by cash collateral, a standby letter of
credit or other collateral arrangements, in each case on terms and, as
applicable, from a financial institution that are satisfactory to the holder of
such Obligations in its sole discretion), unless the Required Lenders shall
otherwise consent in writing:

 

6.1.         Financial Statements.  The Company will deliver, or cause to be
delivered, to each of the Lenders:

 

(a)           as soon as available and in any event within 120 days after the
end of each fiscal year of the Company (or, if earlier, 30 days after the date
customarily required to be filed by the Company with the Securities and Exchange
Commission), a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as at the end of such year, and consolidated statements of income
and cash flows of the Company and its Consolidated Subsidiaries for such year,
setting forth in each case in comparative form corresponding consolidated
figures from the preceding fiscal year, all reported on in a manner acceptable
to the Securities and Exchange Commission by PriceWaterhouseCoopers, LLP or
other independent certified public accountants of nationally recognized
standing;

 

(b)           as soon as available and in any event within 45 days after the end
of each of the first three quarters of each fiscal year of the Company (or, if
earlier, 15 days after the date required to be filed by the Company with the
Securities and Exchange Commission), a consolidated balance

 

54

--------------------------------------------------------------------------------


 

sheet of the Company and its Consolidated Subsidiaries as at the end of such
quarter and the related consolidated statements of income and cash flow of the
Company and its Consolidated Subsidiaries for such quarter and for the portion
of the Company’s fiscal year ended at the end of such quarter setting forth in
each case in comparative form the figures for the corresponding quarter and the
corresponding portion of the Company’s previous fiscal year, all certified
(subject to normal year-end adjustments and the absence of one or more
footnotes) as to fairness of presentation in all material respects and
compliance with GAAP and consistency (except as otherwise indicated therein) by
the chief financial officer or the chief accounting officer of the Company;

 

(c)           simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer or the chief accounting officer of the Company in
substantially the form of Exhibit A (i) setting forth in reasonable detail the
calculations required to establish whether the Company was in compliance with
the requirements of Sections 6.9 and 6.10 on the date of such financial
statements and (ii) stating whether there exists on the date of such certificate
any Default or Unmatured Default and, if any Default or Unmatured Default
exists, setting forth the details thereof and the action which the Company is
taking or proposes to take with respect thereto;

 

(d)           forthwith upon the occurrence of any Default or Unmatured Default
of which a senior executive officer of the Company has knowledge, a certificate
of the chief financial officer or the chief accounting officer of the Company
setting forth the details thereof and the action which the Company is taking or
proposes to take with respect thereto;

 

(e)           promptly upon the mailing thereof to the shareholders of the
Company generally, copies of all financial statements, reports and proxy
statements so mailed;

 

(f)            promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and annual, quarterly or monthly reports which the
Company shall have filed with the Securities and Exchange Commission;

 

(g)           if and when any member of the Controlled Group (i) receives notice
of complete or partial withdrawal liability or liabilities aggregating in excess
of $20,000,000 under Title IV of ERISA, a copy of such notice; or (ii) receives
notice from the PBGC under Title IV of ERISA of an intent to terminate or
appoint a trustee to administer any Plan or Plans having aggregate Unfunded
Vested Liabilities in excess of $20,000,000, a copy of such notice;

 

(h)           if at any time the value of all “margin stock” (as defined in
Regulation U) owned by the Company and its Consolidated Subsidiaries exceeds (or
would, following application of the proceeds of an intended Credit Extension
hereunder, exceed) 25% of the value of the total assets of the Company and its
Consolidated Subsidiaries, in each case as reasonably determined by the Company,
prompt notice of such fact and, promptly upon the request of any Lender
thereafter, a duly completed statement of purpose on Form U-1 for each Lender
together with such other information or documents as each Lender may be required
to obtain under Regulation U in connection with this Agreement; and

 

55

--------------------------------------------------------------------------------


 

(i)            from time to time such additional information regarding the
financial position or business of the Company or any Subsidiary as the
Administrative Agent at the request of any Lender may reasonably request.

 

Documents required to be delivered pursuant to Section 5.4 or Section 6.1(a),
(b), (e), (f) or (g) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) on which the Company posts such documents, or provides a link
thereto, on the Company’s website on the Internet; or (ii) on which such
documents are posted on the Company’s behalf on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Company shall notify (which may be by facsimile or
electronic mail) the Administrative Agent (which shall notify each Lender) of
the posting of any such document and, promptly upon request by the
Administrative Agent, provide to the Administrative Agent by electronic mail an
electronic version (i.e., a soft copy) of any such document specifically
requested by the Administrative Agent.  The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

6.2.         Maintenance of Existence.  Except as permitted by Section 6.12,
(a) the Company will, and will cause each other Borrower to, preserve and
maintain its corporate existence and (b) the Company will cause each Subsidiary
to preserve and maintain its corporate or other entity existence except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

6.3.         Books and Records; Maintenance of Properties; Inspections.

 

(a)           The Company will keep, and will cause each Subsidiary to keep, its
books and records in accordance with sound business practices sufficient to
allow the Company to prepare its financial statements in accordance with GAAP.

 

(b)           The Company will, and will cause each Subsidiary to, keep all of
its properties necessary in its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, and will permit
representatives of the Lenders to inspect such properties, and to examine and
make extracts from the books and records of the Company or any Subsidiary,
during normal business hours and upon reasonable prior notice, it being
understood that, except during the continuance of a Default, the costs and
expenses of the Lenders and their representatives associated with any such
inspection or visitation shall be borne by the Lenders.

 

6.4.       Compliance with Laws.  The Company will, and will cause each
Subsidiary to, comply with the requirements of all applicable laws, rules,
regulations and orders of any governmental body or regulatory agency having
jurisdiction, a breach of which could reasonably be expected to have a material
adverse effect on the consolidated financial condition or the

 

56

--------------------------------------------------------------------------------


 

business taken as a whole of the Company and its Subsidiaries, except where
contested in good faith and by proper proceedings.

 

6.5.         Notice of Proceedings; Notice of Default. The Company will promptly
give notice in writing to the Administrative Agent of all litigation, arbitral
proceedings and regulatory proceedings pending against the Company or any
Subsidiary or the property of the Company or any Subsidiary, except litigation
or proceedings that could not reasonably be expected to materially and adversely
affect the consolidated financial condition or the business taken as a whole of
the Company and its Subsidiaries.

 

6.6.         Use of Proceeds.  The Company will, and will cause each other
Borrower to, use the proceeds of the applicable Credit Extensions for general
company purposes of the Company and its Subsidiaries (including non-hostile
acquisitions to the extent permitted hereunder and refinancing Debt under the
Existing Credit Agreement and, with respect to the proceeds of the Term Loan,
under the Company’s 5.65% Senior Notes due August 1, 2014).  The Company will
not, and will not permit any other Borrower to, use any part of the proceeds of
any Credit Extension hereunder to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock.  If requested by any Lender, the Company will, and will cause each
Borrowing Subsidiary to, furnish to any Lender in connection with any Loan
hereunder a statement in conformity with the requirements of Federal Reserve
Form U-1 referred to in Regulation U.

 

6.7.         Payment of Taxes.  The Company will, and will cause each Subsidiary
to, pay and discharge all Taxes, assessments and governmental charges or levies
imposed on it or on its income or profits or on any of its property prior to the
date on which penalties attach thereto, except Taxes, assessments, charges or
levies (a) the payment of which is being contested in good faith and by proper
proceedings and against which it is maintaining adequate reserves or (b) that do
not at any time exceed $5,000,000 in the aggregate.

 

6.8.         Insurance.  The Company will, and will cause each Material
Subsidiary to, maintain insurance with responsible companies in such amounts and
against such risks as is usually carried by owners of similar businesses and
properties in the same general areas in which the Company and its Material
Subsidiaries operate; provided that self-insurance of risks and in amounts
customary in the industry of the Company and its Material Subsidiaries shall be
permitted.

 

6.9.         Maximum Consolidated Debt to Total Capital Ratio. The Company will
not permit the ratio of Consolidated Debt to Total Capital (expressed as a
percentage) to exceed 55% at any time.

 

6.10.       Minimum Consolidated Net Worth.  The Company will not permit
Consolidated Net Worth at any time to be less than $1,550,000,000.

 

6.11.       Liens.  Neither the Company nor any Subsidiary will create, assume
or suffer to exist any Lien securing Debt on any asset now owned or hereafter
acquired by it, except for:

 

(a)           Liens existing on the Third Restatement Date securing Debt or
other obligations outstanding on such date;

 

57

--------------------------------------------------------------------------------


 

(b)           any Lien existing on any asset of any entity at the time such
entity becomes a Subsidiary and not created in contemplation of such event;

 

(c)           any Lien on any asset (and related proceeds) securing Debt
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring, constructing or improving such asset; provided that such Lien
attaches to such asset concurrently with or within 120 days after the
acquisition, construction or improvement thereof;

 

(d)           any Lien on any asset of any entity existing at the time such
entity is merged into or consolidated with the Company or a Subsidiary and not
created in contemplation of such event;

 

(e)           any Lien existing on any asset prior to the acquisition thereof by
the Company or a Subsidiary and not created in contemplation of such
acquisition;

 

(f)            any Lien arising out of the refinancing, extension, renewal or
refunding of any Debt secured by any Lien permitted by any of the foregoing
clauses of this Section to the extent that the amount of such Debt is not
increased (except by an amount equal to any accrued but unpaid interest,
reasonable premiums, costs or expenses incurred in connection therewith) and is
not secured by any additional assets (other than proceeds of collateral and any
after-acquired collateral within the scope of the collateral granting clause
that was in effect prior to such refinancing, extension, renewal or refunding);

 

(g)           any Lien arising pursuant to any order of attachment, distraint or
similar legal process arising in connection with court proceedings so long as
the execution or other enforcement thereof is effectively stayed and the claims
secured thereby are being contested in good faith by appropriate proceedings
and/or do not secure an aggregate amount in excess of $5,000,000;

 

(h)           Liens upon assets of an SPC granted in connection with a Permitted
Securitization (including customary backup Liens granted by the transferor in
accounts receivable and related rights or assets transferred to an SPC);

 

(i)            Liens for taxes, assessments or other governmental charges that
are not required to be paid pursuant to Section 6.7;

 

(j)            Liens on specific items of inventory or other goods and proceeds
of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods, and pledges or
deposits in the ordinary course of business securing inventory purchases from
vendors;

 

(k)           Liens (other than any Lien imposed under ERISA) consisting of
pledges or deposits in the ordinary course of business (i) required in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers to secure
obligations with respect to insurance maintained by the Company or any of its
Subsidiaries;

 

58

--------------------------------------------------------------------------------


 

(l)            Liens on property of the Company or any Subsidiary securing (i)
the non-delinquent performance of bids, trade contracts (other than for borrowed
money), leases or statutory obligations, (ii) surety bonds (excluding appeal
bonds and other bonds posted in connection with court proceedings or judgments)
and (iii) other non-delinquent obligations of a like nature (including those to
secure health, safety and environmental obligations) in each case incurred in
the ordinary course of business;

 

(m)          Liens securing Capitalized Lease Obligations, provided that such
Capitalized Lease Obligations are otherwise permitted under this Agreement;

 

(n)           Liens arising by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution and/or Liens arising in the ordinary course of business with respect
to deposit accounts relating to intercompany cash pooling, interest set-off
and/or sweeping arrangements, provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Company or the applicable Subsidiary in excess of those set forth
by regulations promulgated by the Board of Governors of the Federal Reserve
System and (ii) such deposit account is not intended by the Company or any
Subsidiary to provide collateral to the depository institution;

 

(o)           Liens created pursuant to any Loan Document;

 

(p)           Liens on property of any Foreign Subsidiary securing Debt of such
Foreign Subsidiary that is permitted under Section 6.15;

 

(q)           Liens arising out of the conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Company or any of its Subsidiaries in the ordinary course of business;

 

(r)            Liens on deposits made by the Company or any Subsidiary in
connection with any letter of intent or purchase agreement permitted hereunder;

 

(s)            Liens arising in the ordinary course of business (such as Liens
of carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law) for sums not overdue or being contested in good faith by
appropriate action and not involving borrowed money, and, in each case, for
which the Company or applicable Subsidiary maintains adequate reserves;

 

(t)            Leases or subleases or licenses or sublicenses granted to others
in the ordinary course of business, easements, rights-of-way, restrictions,
minor defects or irregularities in title and other similar Liens not interfering
in any material respect with the ordinary conduct of the business of the Company
and its Subsidiaries taken as a whole;

 

(u)           Liens arising in connection with the defeasance of Debt as
contemplated by the definition of Debt; and

 

(v)           Any Lien not otherwise permitted by the foregoing clauses of this
Section securing Debt or other obligations if, immediately after the creation of
any such Lien, the aggregate principal amount of all Debt and other obligations
secured by Liens created in reliance upon this

 

59

--------------------------------------------------------------------------------


 

clause (v) (including the maximum amount of Debt permitted to be incurred
pursuant to any credit or similar agreement so secured) would not exceed an
amount equal to 4% of the consolidated assets of the Company and its
Consolidated Subsidiaries as of the end of the most recent fiscal quarter end
for which financials statements have been delivered pursuant to Section 6.1 or
are otherwise publicly available prior to the creation of such Lien.

 

Any Lien permitted above on any property may extend to the proceeds of such
property.

 

6.12.       Consolidations, Mergers and Sales of Assets.  The Company will not,
and will not permit any other Borrower to consolidate or merge with or into, or
acquire substantially all of the assets of, any other Person unless (a) in the
case of a merger or consolidation, the Company (in any merger or consolidation
to which it is a party) or such other Borrower shall substantially
contemporaneously be the ultimate surviving entity, and (b) the board of
directors (or similar governing body) of such other Person shall have approved
such consolidation, merger or acquisition.  Exclusive of (i) sales, leases or
transfers to the Company and its Subsidiaries, (ii) sales, leases (or
subleases), licenses (or sublicenses) or other transfers in the ordinary course
of business and dispositions of used, worn-out, obsolete or surplus assets,
(iii) sales and dispositions of assets and related rights pursuant to a
Permitted Securitization, (iv) the grant of any Lien permitted hereby to the
extent it constitutes a transfer of property, (v) a transfer of assets as a
result of any loss of or damage to or any condemnation or other taking or
involuntary transfer thereof, (vi) the sale, lease or transfer of non-core
assets acquired in connection with any acquisition permitted hereby, the Company
will not permit the sale, lease or other transfer to any other Person in any
fiscal year of the Company of assets of the Company or its Subsidiaries which,
together with all other such assets sold, leased or otherwise transferred during
such fiscal year (in each case, valued at net book value) exceeds 15% of the
consolidated assets of the Company and its Consolidated Subsidiaries as of the
end of the immediately preceding fiscal year of the Company.

 

6.13.       Transactions with Affiliates.  The Company will not, and will not
permit any Subsidiary to, enter into or permit to exist any transaction,
arrangement or contract with any of its Affiliates (other than the Company and
its wholly-owned Subsidiaries) which is on terms, taken as a whole, which are
less favorable in any material respect than are obtainable from a Person which
is not one of its Affiliates except for:

 

(a)           capital contributions and distributions with respect to the equity
interests of the Company or such Affiliate in the ordinary course of business or
any other capital contribution to the Company;

 

(b)           any employment or severance agreement and any amendment thereto
entered into by the Company or any of its Affiliates in the ordinary course of
business;

 

(c)           the payment of reasonable directors’ fees and benefits;

 

(d)           the provision of officers’ and directors’ indemnification and
insurance in the ordinary course of business to the extent permitted by
applicable law;

 

(e)           non-interest bearing (or below-market interest-bearing)
intercompany loans or other advances in the ordinary course of business and
consistent with past practice;

 

60

--------------------------------------------------------------------------------


 

(f)                                   the payment of employee salaries, bonuses
and employee benefits in the ordinary course of business;

 

(g)                                  sales or leases of goods to Affiliates in
the ordinary course of business for less than fair market value, but for not
less than cost; or

 

(h)                                 any transaction permitted under Section 6.12
or 6.15.

 

6.14.              Business. The Company will not, and will not permit any
Subsidiary to, enter into any material business other than the businesses in
which the Company and its Subsidiaries are engaged on the Third Restatement Date
and reasonable extensions thereof.

 

6.15.              Subsidiary Indebtedness. The Company will not permit its
Subsidiaries to create, issue, incur, assume or otherwise become liable for any
Debt (excluding (a) any Debt of a Subsidiary owed to the Company or another
Subsidiary and any Guarantee by a Subsidiary of Debt of the Company, (b) Debt
(and any undrawn commitment therefor) in existence as of the Third Restatement
Date and set forth on Schedule 6.15 and any refinancings, replacements,
extensions or renewals thereof, (c) Debt incurred by any Subsidiary constituting
reimbursement obligations with respect to bankers’ acceptances and letters of
credit issued in the ordinary course of business, including letters of credit in
respect of workers’ compensation claims, or other Debt with respect to
reimbursement type obligations regarding workers’ compensation claims, or
letters of credit in the nature of a security deposit (or similar deposit or
security) given to a lessor under an operating lease of real property under
which such Person is a lessee; provided, however, that upon the drawing of such
bankers’ acceptances and letters of credit or the incurrence of such Debt, such
obligations are reimbursed within 60 days following such drawing or incurrence
or such Debt is otherwise permitted hereunder, (d) Debt arising from agreements
of a Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a subsidiary, other than guarantees of
Debt incurred by any Person acquiring all or any portion of such business,
assets or a subsidiary for the purpose of financing such acquisition,
(e) hedging obligations (excluding hedging obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Debt permitted under this Section 6.15, exchange rate risk or
commodity pricing risk, (f) obligations in respect of customs, stay,
performance, bid, appeal and surety bonds and completion guarantees and other
obligations of a like nature in the ordinary course of business, (g) Debt
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business, provided that such Debt is extinguished within five Business
Days of its incurrence, (h) Debt of any Subsidiaries incurred to finance
insurance premiums in the ordinary course of business, (i) Debt representing
deferred compensation to employees of any Subsidiary incurred in the ordinary
course of business, (j) cash management and similar obligations and Debt in
respect of netting services, automated clearing house and employee credit card
programs, or similar arrangements in connection with cash management and deposit
accounts or securities accounts, (k) Debt of the Borrowing Subsidiaries incurred
pursuant to this Agreement, (l) Debt of a Person at the time such Person becomes
a Subsidiary that was not incurred in contemplation thereof, and
(m) refinancings, extensions or renewals of any of the foregoing Debt to the
extent the principal amount thereof is not increased (including extensions,
renewals or replacements of Guarantees in respect of such Debt as so refinanced,
extended or renewed)) if, immediately after giving effect to such event, the

 

61

--------------------------------------------------------------------------------


 

aggregate outstanding principal amount of all such Debt would exceed an amount
equal to 15% of Consolidated Net Worth as of the end of the most recent fiscal
quarter end for which financials statements have been delivered pursuant to
Section 6.1 or are otherwise publicly available prior to such event.

 

6.16.                     OFAC and Anti-Corruption Laws.

 

(a)                                 The Company shall not, and shall ensure that
none of its controlled affiliated companies will, directly or, to the Company’s
knowledge, indirectly use the proceeds of Credit Extensions hereunder:

 

(i)                                     for any purpose which would breach the
U.K. Bribery Act 2010, the United States Foreign Corrupt Practices Act of 1977
or other similar legislation in other jurisdictions, in each case in a manner
that could reasonably be expected to have a Material Adverse Effect;

 

(ii)                                  to fund or finance any activities,
business or transaction of or with any Designated Person or in any Sanctioned
Country, or otherwise in violation of Sanctions, as such Sanctions are in effect
from time to time; or

 

(iii)                               in any other manner that will result in
liability to the Administrative Agent or any Lender under any applicable
Sanctions or a breach by the Administrative Agent or any Lenders of any
Sanctions.

 

(b)                                 The Company shall not, and shall ensure that
none of its controlled affiliated companies will, use funds or assets obtained
directly or, to the Company’s knowledge, indirectly from transactions with or
otherwise relating to (i) Designated Persons, or (ii) any Sanctioned Country, to
pay or repay any amount owing to the Administrative Agent or any Lender under
any Credit Document.

 

(c)                                  The Company shall, and shall ensure that
each of its controlled affiliated companies will:

 

(i)                                     conduct its business in compliance with
Anti-Corruption Laws in all material respects;

 

(ii)                                  maintain policies and procedures designed
to promote and achieve compliance with Anti-Corruption Laws; and

 

(iii)                               have reasonable controls and safeguards in
place designed to prevent any proceeds of any Credit Extension hereunder from
being used contrary to the representations and undertakings set forth herein.

 

ARTICLE VII
DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

62

--------------------------------------------------------------------------------


 

(a)                                 Any representation or warranty made or
deemed made by or on behalf of the Company or any of its Subsidiaries to the
Lenders or the Administrative Agent under or pursuant to any Loan Document, or
any certificate, financial statement or schedule delivered to the Lenders or the
Administrative Agent in connection with this Agreement or any other Loan
Document, shall be materially false on the date as of which made, in the case of
any such representation or warranty, or the date as of which the facts therein
set forth are stated or certified, in the case of any such certificate,
financial statement or schedule.

 

(b)                          Nonpayment of principal of any Loan when due,
nonpayment of any Reimbursement Obligation within one Business Day after the
same becomes due or nonpayment of interest upon any Loan or of any facility fee
or other obligation under any of the Loan Documents within five days after the
same becomes due.

 

(c)                           The breach by the Company of any of the terms or
provisions of Section 6.1(d), Section 6.2(a) (as to the corporate existence of
the Company), or Sections 6.9 through 6.16 (inclusive).

 

(d)                          The breach by any Borrower (other than a breach
which constitutes a Default under another Section of this Article VII) of any of
the terms or provisions of this Agreement which is not remedied within 30 days
after written notice thereof has been given to the Company by the Administrative
Agent at the request of any Lender.

 

(e)                           Failure by the Company or any Subsidiary to
(i) pay any Debt (other than the Loans) when due or interest thereon and such
failure shall continue for more than any applicable period of grace with respect
thereto, or (ii) observe or perform any term, covenant or agreement contained in
any agreement or instrument (other than this Agreement or any other Loan
Document) by which it is bound evidencing or securing or relating to any Debt,
if the effect thereof is to permit (or, with the giving of notice or lapse of
time or both, would permit) the holder or holders thereof or of any obligations
issued thereunder or a trustee or trustees acting on behalf of such holder or
holders to cause acceleration of the maturity thereof or of any such obligation;
provided that the aggregate amount of Debt with respect to which any such event
or condition shall have occurred shall equal or exceed $100,000,000 (or the
equivalent thereof in currencies other than Dollars).

 

(f)                            The Company, any other Borrower or any Material
Subsidiary shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing.

 

(g)                           An involuntary case or other proceeding shall be
commenced against the Company, any other Borrower or any Material Subsidiary
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or

 

63

--------------------------------------------------------------------------------


 

hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against the Company, any other Borrower or any Material Subsidiary
under the federal bankruptcy laws as now or hereafter in effect.

 

(h)                                 The Company or any of its Subsidiaries shall
fail within 30 days to pay, bond or otherwise discharge one or more (i) final
judgments or orders for the payment of money in excess of the Materiality
Threshold in the aggregate, or (ii) nonmonetary final judgments or orders which,
individually or in the aggregate, could reasonably be expected to result in
liability in excess of the Materiality Threshold, which judgment(s), in any such
case, is/are not stayed on appeal or otherwise being appropriately contested in
good faith.

 

(i)                                     The Company or any other member of the
Controlled Group shall fail to pay when due any amount or amounts aggregating in
excess of the Materiality Threshold which it shall have become liable to pay to
the PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate
a Plan or Plans having aggregate Unfunded Vested Liabilities in excess of the
Materiality Threshold shall be filed under Title IV of ERISA by any member of
the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Plan or Plans
having aggregate Unfunded Vested Liabilities in excess of the Materiality
Threshold or a proceeding shall be instituted by a fiduciary of any Plan against
any member of the Controlled Group to enforce Section 515 of ERISA with respect
to any amount or amounts aggregating in excess of the Materiality Threshold and
such proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Plan or Plans having aggregated Unfunded Vested
Liabilities in excess of the Materiality Threshold must be terminated.

 

(j)                                    Any Change in Control shall occur.

 

(k)                                 The occurrence of any “default”, as defined
in any Loan Document (other than this Agreement) or the breach of any of the
terms or provisions of any Loan Document (other than this Agreement), which
default or breach continues beyond any period of grace therein provided.

 

(l)                                     Any Loan Document shall fail to remain
in full force or effect (other than in accordance with its terms) as against the
Company or any other Borrower or any action shall be taken by the Company or any
other Borrower to discontinue or to assert the invalidity or unenforceability of
any Loan Document as against the Company or any other Borrower, or the Company
or any other Borrower shall deny that it has any further liability under any
Loan Document to which it is a party, or shall give notice to such effect,
unless such liability has terminated in accordance with the terms of such Loan
Document.

 

ARTICLE VIII
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1.                            Acceleration. If any Default described in
Section (f) or (g) of Article VII occurs with respect to any Borrower, the
obligations of the Lenders to make Loans hereunder and the

 

64

--------------------------------------------------------------------------------


 

obligation and power of the Issuers to issue Letters of Credit shall
automatically terminate and the Obligations shall immediately become due and
payable without any election or action on the part of the Administrative Agent,
any Lender or any Issuer and each Borrower will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Administrative Agent an amount in immediately available funds, which funds
shall be held in the applicable LC Collateral Account, equal to the excess of
the amount of the LC Exposure with respect to such Borrower at such time over
the amount on deposit in such LC Collateral Account at such time which is free
and clear of all rights and claims of third parties and has not been applied
against the Obligations (such difference, the “Collateral Shortfall Amount”). If
any other Default occurs, the Administrative Agent may with the consent, or
shall at the request, of the Required Lenders, (x) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the Issuers to issue Letters of Credit, or declare the Obligations to be due
and payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which each Borrower hereby expressly waives, and (y) upon notice to the Company
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrowers to pay, and each applicable
Borrower will, forthwith upon such demand and without any further notice or act,
pay to the Administrative Agent in immediately available funds the Collateral
Shortfall Amount for such Borrower, which funds shall be deposited in the
applicable LC Collateral Account.

 

If, within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section (f) or
(g) of Article VII with respect to any Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrowers, rescind and annul such
acceleration and/or termination.

 

8.2.                            Amendments. Subject to the provisions of this
Section 8.2, the Required Lenders (or the Administrative Agent with the consent
in writing of the Required Lenders) and the Borrowers may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to the
Loan Documents or changing in any manner the rights of the Lenders or the
Borrowers hereunder or waiving any Default or Unmatured Default hereunder;
provided that no such supplemental agreement shall:

 

(a)                                 without the consent of each Lender directly
affected thereby, (i) extend the final maturity of any Loan payable to such
Lender or forgive all or any portion of the principal amount thereof, or reduce
the rate or extend the time of payment of principal, interest or fees thereon
(other than waivers of default interest rates as provided in Section 2.12),
(ii) reduce the amount of, or extend the payment date for, the mandatory
payments required under Section 2.7.3 or 2.7.4 or (iii) increase or decrease the
amount of or extend the expiry date of the Revolving Commitment of such Lender;
and

 

(b)                                 without the consent of all of the Lenders,
(i) reduce the percentage specified in the definition of Required Lenders,
(ii) permit any Borrower to assign its rights or obligations under this
Agreement, (iii) amend this Section 8.2, (iv) release the Company from its
obligations under Article XV of this Agreement (except as to any Borrowing
Subsidiary that ceases to be a Borrower

 

65

--------------------------------------------------------------------------------


 

in accordance with this Agreement) or (v) change Section 2.13 in a manner that
would alter the pro rata sharing of payments required thereby.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, and no amendment of any provision of this Agreement relating to any
Issuer or Swingline Lender shall be effective without the written consent of
such Issuer or Swingline Lender, as applicable.  No amendment, modification or
waiver of Section 2.27 shall be effective without the written consent of the
Administrative Agent, the Issuers and the Swingline Lender. The Administrative
Agent may waive payment of the fee required under Section 12.1(b) without
obtaining the consent of any other party to this Agreement.

 

Notwithstanding the foregoing: (i) any agreement entered into by the
Administrative Agent, the Borrowers and the new or existing Lenders whose
Revolving Commitments or commitments in respect of an Incremental Term Loan have
been created or increased in respect of an Incremental Facility as contemplated
by Section 2.5.3 shall be binding on all parties hereto and the new Lenders to
the extent that such agreement is entered into in accordance with Section 2.5.3,
including for the purpose of reflecting any new Lenders, their new Revolving
Commitments or commitments in respect of an Incremental Term Loan, any increase
in the Revolving Commitment or commitments in respect of an Incremental Term
Loan of any existing Lender and any related or conforming matters deemed
appropriate by the Administrative Agent and the Company, and (ii) no amendment
or amendment and restatement of this Agreement which is in all other respects
approved by the Lenders in accordance with this Section 8.2 shall require the
consent or approval of any Lender (A) which immediately after giving effect to
such amendment or amendment and restatement, shall have no Revolving Commitment,
commitments in respect of an Incremental Term Loan or other obligation to
maintain or extend credit under this Agreement (as so amended or amended and
restated), including, without limitation, any obligation in respect of any
drawing under or participation in any Letter of Credit and (B) which,
substantially contemporaneously with the effectiveness of such amendment or
amendment and restatement, is paid in full all amounts owing to it hereunder
(including, without limitation principal, interest and fees, but excluding
contingent obligations that are not due and payable any amounts supported by
cash collateral, a standby letter of credit or other collateral arrangements, in
each case on terms and, as applicable, from a financial institution that are
satisfactory to such Lender in its sole discretion). From and after the
effectiveness of any such amendment or amendment and restatement, any such
Lender shall be deemed to no longer be a “Lender” hereunder or a party hereto;
provided, that any such Lender shall retain the benefit of indemnification and
other provisions hereof which, by the terms hereof would survive a termination
of this Agreement.

 

8.3.                            Preservation of Rights. No delay or omission of
the Lenders, the Issuers or the Administrative Agent to exercise any right under
the Loan Documents shall impair such right or be construed to be a waiver of any
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of a Default or the inability of the Borrowers to
satisfy the conditions precedent to such Credit Extension shall not constitute
any waiver or acquiescence. Any single or partial exercise of any such right
shall not preclude other or further exercise thereof or the exercise of any
other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 8.2, and then only
to the extent in such writing

 

66

--------------------------------------------------------------------------------


 

specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent, the Lenders and the Issuers until the Obligations have been paid in full.

 

ARTICLE IX
GENERAL PROVISIONS

 

9.1.                            Survival of Representations. All representations
and warranties of the Borrowers contained in this Agreement shall survive the
making of the Credit Extensions herein contemplated.

 

9.2.                            Governmental Regulation. Anything contained in
this Agreement to the contrary notwithstanding, no Lender shall be obligated to
extend credit to the Borrowers in violation of any limitation or prohibition
provided by any applicable statute or regulation, it being understood, however,
that a Lender’s failure to fund a Loan in accordance with this Agreement will
result in such Lender becoming a Defaulting Lender as contemplated by the
definition of such term.

 

9.3.                            Headings.  Section headings in the Loan
Documents are for convenience of reference only, and shall not govern the
interpretation of any of the provisions of the Loan Documents.

 

9.4.                            Entire Agreement.  The Loan Documents embody the
entire agreement and understanding among the Borrowers, the Administrative
Agent, the Lenders and the Issuers and supersede all prior agreements and
understandings among the Borrowers, the Administrative Agent, the Lenders and
the Issuers relating to the subject matter thereof other than those contained in
the fee letters described in Section 10.13 which shall survive and remain in
full force and effect during the term of this Agreement.

 

9.5.                            Several Obligations; Benefits of this Agreement.
The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent is authorized to act as such). The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder. This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns; provided
that the parties hereto expressly agree that each Lead Arranger shall enjoy the
benefits of the provisions of Sections 9.6, 9.9 and 10.8 to the extent
specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.

 

9.6.                            Expenses; Indemnification.  (a)  The Borrowers
shall jointly and severally reimburse the Administrative Agent and Lead
Arrangers for any reasonable out-of-pocket costs and expenses (including fees,
disbursements and other charges of one (subject to a good faith determination by
an affected party that additional counsel is required for conflicts reasons)
primary counsel and one (subject to a good faith determination by an affected
party that additional counsel is required for conflicts reasons) local counsel
in such relevant jurisdictions engaged by primary counsel) paid or incurred by
the Administrative Agent and Lead Arrangers in connection with the preparation,
negotiation, execution, delivery, syndication, distribution (including via the

 

67

--------------------------------------------------------------------------------


 

internet), review, amendment, modification, and administration of the Loan
Documents. The Borrowers also jointly and severally agree to reimburse the
Administrative Agent, JPMorgan, WFS, the Lenders, the Swingline Lender and the
Issuers for any out-of-pocket costs and expenses (including fees, disbursements
and other charges of attorneys for the Administrative Agent, JPMorgan, WFS, the
Lenders, the Swingline Lender and the Issuers) paid or incurred by the
Administrative Agent, JPMorgan, WFS, any Lender, the Swingline Lender or any
Issuer in connection with the collection and enforcement of the Loan Documents.

 

(b)                                 The Borrowers hereby further jointly and
severally agree to indemnify the Administrative Agent, JPMorgan, WFS, each
Lender, the Swingline Lender and each Issuer and their respective Affiliates,
and each of their Related Parties against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including all expenses of
litigation or preparation therefor whether or not the Administrative Agent,
JPMorgan, WFS, any Lender, the Swingline Lender, any Issuer or any Affiliate is
a party thereto) which any of them may pay or incur arising out of or relating
to this Agreement, the other Loan Documents, the transactions contemplated
hereby or the direct or indirect application or proposed application of the
proceeds of any Credit Extension hereunder (except to the extent resulting from
(i) the gross negligence or willful misconduct of the party seeking
indemnification as determined in a final non-appealable judgment by a court of
competent jurisdiction or (ii) disputes among indemnified parties not involving
(A) an act or omission (or alleged act or omission) of the Company or any of its
Affiliates or (B) acts or omissions of an indemnified party in its capacity as
Administrative Agent or Lead Arranger except, with respect to clause (B), to the
extent such acts or omissions are determined in a final non-appealable judgment
by a court of competent jurisdiction to have constituted the gross negligence or
willful misconduct of such indemnified party in such capacity). The obligations
of the Borrowers under this Section 9.6 (i) shall survive the termination of
this Agreement and (ii) shall not apply with respect to Taxes other than any
Taxes that represent losses or damages arising from any non-Tax claim.

 

9.7.                            Accounting. Except as provided to the contrary
herein, all accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP. If at any time
any change in GAAP or in the Company’s application thereof would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Company, the Administrative Agent or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change (subject to the approval of the
Required Lenders); provided that, until so amended, such ratio or requirement
shall continue to be computed in accordance with GAAP without giving effect to
such change and the Company shall provide to the Administrative Agent and the
Lenders reconciliation statements showing the difference in such calculation,
together with the delivery of quarterly and annual financial statements required
hereunder. Notwithstanding any provision of any Loan Document to the contrary,
for purposes of this Agreement and each other Loan Document (other than
covenants to deliver financial statements), the determination of whether a lease
constitutes a capital lease or an operating lease and whether obligations
arising under a lease are required to be capitalized on the balance sheet of the
lessee thereunder and/or recognized as interest expense in the lessee’s
financial statements shall be determined under generally accepted accounting
principles in the United States as of the Third Restatement Date,
notwithstanding any modifications or interpretive changes thereto that may occur
thereafter.

 

68

--------------------------------------------------------------------------------


 

9.8.                            Severability of Provisions. Any provision in any
Loan Document that is held to be inoperative, unenforceable, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

9.9.                            Nonliability of Lenders.  The relationship
hereunder and under the other Loan Documents between the Borrowers on the one
hand and the Lenders, the Issuers and the Administrative Agent on the other hand
shall be solely that of borrowers and lender. Neither the Administrative Agent,
any Lead Arranger, any Lender nor any Issuer shall have any fiduciary
responsibilities to the Borrowers under this Agreement or any other Loan
Document. Neither the Administrative Agent, any Lead Arranger, any Lender nor
any Issuer undertakes any responsibility to any Borrower under this Agreement or
any other Loan Document to review or inform any Borrower of any matter in
connection with any phase of any Borrower’s business or operations. Each
Borrower agrees that neither the Administrative Agent, any Lead Arranger, any
Lender nor any Issuer shall have liability to such Borrower (whether sounding in
tort, contract or otherwise) for losses suffered by such Borrower in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought. Neither the Administrative Agent, any Lead Arranger, any
Lender nor any Issuer shall have any liability with respect to, and each
Borrower hereby waives, releases and agrees not to sue for, any special,
indirect, consequential or punitive damages suffered by such Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.

 

9.10.                     Confidentiality. Each of the Administrative Agent and
each Lender agrees to hold any confidential information which it may receive
from or on behalf of the Company or any Subsidiary pursuant to this Agreement or
any other Loan Document (“Information”) in confidence, except for disclosure
(i) to its Affiliates and to other Lenders and their respective Affiliates (it
being understood that the Administrative Agent and each Lender shall be liable
for the breach by any of their respective Affiliates of any such confidentiality
requirements), (ii) to legal counsel, accountants, and other professional
advisors to such Lender or to a Transferee, (iii) to regulatory officials,
(iv) to any Person as requested pursuant to or as required by law, regulation,
or legal process, (v) to any Person in connection with any legal proceeding to
which such Lender is a party involving the Company, (vi) to such Lender’s direct
or indirect contractual counterparties in swap agreements or to legal counsel,
accountants and other professional advisors to such counterparties,
(vii) permitted by Section 12.2 and (viii) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 9.10
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC

 

69

--------------------------------------------------------------------------------


 

INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS
AFFILIATES, THE BORROWERS AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

9.11.                     Nonreliance. Each Lender hereby represents that it is
not relying on or looking to any margin stock (as defined in Regulation U) for
the repayment of the Loans provided for herein.

 

9.12.                     Disclosure. The Borrowers and each Lender hereby
acknowledge and agree that JPMCB and/or its Affiliates from time to time may
hold investments in, make other loans to or have other relationships with the
Borrowers and their Affiliates.

 

9.13.                     USA PATRIOT ACT NOTIFICATION.  Each Lender hereby
notifies the Borrowers that pursuant to requirements of the USA Patriot Act,
such Lender is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of such Borrower
and other information that will allow such Lender to identify such Borrower in
accordance with the USA Patriot Act.

 

ARTICLE X
THE ADMINISTRATIVE AGENT

 

10.1.                     Appointment; Nature of Relationship. (a) JPMCB is
hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the “Administrative Agent”) hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes the
Administrative Agent to act as the contractual representative of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents. The Administrative Agent agrees to act as such contractual
representative upon the express conditions contained in this Article X.
Notwithstanding the use of the defined term “Administrative Agent,” it is
expressly understood and agreed that the Administrative Agent shall not have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that the Administrative Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of the term “secured party”
as defined in the Illinois Uniform Commercial Code and (iii) is acting as an
independent contractor, the rights and duties of which are limited to those

 

70

--------------------------------------------------------------------------------


 

expressly set forth in this Agreement and the other Loan Documents. Each of the
Lenders hereby agrees to assert no claim against the Administrative Agent on any
agency theory or any other theory of liability for breach of fiduciary duty, all
of which claims each Lender hereby waives.

 

(b)                                 Each Issuer shall act on behalf of the
Revolving Lenders with respect to any Letter of Credit issued by it and the
documents associated therewith. Each Issuer shall have all of the benefits and
immunities provided to the Administrative Agent in this Article X with respect
to any acts taken or omissions suffered by such Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and the
applications and agreements for letters of credit pertaining to such Letters of
Credit as fully as if the term “Administrative Agent”, as used in this
Article X, included such Issuer with respect to such acts or omissions and as
additionally provided in this Agreement with respect to such Issuer.

 

10.2.                     Powers. The Administrative Agent shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Administrative Agent by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.

 

10.3.                     General Immunity. Neither the Administrative Agent nor
any of its Related Parties shall be liable to any Borrower, the Lenders or any
Lender for any action taken or omitted to be taken by it or them hereunder or
under any other Loan Document or in connection herewith or therewith except to
the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.

 

10.4.                     No Responsibility for Loans, Recitals, etc. Neither
the Administrative Agent nor any of its Related Parties shall be responsible for
or have any duty to ascertain, inquire into, or verify (a) any statement,
warranty or representation made in connection with any Loan Document or any
borrowing hereunder; (b) the performance or observance of any of the covenants
or agreements of any obligor under any Loan Document, including any agreement by
an obligor to furnish information directly to each Lender; (c) the satisfaction
of any condition specified in Article IV, except receipt of items required to be
delivered solely to the Administrative Agent; (d) the existence or possible
existence of any Default or Unmatured Default; (e) the validity, enforceability,
effectiveness, sufficiency or genuineness of any Loan Document or any other
instrument or writing furnished in connection therewith; (f) the value,
sufficiency, creation, perfection or priority of any Lien in any collateral
security; or (g) the financial condition of any Borrower or any guarantor of any
of the Obligations or of any of such Borrower’s or any such guarantor’s
respective Subsidiaries.

 

10.5.                     Action on Instructions of Lenders. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this

 

71

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document unless it shall be requested in writing to
do so by the Required Lenders. The Administrative Agent shall be fully justified
in failing or refusing to take any discretionary action hereunder and under any
other Loan Document unless it shall first be indemnified to its satisfaction by
the Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.

 

10.6.                     Employment of Agents and Counsel. The Administrative
Agent may execute any of its duties as the Administrative Agent hereunder and
under any other Loan Document by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care. The Administrative Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Administrative Agent and the
Lenders and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Loan Document.

 

10.7.                     Reliance on Documents; Counsel. The Administrative
Agent shall be entitled to rely upon any notice, consent, certificate,
affidavit, letter, telegram, facsimile, telex, electronic mail message,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Administrative Agent,
which counsel may be employees of the Administrative Agent. For purposes of
determining compliance with the conditions specified in Sections 4.1 and 4.2,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the applicable date specifying its objection
thereto.

 

10.8.                     Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in accordance
with their Pro Rata Shares (i) for any amounts not reimbursed by the Borrowers
for which the Administrative Agent is entitled to reimbursement by the Borrowers
under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including for any expenses incurred by the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders) and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including for any
such amounts incurred by or asserted against the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents; provided that (i) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final non-appealable judgment by a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the
Administrative Agent and (ii) any indemnification required pursuant to
Section 3.4(e) shall, notwithstanding the provisions of this Section 10.8, be
paid by the relevant Lender in accordance

 

72

--------------------------------------------------------------------------------


 

with the provisions thereof. The obligations of the Lenders under this
Section 10.8 shall survive payment of the Obligations and termination of this
Agreement.

 

10.9.                     Notice of Default.  The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or
Unmatured Default hereunder unless the Administrative Agent has received written
notice from a Lender or the Company referring to this Agreement describing such
Default or Unmatured Default and stating that such notice is a “notice of
default”. If the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.

 

10.10.              Rights as a Lender. If the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document with respect to its Revolving Commitment and its
Loans as any Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, at any time when
the Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Company or any of its Subsidiaries in which the Company or such Subsidiary is
not restricted hereby from engaging with any other Person. The Administrative
Agent, in its individual capacity, is not obligated to remain a Lender.

 

10.11.              Lender Credit Decision. Each Lender acknowledges and agrees
that the extensions of credit made hereunder are commercial loans and letters of
credit and not investments in a business enterprise or securities. Each Lender
further represents that it is engaged in making, acquiring or holding commercial
loans in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent, any Lead Arranger, any other Lender or
any Issuer and based on the financial statements prepared by the Company and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Lead Arranger, any other
Lender or any Issuer and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Documents. Except for
any notice, report, document or other information expressly required to be
furnished to the Lenders by the Administrative Agent or any Lead Arranger
hereunder, neither the Administrative Agent nor any Lead Arranger shall have any
duty or responsibility (either initially or on a continuing basis) to provide
any Lender with any notice, report, document, credit information or other
information concerning the affairs, financial condition or business of the
Company or any of its Affiliates that may come into the possession of the
Administrative Agent or any Lead Arranger (whether or not in their respective
capacity as Administrative Agent or a Lead Arranger) or any of their Affiliates.

 

10.12.              Successor Agent.  The Administrative Agent may resign at any
time by giving written notice thereof to the Lenders and the Company, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has

 

73

--------------------------------------------------------------------------------


 

been appointed, forty-five days after the retiring Administrative Agent gives
notice of its intention to resign. The Administrative Agent may be removed at
any time with or without cause by written notice received by the Administrative
Agent from the Required Lenders, such removal to be effective on the date
specified by the Required Lenders; provided that the Administrative Agent may
not be removed unless the Administrative Agent (in its individual capacity) and
any Affiliate thereof acting as an Issuer is relieved of all of its duties as an
Issuer pursuant to documentation reasonably satisfactory to such Person on or
prior to the date of such removal. Upon any such resignation or removal, the
Required Lenders shall have the right to appoint, in consultation with the
Company and, so long as no Default is then continuing, subject to the consent of
the Company (such consent not to be unreasonably withheld or delayed) a
successor Administrative Agent on behalf of the Borrower and the Lenders. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders within thirty days after the resigning Administrative Agent’s giving
notice of its intention to resign, then the resigning Administrative Agent may
appoint, on behalf of the Borrowers and the Lenders, a successor Administrative
Agent. If the Administrative Agent has resigned or been removed and no successor
Administrative Agent has been appointed, the Lenders may perform all the duties
of the Administrative Agent hereunder and the Borrowers shall make all payments
in respect of the Obligations to the applicable Lender and for all other
purposes shall deal directly with the Lenders. No successor Administrative Agent
shall be deemed to be appointed hereunder until such successor Administrative
Agent has accepted the appointment. Any such successor Administrative Agent
shall be a commercial bank having capital and retained earnings of at least
$100,000,000. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning or removed Administrative Agent. Upon the
effectiveness of the resignation or removal of the Administrative Agent, the
resigning or removed Administrative Agent shall be discharged from its duties
and obligations hereunder and under the Loan Documents. The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the effectiveness of the resignation or removal of an
Administrative Agent, the provisions of this Article X shall continue in effect
for the benefit of such Administrative Agent in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent
hereunder and under the other Loan Documents. In the event that there is a
successor to the Administrative Agent by merger, then the term “Prime Rate” as
used in this Agreement shall mean the prime rate, base rate or other analogous
rate of the new Administrative Agent.

 

10.13.              Agent and Arranger Fees. The Borrowers jointly and severally
agree to pay to the Administrative Agent and the Lead Arrangers, for their
respective accounts, the fees agreed to by the Borrowers, the Administrative
Agent and the Lead Arrangers pursuant to those certain letter agreements dated
July 19, 2013, among the applicable parties or as otherwise agreed from time to
time.

 

10.14.              Delegation to Affiliates.  The Borrowers and the Lenders
agree that the Administrative Agent may delegate any of its duties under this
Agreement to any of its Affiliates (it being understood that, notwithstanding
any such delegation, the Administrative Agent shall remain responsible for the
performance of its obligations hereunder). Any such Affiliate (and such
Affiliate’s Related Parties) which performs duties in connection with this
Agreement shall be

 

74

--------------------------------------------------------------------------------


 

entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Article IX and this Article X.

 

10.15.              Other Agents. No Lender identified in this Agreement as the
Syndication Agent, Lead Arranger, Joint Book Runner or a Co-Documentation Agent
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender.  Each Lender hereby makes the same
acknowledgments with respect to such Lenders as it makes with respect to the
Administrative Agent in Section 10.11.

 

ARTICLE XI
SETOFF; RATABLE PAYMENTS

 

11.1.                     Setoff. In addition to, and without limitation of, any
rights of the Lenders under applicable law, if a Borrower becomes insolvent,
however evidenced, or any Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available, but excluding deposits held in a trustee, fiduciary, agency or
similar capacity or otherwise for the benefit of a third party) and any other
indebtedness at any time held or owing by any Lender or any Affiliate of any
Lender to or for the credit or account of such Borrower may be offset and
applied toward the payment of the Obligations owing to such Lender, whether or
not the Obligations, or any part thereof, shall then be due. Such Lender will
promptly notify the Company after any such offset; provided that failure to give
such notice shall not give rise to any liability of such Lender or invalidate
such offset.

 

11.2.                     Sharing of Payments. (a) If any Lender shall obtain
any payment or other recovery (whether voluntary, involuntary, through the
exercise of any right of set-off or otherwise) on account of principal of or
interest on the Loans, the Reimbursement Obligations or participations in
Swingline Loans owed to it by any Borrower in excess of its Pro Rata Share or
BSub Percentage, respectively, related to the Revolving Loans or its pro rata
portion of the Term Loans of all payments and other recoveries obtained by all
Revolving Lenders or, the applicable BSub Lenders or all Term Lenders, as the
case may be, on account of principal of and interest on such Loans,
Reimbursement Obligations or participations in Swingline Loans, then such Lender
shall immediately (a) notify the Administrative Agent and the other applicable
Lenders (including the Swingline Lender) of such fact and (b) purchase such
participations in the Loans, Reimbursement Obligations and participations in
Swingline Loans of the other Lenders to such Borrower as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery pro
rata with such other Lenders in accordance with their Pro Rata Shares or BSub
Percentages, as applicable, BSub Percentages or pro rata portion of the Term
Loans, as applicable (or, after all Loans have matured or been accelerated, in
such manner as results in all Lenders sharing such payment or other recovery pro
rata (determined on the basis of the relationship between the aggregate amount
owed hereunder to each Lender and the aggregate amount owed hereunder to all
Lenders); provided that if all or any portion of such excess payment or other
recovery is thereafter recovered from the purchasing Lender, such purchase shall
to that extent be rescinded and each other applicable Lender shall repay to the
purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered

 

75

--------------------------------------------------------------------------------


 

from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered.

 

(b)                                 Each Borrower agrees that any Lender
purchasing a participation from another Lender pursuant to this Section 11.2
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were a direct creditor of such Borrower in the amount of such
participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 11.2.

 

ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS; ETC.

 

12.1.                     Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuer
that issues any Letter of Credit), except that (i) the Borrowers may not assign
or otherwise transfer any of their rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by any Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of an Issuer that issues any Letter of Credit), Participants (to the
extent provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuers and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.

 

(b)                          (i) (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

 

(A)                               the Company, provided that (1) no consent of
the Company shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if a Default has occurred and is continuing, any
other assignee (it being understood that the assigning Lender shall use
reasonable efforts to provide written notice to the Company within five
(5) Business Days of any such assignment without the Company’s consent); (2) the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof and (3) it shall be
reasonable for the Company to consider the proposed assignee’s right to require
reimbursement for increased costs pursuant to this Agreement when determining
whether to withhold the Company’s consent to a proposed assignment;

 

76

--------------------------------------------------------------------------------


 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment of any
Revolving Commitment or Term Loan to an assignee that is a Lender with a
Revolving Commitment or Term Loan immediately prior to giving effect to such
assignment; and

 

(C)                               in the case of an assignment of Revolving
Loans and/or Revolving Commitments, the Issuers.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Revolving Commitment or Loans, the amount of
the Revolving Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Company and the Administrative Agent
otherwise consent, provided that no such consent of the Company shall be
required if a Default has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500;

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more “Credit Contacts” to whom all
syndicate-level information (which may contain material non-public information
about the Company and its Affiliates, the Borrowers and their Related Parties or
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and

 

(E)                                no such assignment shall be made to the
Company or any of the Company’s Subsidiaries or other Affiliates.

 

For the purposes of this Section 12.1(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

77

--------------------------------------------------------------------------------


 

(i)                                     (iii) Subject to acceptance and
recording thereof pursuant to paragraph (b)(iv) of this Section, from and after
the effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.1, 3.3, 3.4 and 9.6). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.1 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(ii)                                  (iv) The Administrative Agent, acting for
this purpose as an agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitment of, and principal amount of (and stated interest on) the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent, the Issuers and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Company,
the Issuers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(iii)                               (v) Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.10, 2.18(e), 2.18(j), 2.19(c) or 10.8, the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)                                  (i) Any Lender may, without the consent of
the Borrower, the Administrative Agent, the Issuers or the Swingline Lender,
sell participations to one or more banks or other entities (other than the
Company or any of the Company’s Subsidiaries or other Affiliates) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Revolving Commitment and
the Revolving Loans and Term Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged; (ii) such Lender shall
remain solely responsible to the other parties hereto for the

 

78

--------------------------------------------------------------------------------


 

performance of such obligations; and (iii) the Borrowers, the Administrative
Agent, the Issuers and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall, subject to clause 12.1(c)(ii) provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Sections 8.2(a) and 8.2(b) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.3 and 3.4 (subject to the requirements and
limitations therein, including the requirements under Section 3.4(f) (it being
understood that the documentation required under Section 3.4(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (i) agrees to be subject to the
provisions of Section 3.6 and Article XI as if it were an assignee under
paragraph (b) of this Section; and (ii) shall not be entitled to receive any
greater payment under Section 3.1 or 3.4, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.1 as though it were a Lender, provided such Participant
agrees to be subject to Section 11.2 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Revolving Commitments, Revolving Loans,
Term Loans, Letters of Credit or its other obligations under any Loan Document)
except to the extent that such disclosure is necessary to establish that such
Revolving Commitment, Revolving Loan, Term Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
 For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

(ii)                                  Notwithstanding the preceding subsection
12.1(c)(i) or any other provision herein to the contrary (including the
definition of Required Lenders and Section 8.2), any Participant that is a Farm
Credit Lender that (i) has purchased a participation in the Term Loan in
accordance with this Agreement in a minimum amount of $7,000,000, (ii) has been
designated as a voting Participant (a “Voting Participant”) in a notice (a
“Voting Participant Notice”) sent by the relevant Lender (or relevant existing
Voting Participant) to the Administrative Agent and the Company and
(iii) receives, prior to becoming a Voting Participant, (A) the consent of the
Administrative Agent (such consent to be required only to the extent and under
the circumstances it would be required if such Voting Participant were to become
a Lender pursuant to an assignment in accordance with Section 12.1(b) and such
consent is not required for an assignment to an existing Voting Participant) and
(B)

 

79

--------------------------------------------------------------------------------


 

the consent of the Company (unless an Event of Default has occurred and is
continuing) shall be entitled to vote as if such Voting Participant were a
Lender holding the portion of the Term Loan in which it holds a participation on
all matters subject to a vote by Lenders, and the voting rights of the selling
Lender (or selling existing Voting Participant) shall be correspondingly
reduced, on a dollar-for-dollar basis. Each Voting Participant Notice shall
include, with respect to each Voting Participant, the information that would be
included by a prospective Lender in an Assignment and Assumption.
Notwithstanding the foregoing, each Farm Credit Lender designated as a Voting
Participant in Schedule 12.1 shall be a Voting Participant without delivery of a
Voting Participation Notification and without the prior written consent of the
Administrative Agent or the Company. The selling Lender (or selling existing
Voting Participant) and the purchasing Voting Participant shall notify the
Administrative Agent within three (3) Business Days of any termination,
reduction or increase of the amount of, such participation. The Administrative
Agent and the Company shall be entitled to conclusively rely on information
contained in Voting Participant Notices and all other notices delivered pursuant
hereto. The voting rights of each Voting Participant are solely for the benefit
of such Voting Participant and shall not inure to any assignee or participant of
such Voting Participant that is not itself a Farm Credit Lender and Voting
Participant.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or any other central
banks, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

12.2.                     Dissemination of Information. Each Borrower authorizes
each Lender to disclose to any assignee or Participant, or any other Person
acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the creditworthiness of the Company and its
Subsidiaries, provided that each Transferee and prospective Transferee agrees to
be bound by Section 9.10 of this Agreement.

 

12.3.                     Tax Treatment.  If any interest in any Loan Document
is transferred to any Transferee which is not incorporated under the laws of the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.4(f).

 

ARTICLE XIII
NOTICES

 

13.1.                     Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in clause (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by

 

80

--------------------------------------------------------------------------------


 

hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

 

(i)            if to any Borrower, to the Company at its address or facsimile
number set forth on the signature page hereof;

 

(ii)           if to the Administrative Agent, at its address or facsimile
number set forth on the signature page hereof;

 

(iii)          if to an Issuer, to it at its address or facsimile number set
forth on the signature page hereof or in its Administrative Questionnaire, as
applicable;

 

(iv)          if to the Swingline Lender, to it at its address or facsimile
number set forth on the signature page hereof; and

 

(v)           if to a Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and internet or intranet websites)
pursuant to procedures approved by the Administrative Agent or as otherwise
determined by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender or any Issuer pursuant to Article II if such
Lender or such Issuer, as applicable, has notified the Administrative Agent and
the Company that it is incapable of receiving notices under such Article by
electronic communication. The Administrative Agent or any Borrower may, in its
respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it or
as it otherwise determines; provided that such determination or approval may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

81

--------------------------------------------------------------------------------


 

(c)           Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

(d)           Communications, Etc. Each Borrower agrees that the Administrative
Agent may, but shall not be obligated to, make Communications (as defined below)
available to the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar Electronic
System. Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System.  In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any of the Borrowers, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of such Borrower’s or the
Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of a Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent or any Lender by means of electronic
communications pursuant to this Section, including through an Electronic System.

 

ARTICLE XIV
COUNTERPARTS; EFFECT OF RESTATEMENT; ELECTRONIC EXECUTION

 

14.1.       Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in a .pdf or similar file shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

14.2.       Effect of Restatement. This Agreement amends, restates and replaces
in its entirety the Existing Agreement. All rights, benefits, indebtedness,
interest, liabilities and obligations of the parties to the Existing Agreement
are hereby amended, restated, replaced and superseded in their entirety
according to the terms and provisions set forth herein. Each Borrower represents
and warrants that as of the Third Restatement Date there are no claims or
offsets against, or defenses or counterclaims to, its obligations under the
Existing Agreement or any of the other agreements, documents or instruments
executed in connection therewith. To induce the Administrative Agent, the
Issuers and the Lenders to enter into this Agreement, each Borrower waives any
and all such claims, offsets, defenses and counterclaims, whether known or
unknown, arising prior to the Third Restatement Date and relating to the
Existing Agreement.

 

14.3.       Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any assignment and assumption
agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which

 

82

--------------------------------------------------------------------------------


 

shall be of the same legal effect, validity or enforceability as a manually
executed signature or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, or any other
state laws based on the Uniform Electronic Transactions Act.

 

ARTICLE XV
GUARANTY BY THE COMPANY

 

15.1.       Guaranty.  The Company hereby absolutely, unconditionally and
irrevocably guarantees the full and punctual payment (whether at stated
maturity, upon acceleration or otherwise) of all obligations of the Borrowing
Subsidiaries under this Agreement, including the principal of and interest on
each Loan to each Borrowing Subsidiary and all obligations (including payment of
costs and expenses as provided for herein) of each Borrowing Subsidiary under or
in connection with any Letter of Credit. Upon failure by any Borrowing
Subsidiary to pay punctually any such amount, the Company shall forthwith on
demand pay the amount not so paid at the place, in the currency and in the
manner specified in this Agreement.

 

15.2.       Guaranty Unconditional. The obligations of the Company under this
Article XV shall be absolute, unconditional and irrevocable and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:

 

(a)           any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of any Borrowing Subsidiary under this Agreement or
any other Loan Document, by operation of law or otherwise;

 

(b)           any modification or amendment of or supplement to this Agreement
or any other Loan Document (other than any such modification, amendment or
supplement that expressly modifies, amends or supplements this Article XV);

 

(c)           any release, impairment, non perfection or invalidity of any other
guaranty or of any direct or indirect security for any obligation of any
Borrowing Subsidiary under this Agreement or any other Loan Document;

 

(d)           any change in the corporate existence, structure or ownership of
any Borrowing Subsidiary or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any Borrowing Subsidiary or any Borrowing
Subsidiary’s assets or any resulting release or discharge of any obligation of
any Borrowing Subsidiary contained in this Agreement or any other Loan Document;

 

(e)           the existence of any claim, set off or other right which the
Company may have at any time against any Borrowing Subsidiary, the
Administrative Agent, any Lender, any Issuer or any other Person, whether in
connection herewith or any unrelated transaction; provided that nothing herein
shall prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(f)            any invalidity or unenforceability relating to or against any
Borrowing Subsidiary for any reason of this Agreement or any other Loan
Document, or any provision of any applicable law or regulation purporting to
prohibit the payment by any Borrowing Subsidiary of the principal

 

83

--------------------------------------------------------------------------------


 

of or interest on any Loan or any other amount payable by such Borrowing
Subsidiary under this Agreement or any other Loan Document; or

 

(g)           any other act or omission to act or delay of any kind by any
Borrowing Subsidiary, the Administrative Agent, any Lender, any Issuer or any
other Person or any other circumstance whatsoever which might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of the
Company’s obligations as guarantor hereunder.

 

15.3.       Discharge only upon Payment in Full; Reinstatement in Certain
Circumstances. The Company’s obligations as guarantor hereunder shall remain in
full force and effect until the Revolving Commitments shall have terminated and
all obligations of the Borrowing Subsidiaries under this Agreement and each
other Loan Document shall have been paid in full (other than contingent
obligations that are not due and payable and any obligations supported by cash
collateral, a standby letter of credit or other collateral arrangements, in each
case on terms and, as applicable, from a financial institution that are
satisfactory to the holder of such obligations in its sole discretion). If at
any time any payment of principal, interest or any other amount payable by any
Borrowing Subsidiary under or in connection with this Agreement or any other
Loan Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of such Borrowing Subsidiary or
otherwise, the Company’s obligations hereunder with respect to such payment
shall be reinstated as though such payment had been due but not made at such
time.

 

15.4.       Waiver by the Company. The Company irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any Person
against any Borrowing Subsidiary or any other Person.

 

15.5.       Subrogation.  Notwithstanding any payment made by or for the account
of any Borrowing Subsidiary pursuant to this Article XV, the Company shall not
be subrogated to any right of the Administrative Agent, any Lender or any Issuer
until such time as the Administrative Agent, the Lenders and the Issuers and any
applicable Affiliate of any Lender shall have received final payment in cash of
the full amount of all obligations of the Borrowing Subsidiaries hereunder and
under each other Loan Document (other than contingent obligations that are not
due and payable and any obligations supported by cash collateral, a standby
letter of credit or other collateral arrangements, in each case on terms and, as
applicable, from a financial institution that are satisfactory to the holder of
such obligations in its sole discretion).

 

15.6.       Stay of Acceleration.  If acceleration of the time for payment of
any amount payable by any Borrowing Subsidiary under this Agreement or any other
Loan Document is stayed upon the insolvency, bankruptcy or reorganization of
such Borrowing Subsidiary, all such amounts otherwise subject to acceleration
under the terms of this Agreement shall nonetheless be payable by the Company
hereunder forthwith on demand by the Administrative Agent made at the request of
the Required Lenders.

 

84

--------------------------------------------------------------------------------


 

ARTICLE XVI
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

16.1.       CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK, EXCLUDING CONFLICT OF LAW PRINCIPLES
PROVIDING FOR THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

16.2.       CONSENT TO JURISDICTION.  EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT AND EACH PARTY HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY HERETO TO BRING
PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.

 

16.3.       WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.

 

16.4.       Existing Credit Agreement.  Lenders that are parties to the Existing
Agreement (and which constitute “Required Lenders” under and as defined in the
Existing Agreement) hereby waive the three (3) Business Days’ notice requirement
set forth in Section 2.5.2 of the Existing Agreement for terminating the
“Commitments” under the Existing Agreement.

 

85

--------------------------------------------------------------------------------


 

Annex 2

 

Term Loan Pricing Schedule

 

APPLICABLE
MARGIN

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

LEVEL V
STATUS

 

Eurocurrency Rate

 

1.25

%

1.375

%

1.50

%

1.875

%

2.125

%

Floating Rate

 

0.25

%

0.375

%

0.50

%

0.875

%

1.125

%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Level I Status” exists at any date if, on such date, the Company’s Moody’s
Rating is A3 or better and the Company’s S&P Rating is A- or better.

 

“Level II Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status and (ii) the Company’s Moody’s Rating is Baa1 or
better and the Company’s S&P Rating is BBB+ or better.

 

“Level III Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status or Level II Status and (ii) the Company’s Moody’s
Rating is Baa2 or better and the Company’s S&P Rating is BBB or better.

 

“Level IV Status” exists at any date if, on such date, (i) the Company has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Company’s Moody’s Rating is Baa3 or better and the Company’s S&P Rating is BBB-
or better.

 

“Level V Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.

 

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Company’s senior unsecured long-term debt securities
without third-party credit enhancement or, if no such rating is in effect,
Moody’s general corporate rating with respect to the Company.

 

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Company’s senior unsecured long-term debt securities without
third-party credit enhancement or, if no such rating is in effect, S&P’s general
corporate rating with respect to the Company.

 

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.

 

9

--------------------------------------------------------------------------------


 

The Applicable Margin shall be determined in accordance with the foregoing table
based on the Company’s Status as determined from its then-current Moody’s and
S&P Ratings. The credit rating in effect on any date for the purposes of this
Schedule is that in effect at the close of business on such date. The Applicable
Margins for the Term Loan on the First Amendment Effective Date shall be Level
III Status.

 

If the Company is split-rated and the ratings differential is one notch, the
higher of the two ratings will apply (with the rating for Status I being the
highest and the rating for Status V being the lowest).  If the Company is
split-rated and the ratings differential is two or more notches, the rating
which is one notch above the lower rating shall be used. If at any date, the
Company’s long-term unsecured debt is rated, and/or a general corporate rating
has been issued with respect to the Company by either S&P or Moody’s but not by
both, then the Status based on such single rating entity’s rating shall apply.
If at any date, the Company’s long-term unsecured debt is rated by neither S&P
nor Moody’s and neither S&P nor Moody’s has issued a general corporate rating
with respect to the Company, then Level V Status shall apply.

 

10

--------------------------------------------------------------------------------


 

Annex 3

 

Schedule 12.1

 

Initial Voting Participants

 

Voting Participant

 

Dollar Amount of Participation in Term Loan

 

Farm Credit West, FLCA

 

$

8,000,000

 

Northwest Farm Credit Services, FLCA

 

$

12,000,000

 

American AgCredit, FLCA

 

$

28,000,000

 

 

11

--------------------------------------------------------------------------------